Exhibit 10.36

 



LEASE AGREEMENT

 

ALLIED ESPORTS INTERNATIONAL, INC., A NEVADA CORPORATION

 

TENANT

 

ESPORTS ARENA LAS VEGAS
TRADE NAME
AT
LUXOR HOTEL AND CASINO

 

 

 

 

 

 



   

 

 



BASIC LEASE INFORMATION

 

(1) Effective Date: March 23, 2017 (the "Effective Date").

 

(2) Landlord: Ramparts, Inc., a Nevada corporation ("Landlord").

 

(3) Tenant: ALLIED ESPORTS INTERNATIONAL, INC., a Nevada corporation ("Tenant").

 

(4)Hotel Complex: Luxor Hotel and Casino (as such name may be modified from time
to time by Landlord in its sole discretion, the "Hotel Name"), together with any
and all ancillary buildings, structures, parking decks, and other related areas,
is the "Hotel Complex."

 

(5)Premises (Section 2.1): Approximately thirty thousand (30,000) square feet
within the Hotel Complex, which is designated (by cross-hatching) on Exhibit A
attached hereto (the "Premises").

 

(6)Term; Commencement Date (Section 2.3); Estimated Delivery Date (Section 3.1
); Required Completion Date (Section 3.3.1): The initial term of this Lease (the
"Initial Term") shall be sixty (60) full calendar months, plus any partial month
from the Commencement Date (as defined below) to the end of the calendar month
in which the Commencement Date falls, starting on the Commencement Date and
ending at 5:00 p.m. local time on the last day of the sixtieth (60th) full
calendar month following the Commencement Date (the "Expiration Date"), subject
to earlier termination as provided in this Lease. The Initial Term may be
extended pursuant to Section 2.3.2. The Initial Term, together with any and all
Extension Term(s) (as defined below), is the "Term."

 

The "Commencement Date" means the earlier of the following dates:

 

(a) the date upon which Tenant opens the Premises to the public for business, or

 

(b) the Required Completion Date (as defined below).

 

The "Estimated Delivery Date" shall mean approximately April 10, 2017. The
"Delivery Date" shall mean the actual date on which Landlord delivers possession
of the Premises to Tenant.

 

The "Required Completion Date" for completion of Tenant's Work (as defined in
Section 3.2.1) in accordance with Section 3.3.1 shall mean no later than three
hundred sixty-five (365) days after the Delivery Date, subject to extension as
provided in Section 3.3.1.

 

(7)Extension Term (Section 2.3.2): One (1) extension term of sixty (60) full
calendar months ("Extension Term").

 

(8)Amortization Basis (Sections 2.5, 2.6 and 2.7): The "Amortization Basis"
shall be on a five (5) year straight-line basis commencing on the Commencement
Date as to the initial leasehold improvements and commencing on the date the
applicable improvement is completed as to subsequent capital improvements for
which Landlord has given its prior written consent.

 

(9)Tenant's Work Budget (Section 3.2.1): Tenant expects to spend at a minimum
Eight Million Dollars ($8,000,000.00) for Tenant's Work (the "Tenant's Work
Budget").

 

(10) Intentionally Omitted.

 

(11)Security Deposit (Section 3.7.4): Six Hundred Twenty Five Thousand and
no/100 Dollars ($625,000.00), subject to reduction as provided Section 3.7.4.

 

(12)Minimum Annual/Monthly Rent (Section 4.1): During the Initial Term, One
Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00) per annum (the
"Minimum Annual Rent"), payable in equal consecutive monthly installments of One
Hundred Twenty-Five Thousand and No/100 Dollars ($125,000.00) (the "Minimum
Monthly Rent") in advance on the Commencement Date (or a prorated portion for
the month if the Commencement Date does not fall on the first (1') day of the
month) and thereafter on the first (r) day of each month.

 

 

 



 1 

 

 

During the Extension Term, Minimum Annual Rent of One Million Six Hundred Fifty
Thousand and No/100 Dollars ($1,650,000.00) per annum, payable in equal
consecutive monthly installments of One Hundred Thirty-Seven Thousand Five
Hundred and No/100 Dollars ($137,500.00).

 

(13)Intentionally Omitted.

 

(14)Percentage Rent Factor(s) (Section 4.1.2): Seven percent (7%) of Gross
Sales.

 

The percentage value(s) set forth above is hereinafter referred to as the
"Percentage Rent Factor(s)."

 

Percentage Rent Cap: During the Initial Term and the Extension Term, the amount
of Percentage Rent paid by Tenant to Landlord shall not exceed the amount of
Three Million Dollars ($3,000,000) per Lease Year (the "Percentage Rent Cap").

 

(15)Intentionally Omitted.

 

(16)Tenant's Tax Obligation (Section 4.5): Tenant shall pay for Real Estate
Taxes (as defined in Section 4.5.1). Tenant's initial obligation for Tenant's
Tax Share (as defined in Section 4.5.1) is estimated to be Two and No/100
Dollars ($2.00) per square foot of the Premises annually, subject to increases
for reassessment for initial improvements and adjustment based on actual taxes
each year during the Term.

 

(17)Tenant's Common Area Maintenance Expenses Obligation (Section 6.2): Tenant
shall pay Five and No/100 Dollars ($5.00) per square foot of the Premises
annually as Tenant's obligation for Common Area Maintenance Expenses (as defined
in Section 6.2) (Tenant's "Common Area Maintenance Charges").

 

(18)Permitted Use (Section 8.1): Tenant shall use the Premises for the operation
of an esports competition arena and experience center where customers play,
compete, and view esports. Tenant will also serve food and alcohol at the
Premises and allow for broadcasting of the competitions held at the Premises and
may sell ancillary merchandise associated with the arena. Tenant shall not
conduct any gaming activity within the Premises; provided, however, that
Landlord may conduct gaming activity within the Premises (the "Permitted Use").

 

(19)Trade Name (Section 8.1): Esports Arena Las Vegas or such other main name as
Landlord and Tenant mutually agree upon in writing and in their respective sole,
and absolute, discretion from time to time. The Trade Name shall at all times
during the Lease Term, unless otherwise directed by Landlord, be used in
connection with "Luxor" when referring to, advertising and marketing the
Premises such as "Esports Arena Las Vegas at Luxor" (or such other form as is
approved in writing by Landlord from time to time in Landlord's reasonable
discretion) (the "Trade Name").

 

(20)Operational Hours (Section 8.3.1): Tenant shall at a minimum be open for
business and operate the Premises 60 hours per week and at least six days per
week; provided that Tenant shall not be closed for business on two consecutive
days (the "Minimum Hours of Operation"). For purposes of this Section (20), the
term "week" means a seven day period commencing at 12:01 AM local Las Vegas time
on Monday.

 

(21)Exclusivity of Tenant (Section 8.4.2): Notwithstanding the first sentence of
Section 8.4.2, provided that there exists no uncured Event of Default by Tenant,
Landlord shall not, without Tenant's reasonable consent, during the Term, use,
or allow any tenant or occupant of the Hotel Complex to use, any premises in the
Hotel Complex for a Competitive Use or devote or allow any other tenant or
occupant to devote at any time any floor area to a Competitive Use (as defined
below) (the "Exclusive Right"). For the purposes of this provision, the term
"Competitive Use" shall mean any competition arena where customers play and
compete against other players in organized esports games.

 

The Exclusive Right is subject to the following express limitations:

 

A.The Exclusive Right shall not apply to any tenants or occupants in possession
of premises, and their successors and assigns, at the Hotel Complex under leases
or agreements entered into before the Effective Date (excluding any change of
use that requires Landlord's consent and any lease amendments entered into after
the date of this Lease that change or expand their permitted uses).

 

B.The Exclusive Right shall not apply to occasional or temporary events that are
not open to the general public and do not promote esports within the Hotel
Complex.

 

 

 



 2 

 

 

C.The Exclusive Right shall not apply to the conventions that take place at the
Hotel Complex;

 

D.Exclusive Right shall only be effective so long as and while Tenant
continuously operates its exclusive business and Permitted Use in substantially
all of the Premises (excluding temporary closures permitted under this Lease),
and shall not restrict uses that Tenant does not engage in at the Hotel Complex;

 

E.The Exclusive Right shall not apply to, and shall not be deemed to permit
Tenant, any use otherwise prohibited by this Lease, by the prohibited uses
applicable to the Hotel Complex or by the exclusive uses granted to tenants at
the Hotel Complex prior to the Effective Date.

 

If Landlord violates the terms of the Exclusive Right, then Tenant may, without
waiver of its other rights or remedies under this Lease or at law, exercise the
following remedies after providing written notice of the breach to Landlord:

 

If Landlord violates the Exclusive Right and the breach is a Willful Breach (as
defined below) by Landlord (i.e., the breach is not due to the unauthorized
actions of another tenant or occupant of the Hotel Complex), and if Landlord has
not cured the breach within thirty (30) days after Tenant's written notice of
the breach, then the Minimum Monthly Rent will be automatically reduced to
seventy percent (70%) of the Minimum Monthly Rent stated in Basic Lease
Information Section (12) during such time as the Willful Breach continues, and
if Landlord has not cured the breach within ninety (90) days after Tenant's
written notice of the breach, in addition to all other remedies available to
Tenant, the provisions of Section 8.11 of this Lease thereafter shall be of no
further force or effect. As used in this Lease, a "Willful Breach" means (a)
Landlord's specifically granting to any other tenant the right to use its
premises in any manner that violates Tenant's Exclusive Right, (b) Landlord's
use of any portion of the Hotel Complex in any manner that violates Tenant's
Exclusive Right, or (c) Landlord's granting to any other tenant the right to use
its premises in any manner that violates Tenant's Exclusive Right and such other
tenant's actual use of its premises in a manner that violates Tenant's Exclusive
Right causes a material adverse effect on Tenant's business in the Premises.

 

If another tenant, occupant or operator within the Hotel Complex acts in
violation of Tenant's Exclusive Use ("Rogue Tenant") and that breach is not a
Willful Breach by Landlord (a "Nonwillful Breach"), then Landlord will provide
notice to such Rogue Tenant and follow any required procedures as may be
required by the agreement between Landlord and the Rogue Tenant in order to have
the Rogue Tenant cease the violation ("Contractual Remedies"). In the event the
Contractual Remedies are unsuccessful, Landlord will commence an action to
pursue commercially reasonable remedies against the Rogue Tenant within thirty
(30) days after the date that the Contractual Remedies prove unsuccessful and
Landlord will diligently pursue in good faith such action with respect to the
unauthorized actions of the Rogue Tenant; provided, however, such action shall
not include any appeal of an adverse decision denying injunctive relief unless
the Rogue Tenant's violation is materially and adversely affecting Tenant's
business at the Premises. If Landlord either (a) fails to file an action within
that 30-day period or (b) fails to diligently pursue the action against the
Rogue Tenant as set forth in this paragraph, then on either such failure
Landlord's Nonwillful Breach will automatically be deemed to be a Willful Breach
and Tenant will have the right to exercise the remedies for Willful Breach set
forth in this Section (21).

 

(22)Promotional Partners (Section 8.5): Presently, Landlord's Promotional
Partners (as defined in Section 8.5) include: PepsiCo, Redbull and Fiji (premium
water) requiring that such companies' products be exclusively sold throughout
the Hotel Complex, including the Premises. Presently, Tenant does not have any
Promotional Partners.

 

(23)Restrictive Zone (Section 8.11): Anywhere within Clark County, Nevada (the
"Restrictive Zone").

 

(24)Tenant Refurbishment (Section 10.1): A minimum amount of Three Hundred Fifty
Thousand and No/100 Dollars ($350,000.00) within two (2) years after the
beginning of the Extension Term (the "Refurbishment Minimum").

 

(25)Intentionally Omitted.

 

(26) Contact Information for Notices (Section 23.7):

 

Landlord:

Nildas Rytterstrom



General Manager

Ramparts, Inc. dba Luxor Hotel and Casino

3900 Las Vegas Boulevard South

Las Vegas, Nevada 89119

Email: nrytterstrom@luxor.com

 

 

 



 3 

 

 

with a required copy (which shall not constitute notice) to:

 

MGM Resorts International
Attn: Corporate Legal

 

3950 Las Vegas Blvd. South
Las Vegas, Nevada 89119

 

Mark Lefever

Vice President/CFO

Luxor Hotel and Casino

3900 Las Vegas Boulevard South

Las Vegas, Nevada 89119

Email: mlefever@luxor.com

 

Luxor Hotel and Casino

Legal Department

c/o MGM Resorts International

3950 Las Vegas Boulevard South

Las Vegas, Nevada 89119

 

Tenant:

ALLIED ESPORTS INTERNATIONAL, INC.

1920 Main Street, Suite 1150

Irvine, CA 92614

Rent to be paid at:

By ACH Transfer:

 

Bank: Bank of America ABA Routing xxxxxxxxxx Account Name: MGM Resorts
International Account No: xxxxxxxxxxxx Swift Code: xxxxxxxxxxx

Email confirmation of payment to be sent to: leaseaccounting@mgmresorts.com

 

Tenant Insurance Certificates to be delivered to:

 

Risk Management Department

Ramparts, Inc. dba Luxor Hotel and Casino

3900 Las Vegas Boulevard South

Las Vegas, Nevada 89119

 

Landlord's Security Department:

Security Department

Luxor Hotel & Casino

3900 Las Vegas Boulevard South

Las Vegas, NV 89119

Dispatch: (702) 262-4830

 

 

 



 4 

 



(27)Guarantor(s): None.

 

(28)Utility Charges (Section 7.1): Tenant shall pay all utility charges for the
Premises (as set forth in Section 7.1).

 

(29)Gaming Activities/Landlord Recapture Right (Section 2.1.3): It is
anticipated that attendees at the Premises ("Premises Attendees") will
participate in sportsbook betting activity on the results and outcomes of
esports events which are broadcast on-screen live at the Premises or conducted
live at the Premises (the "eSports Events") and that Landlord may operate a
sports betting booth within the space currently anticipated for the Premises
(the "Sports Booth").

 

Landlord shall have the right to take back a portion of the Premises for the
operation of the Sports Booth as set forth in Section 2.1.3.

 

(30)Food and Beverage Service: Tenant shall obtain a liquor license for the
Premises. Landlord will agree to provide food services of basic items for the
Premises at Tenant's cost as set forth on Attachment 2.

 

(31)Marketing Support: During the Term and subject to availability and blackout
dates, Landlord will use commercially reasonable efforts to assist Tenant with
priority room blocks at the Hotel Complex for Premises Attendees and will assist
with introductions to other MGM Resorts Group operated arenas as requested by
Tenant in connection with large events. Tenant shall be responsible for
marketing the Premises and promoting Tenant's brand. Landlord will agree to
provide marketing support through its marketing resources to assist with the
promotion of the Premises as mutually agreed upon, as generally set forth in the
Feb 2017 eSports Marketing Partnership presentation provided to Tenant on March
1, 2017.

 



(32)Applicable Rider(s):
Restaurant Rider

 

(33)Additional Terms and Conditions: The foregoing "Basic Lease Information" is
incorporated into and made a part of this Lease (as defined below). If any
conflict exists between any Basic Lease Information and the remaining terms of
this Lease, then the remaining terms of this Lease shall control.

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this "Lease") is entered into as of the Effective Date, by
and between Landlord and Tenant.

 

Recitals

 

WHEREAS, Landlord owns or ground leases, and operates, the Hotel Complex; and

 

WHEREAS, Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, the Premises located within the Hotel Complex pursuant to the terms and
provisions of this Lease.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are acknowledged, Landlord and Tenant hereby agree as follows:

 

SECTION 1. Exhibits.

 

The Exhibits and Riders listed below and attached to this Lease are incorporated
herein by reference:

 

  EXHIBIT A Depiction of that area of the Hotel Complex upon which the Premises
are located. Exhibit A is provided for informational purposes only, and shall
not be deemed to be a warranty, representation or agreement by Landlord that the
Hotel Complex or buildings, signage, kiosks, venues, restaurants and/or any
stores will be exactly as indicated on the Exhibit, or that the other tenants
which may be drawn on said Exhibit will be occupants in the Hotel Complex.  
EXHIBIT B Description of Work, Construction Criteria and Schedules.   EXHIBIT C
Key Dates Agreement.   EXHIBIT D Tenant Contractor Work Standards.   EXHIBIT E
Potential Sports Booth Areas.   EXHIBIT F Employment Drug/Alcohol Testing
Program.   EXHIBIT G Tenant's Present Officers, Directors and Owners/Members.  
EXHIBIT H Tenant Insurance Requirements.   EXHIBIT I Tenant's Marks.   EXHIBIT J
Existing Exclusives at the Hotel Complex   EXHIBIT K Sponsorship Guidelines.  
EXHIBIT L Form of Non-Disturbance and Attornment Agreement

 

  ATTACHMENT 1 Restaurant Rider.

 

  ATTACHMENT 2 Landlord Provided Food Services.

 

SECTION 2. Premises and Term.

 

  2.1. Premises.

 

2.1.1. Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the Premises.

 

2.1.2. Landlord and Tenant agree that the square footage of the Premises as set
forth in the Basic Lease Information is an estimate. Notwithstanding the
foregoing, Landlord and Tenant agree that such square footage shall not be
subject to adjustment.

 

 

 



 6 

 

 

2.1.3. During the Term, Landlord shall have a right to recapture a portion of
the Premises for the operation of the Sports Booth by providing Tenant with a
thirty (30) day written notice of its intention to take back a portion of the
Premises not to exceed five hundred (500) square feet in a location within the
portion of the Premises shown on Exhibit E reasonably determined by Landlord
("Landlord's Recapture Right"). Landlord shall be responsible for all costs and
expense to construct and operate the Sports Booth. Landlord shall have the right
to enter upon the Premises for the purposes of constructing and operating the
Sports Booth and may take bets at the Sports Booth for esports in addition to
any other betting activity as permitted by Law. Upon exercise of Landlord's
Recapture Right, the area of the Sports Booth shall no longer be a part of the
Premises and Landlord and Tenant shall amend the Lease to reflect the new
Premises. The Minimum Rent and Percentage Rent shall not be reduced in the event
Landlord exercises its Recapture Right.

 

2.2. Roof and Walls of Premises. Landlord shall have the exclusive right to use
all or any part of the roof (including any space between the Premises' finished
ceiling and the roof), subflooring and space within all walls of the Premises
for any purpose, including but not limited to erecting signs or other structures
on or over all or any part of the same, erecting scaffolds and other aids to the
construction and installation of the same. Landlord may also utilize the
Premises for installing, maintaining, using, repairing and replacing pipes,
ducts, conduits and wires leading through, to or from the Premises and serving
other parts of the Hotel Complex. Tenant shall have no right whatsoever in the
exterior of exterior side and rear walls or the roof of the Premises.
Notwithstanding anything to the contrary contained herein, in no event shall
Landlord make alterations or additions to the Common Areas, or change the
location of elements of the Hotel Complex or the Common Areas, or maintain and
operate the same in a manner that results in an Adverse Condition. As used
herein, an "Adverse Condition" shall mean any of the following events or
circumstances that is not caused by an emergency or Force Majeure condition: (1)
a material adverse interference with Tenant's or Tenant's customers' use of the
Premises for the Permitted Use; (2) an unreasonable interference with Tenant's
or Tenant's customers' access to the Premises; or (3) an event which materially
increases Tenant's monetary obligations or liability under this Lease;.

 

  2.3. Term.

 

2.3.1 This Lease shall be in full force and effect from and after the Effective
Date; provided, however, the Initial Term shall not commence until the
Commencement Date and shall expire on the Expiration Date. Within ten (10) days
after Landlord's request therefor, Tenant shall provide to Landlord an executed
Key Dates Agreement, in substantially the same form as attached hereto as
Exhibit C, setting forth certain matters related to this Lease; provided, that
if such Key Dates Agreement is not factually correct, then Tenant shall make
such changes as are necessary to make such Key Dates Agreement factually correct
and shall thereafter return such notice to Landlord within said ten (10) day
period. Occupancy of the Premises (and/or performance of Tenant's Work therein)
by Tenant prior to the Commencement Date shall be subject to all of the
provisions of this Lease.

 

2.3.2 Provided that (i) Tenant has notified Landlord in writing that Tenant
desires to extend the Term (which, if such notice is sent at all, shall happen
no earlier than fifteen (15) months and no later than nine (9) months prior to
the expiration of the Initial Term or the applicable Extension Term) (the
"Option Exercise Period"), and (ii) no uncured Event of Default exists at the
time Tenant exercises the option, Tenant shall have the option to extend the
Term for an Extension Term commencing upon the expiration of the Initial Term.
The terms and conditions of this Lease shall apply with full force and effect
during the Extension Term except there shall be no further options to extend the
Term beyond the expiration of the last Extension Term. Failure by Tenant to
exercise any option to extend the Term in accordance with this Subsection shall
constitute a waiver of said option right.

 

2.4. Lease Year Defined. For the purpose of this Lease, the first "Lease Year"
shall be a period beginning on the Commencement Date and ending on December 31
next following; after the first Lease Year, the term "Lease Year" shall mean a
fiscal year of twelve (12) consecutive calendar months commencing on January 1
of each calendar year, except that the final Lease Year of the Term shall be a
period of less than twelve (12) consecutive calendar months in the event that
the expiration or termination of this Lease occurs on a date other than December
31.

 

2.5. Remodel of Premises. Landlord may, in connection with any remodeling of all
or any portion of the Hotel Complex or neighboring properties, change the
dimensions or reduce the size of the Premises; provided, however, that a
reduction in size of the Premises shall not reduce the Premises to less than
ninety-five percent (95%) of the Premises' original size; and, provided,
further, that (i) Landlord shall notify Tenant at least sixty (60) days prior to
the proposed commencement of the remodeling work (which notice shall specify the
proposed reconfiguration of the Premises), (ii) Landlord shall be responsible
for all costs in connection with the remodeling and shall use commercially
reasonable efforts to minimize interference with the business operations of
Tenant; (iii) Landlord shall use commercially reasonable efforts to minimize the
impact of any such remodel on the operation of Tenant's business and shall
confer with Tenant prior to determining the final design of the remodel and
reasonably consider Tenant's concerns; (iv) if the area of the New Premises is
less than the area of the Premises, Minimum Annual Rent shall be proportionately
adjusted; and (v) Landlord shall not exercise its rights under this Section 2.5
in a manner that would cause a cumulative reduction in the size of the Premises
of more than ninety-five percent (95%). In connection with any such remodeling,
Landlord may require Tenant to cease conducting business from the Premises for a
period not to exceed twenty (20) days. The rent payable hereunder shall be
abated during any such period that Landlord requires Tenant to cease conducting
business and Landlord shall pay Tenant the Lost Business Reimbursement (as
defined below). As used in this Lease, the term "Lost Business Reimbursement"
means an amount equal to the product of (a) $8,000.00, multiplied by (b) the
number of days Tenant is obligated to cease conducting business from the
Premises pursuant to Section 2.5 or 2.6, as applicable.

 

 

 



 7 

 

 

  2.6. Relocation of Premises

 

2.6.1 At any time after the first anniversary of the Commencement Date, Landlord
shall have the right to relocate Tenant's operation at the Premises to other
premises (the "New Premises") in another part of the Hotel Complex (or, if
mutually-agreed upon in each party's respective sole discretion, a location that
is part of the MGM Resorts Group (as defined below)) in accordance with the
following: (i) Landlord shall notify Tenant, at least one hundred eighty (180)
days prior to the proposed relocation date, of Landlord's intention to relocate
Tenant's operation to the New Premises; (ii) the proposed relocation date
(Tenant shall not be required to cease conducting business from the Premises for
a period in excess of twenty (20) days and Minimum Monthly Rent and monthly
Common Area Maintenance Charges shall be abated for any period Tenant is
required to be closed due to the relocation under this Section) and the size,
configuration and location of the New Premises shall be set forth in Landlord's
notice; (iii) the New Premises shall be substantially identical in size (not
less than eighty-five percent (85%) of the square footage of the Premises) to
the Premises; (iv) Landlord shall, at Landlord's cost, construct on the New
Premises improvements comparable to those constructed on the Premises and bear
other direct costs in connection with relocating the Premises, including without
limitation all costs of moving Tenant's furniture, fixtures and equipment and
installation of telecommunications and data cabling and all costs of the
relocation of Tenant's business, including that limitation modification of any
signage, stationary or marketing materials; provided, however, that in the event
Landlord elects to relocate Tenant during the last two (2) years of the Initial
Term, that Landlord shall only be obligated to pay the costs set forth in this
subsection (iv) if Tenant has committed to extend the Term through the Extension
Terms; (v) Landlord shall not relocate Tenant more than one time during the
Term; (vi) there shall be no increase in Minimum Annual Rent, Tenant's Tax
Obligation or Tenant's Common Area Maintenance Expense Obligation; (vii) if the
area of the New Premises is less than the area of the Premises, Minimum Annual
Rent shall be proportionately adjusted, (vii) Landlord shall pay Tenant the Lost
Business Reimbursement during any period that Tenant is required to cease
conducting business due to the relocation; and (ix) the New Premises shall have
a configuration that is comparable to the Premises. Except as otherwise provided
in the preceding sentence, all relocation and improvement costs shall be the
sole responsibility of Tenant.

 

2.6.2 In the event the New Premises described in Landlord's relocation notice
are unacceptable to Tenant in its sole discretion, or Tenant does not agree to
extend the Term through the Extension Term in the even the relocation occurs
during the last two (2) years of the Initial Term, Tenant shall have the right,
as its sole and exclusive remedy, exercisable by written notice to Landlord,
given thirty (30) days following receipt of Landlord's relocation notice, to
terminate this Lease, such termination to be effective as of the proposed
relocation date as set forth in Landlord's notice. Failure by Tenant to timely
exercise such right shall be deemed a waiver with respect thereto and
confirmation that the New Premises are acceptable to Tenant. Tenant shall have
the right to accept the New Premises only for the unexpired Term of this Lease.
Notwithstanding anything hereinabove to the contrary, should Tenant timely
notify Landlord of Tenant's election to terminate this Lease, Landlord shall
have the right to rescind Landlord's relocation notice to Tenant, within thirty
(30) days after receipt of Tenant's notice to terminate and Tenant's termination
notice shall be of no force and effect. In the event this Lease terminates as
provided in this Subsection 2.6.2 (and not pursuant to any other section in this
Lease), Landlord shall pay Tenant, as Tenant's sole and exclusive remedy subject
to Tenant's compliance with the surrender provisions of this Lease, the
unamortized out-of-pocket cost actually paid for by Tenant for Tenant's initial
leasehold improvements and other capital improvements for which Landlord has
given it prior written consent as reasonably substantiated by documentation,
such amortization to be calculated in accordance with the Amortization Basis
(Tenant shall provide to Landlord paid receipts of such costs and expenses for
such leasehold improvements) the ("Termination Payment"). In the event this
Lease terminates as set forth in this Subsection 2.6.2, Tenant shall surrender
possession of the Premises to Landlord pursuant to Section 20.3.

 

2.7. Termination for Convenience. At any time after the expiration of the sixth
(6th) full calendar month following the Commencement Date, Landlord shall have
the right to terminate this Lease at any time for any or no reason and without
further obligation or liability upon at least one hundred and twenty (120) days
advance written notice. If Landlord terminates this Lease pursuant to this
Section 2.7 (and not pursuant to any other section in this Lease), (a) Landlord
shall pay Tenant, subject to Tenant's compliance with the surrender provisions
of this Lease, as Tenant's sole and exclusive remedy, the Termination Payment
and the Unamortized Advertising and Marketing Costs (as defined below), and (b)
Landlord shall not use, or allow any tenant or occupant of the Premises to use,
all or any portion of the Premises for the Competitive Use for a period of three
(3) years after the effective date of such termination. In the event this Lease
terminates as set forth in this Section 2.7, Tenant shall surrender possession
of the Premises to Landlord pursuant to Section 20.3. The term "Unamortized
Advertising and Marketing Costs" means the unamortized out-of-pocket cost
actually paid for by Tenant (other than capital costs) for advertising and
marketing of the business in the Premises and entering into sponsorship
agreements relating solely to the Premises as reasonably substantiated by
documentation, such amortization to be over a five (5) year period (Tenant shall
provide to Landlord paid receipts of such costs and expenses for such leasehold
improvements). The Unamortized Advertising and Marketing Costs it is estimated
to be $1,500,000 per year, but shall be adjusted to reflect actual documented
expenditures by Tenant. Landlord's obligations under this Section 2.7 shall
survive the termination of the Lease pursuant to this Section 2.7 for a period
of three (3) years after the effective date of such termination.

 

 

 



 8 

 

 

2.8. Hotel Complex Uses and Components. The Hotel Complex may include a variety
of uses, including without limitation casino, retail, entertainment, recreation,
office and residential uses, as may be located in one or more components of the
Hotel Complex that may or may not be dedicated to one or more such uses, in all
cases as Landlord shall determine in its sole discretion. Without limitation,
Landlord may in its sole discretion elect to (i) operate, service, manage,
repair, maintain or perform any other obligations of Landlord hereunder
(collectively, "Landlord's Obligations") with respect to any one or more of such
components or uses in a manner separate and distinct from any other such
components or uses and (ii) make any equitable allocations from, to or among any
one or more such components or uses of the Landlord's costs of performing
Landlord's Obligations, including without limitation Landlord's costs for Real
Estate Taxes (as defined herein) or Common Area Maintenance Expenses (as defined
herein), as Landlord shall determine in its reasonable discretion. In making
such allocations, Landlord may take into account any relevant factors including
without limitation the relative size, use, utility, value, benefit or burden of,
to or among the applicable components and uses.

 

SECTION 3. Landlord's Work; Tenant's Work.

 

3.1. Landlord's Work. Except as otherwise provided in Exhibit B, Landlord shall
provide the Premises to Tenant "as is" in the Premises' present condition with
no warranties or representations related thereto. Tenant's taking possession of
the Premises or of any portion thereof shall be conclusive evidence of Tenant's
acceptance thereof in good order and satisfactory condition. Except as set forth
herein, Tenant agrees that no representation respecting the condition of the
Premises, its fitness for any particular purpose, and no warranties or
guarantees, expressed or implied, with respect to workmanship or any defects in
material, and no promise to demolish, decorate, alter, repair or improve the
Premises either before or after the execution hereof have been made by Landlord
or Landlord's agents to Tenant. Subject to extension for delay caused by any
Force Majeure Events (as defined in Section 23.5) and subject to Section 23.20
of this Lease, Landlord shall deliver possession of the Premises to Tenant on or
before the Estimated Delivery Date.

 

3.2. Tenant's Work.

 

3.2.1. All work not expressly provided herein to be done by Landlord shall be
performed by Tenant in order to complete the Premises for its Permitted Use
(hereinafter called "Tenant's Work") including, but not limited to, all work
designated as Tenant's Work in Exhibit B, and Tenant shall do and perform at
Tenant's sole cost and expense all Tenant's Work diligently and promptly, in a
good workman-like manner, in compliance with all Laws (as defined in Section
3.5.1) and in accordance with the provisions herein. Without limiting the
foregoing, Tenant hereby acknowledges and agrees that unless expressly provided
to the contrary in Exhibit B, Tenant shall be responsible, as part of Tenant's
Work and at Tenant's sole cost and expense, to remove all property at the
Premises, demolish (e.g., demolish the applicable interior finishes and facades
of) the Premises, as may be necessary, construct the entire Premises structure,
if applicable, and perform such other work that might otherwise traditionally be
performed by a landlord including, but not limited to, the running and stubbing
of all utilities to the Premises, and all of the traditional tenant finishings.
For the purposes of clarity, Tenant shall not demolish or modify any structural
supports, tension cables and wires or any utility systems or equipment servicing
spaces other than the Premises or other items that are part of the support
system or infrastructure of the Hotel Complex without the prior written consent
of Landlord given in its sole and absolute discretion. Any roof work including
roof penetrations shall be performed by Landlord's contractor but at Tenant's
expense. If requested by Landlord, Tenant shall provide construction budgets
with line item break-downs acceptable to Landlord and reasonable evidence of
funds to be expended to complete Tenant's Work. Notwithstanding anything to the
contrary contained herein, each and every aspect of Tenant's Work shall in all
respects be subject to the prior written approval of Landlord, and shall be in
accordance with the standards of a first class resort/casino/entertainment
facility using materials consistent with Tenant's most first-class design
standard (as reasonably determined by Landlord) and shall be completed promptly
pursuant to the requirements of this Lease. Tenant agrees that the minimum
construction budget for Tenant's Work excluding the costs of pre-opening
marketing, inventory, payroll, training or any ancillary startup costs, is
expected to be at least the Tenant's Work Budget; provided, however, that in the
event the construction bids are lower than the expected Tenant's Work Budget and
Tenant is able to perform Tenant's Work in accordance with the approved plans
and specifications and in accordance with the standards of a first- class
resort/casino/entertainment facility for less than the Tenant's Work Budget,
Tenant shall not be required to spend the full Tenant's Work Budget.

 

 

 



 9 

 

 

3.2.2. Tenant shall not contract with any consultant, subconsultant, contractor
or subcontractor, and Tenant's contractors and subcontractors may not perform
any work on the Premises or elsewhere within the Hotel Complex, unless and until
(i) if Landlord elects, a background investigation of each such consultant,
subconsultant, contractor and subcontractor has been completed by Landlord's
Security Department (or its designee) and the results thereof are satisfactory
to Landlord and (ii) Landlord has, in Landlord's reasonable discretion, approved
the general contractor and if Landlord elects, each such consultant,
subconsultant, contractor and subcontractor for Tenant's Work. Notwithstanding
the foregoing, Tenant may only use union signatory contractors and
subcontractors (and, if applicable, Tenant must ensure that Tenant's union
signatory contractors and subcontractors only use union signatory contractors
and subcontractors), who are in compliance with their respective collective
bargaining/union agreements, to perform work at the Hotel Complex (either as
part of Tenant's Work or otherwise) and (ii) shall comply, and require all
consultants, subconsultants, contractors or subcontractors to comply, with all
Project Labor Agreements now or at any time hereafter applicable to the Hotel
Complex. Further, and in addition to any other indemnity obligation contained
herein, Tenant hereby covenants and agrees to indemnify, defend, save, and hold
Landlord, and Landlord's Affiliates and their respective parents, subsidiaries,
partnerships, joint venturers, other affiliates, officers, directors, members,
managers, shareholders and employees, MGP Lessor, LLC, a Delaware limited
liability company and any Superior Holder (as defined in Section 12.3.1 hereof)
(collectively, with Landlord, the "Landlord Parties", and each a "Landlord
Party"), free, clear and harmless from, and against, any and all liabilities,
losses, costs, expenses (including reasonable attorney's fees), judgments,
claims, liens, fines, penalties, and demands of any kind whatsoever caused by,
resulting from, or in any way connected with, Tenant's use of any particular
consultant, subconsultant, contractor or subcontractor, or their use of any
particular subconsultant or subcontractor, for any work in connection with the
Premises (whether part of Tenant's Work or otherwise) regardless of whether
Landlord approved of such contractor or subcontractor pursuant to this
Subsection. Tenant shall at all times upon Landlord's request provide to
Landlord a complete and accurate list of all consultants, subconsultants,
contractors and subcontractors performing work at the Hotel Complex on behalf of
Tenant and/or Tenant's consultants and/or contractors. In addition, Tenant's
Work shall at all times be conducted in accordance with Tenant Contractor Work
Standards, a copy of which is attached hereto as Exhibit D. "Landlord's
Affiliate" means any of the following: MGM Resorts International, a Delaware
corporation, MGM Growth Properties LLC, a Delaware limited liability company,
MGP Lessor, LLC, a Delaware limited liability company and any person or entity,
which, directly or indirectly, controls, is controlled by, or is under common
control with Landlord.

 

3.3.       Tenant's Work - Additional Obligations.

 

3.3.1. Subject to extension for delay caused by any (a) Force Majeure Events
(provided that Tenant has provided written notice to Landlord of such delay
within ten (10) days thereafter in order for such delay to be deemed a delay
caused by a Force Majeure Event), or (b) Landlord Caused Delays (as defined
below), Tenant shall complete Tenant's Work and open the Premises by the
Required Completion Date. Tenant agrees to timely provide submissions to
Landlord for approval and timely complete all milestones to ensure that the
Required Completion Date is achieved, including, but not limited to, the
following: concept approval, design approval, budget approval, construction
permit documents approval, operational permit filings, construction
commencement, marketing program launch, construction completion and opening to
the public. As used in this Lease, "Landlord Caused Delay" shall mean actual
delays to the extent resulting from (i) the failure of Landlord to timely
approve or disapprove any plans or drawings submitted by Tenant pursuant to this
Lease; (ii) interference by Landlord, its agents, employees or contractors,
which delays the design or construction of the Tenant Work or Tenant's move into
the Premises; (iii) the failure of Landlord to deliver exclusive possession of
the Premises to Tenant by the Estimated Delivery Date; and (iv) events or
conditions otherwise specified herein, including, without limitation, as
specified in Section 3.3.4 below; provided, however, that Tenant must provide
written notice to Landlord within fifteen (15) days after the occurrence of the
event specified in subsection (i)-(iv) in order for it to constitute a Landlord
Caused Delay.

 

3.3.2. Tenant shall construct and decorate construction walls in accordance with
Landlord's reasonable requirements at Tenant's sole cost and expense. Tenant
shall submit all of Tenant's planned improvements to the Premises, and Tenant's
Work including, but not limited to, all schematic drawings, specifications,
color boards and other samples, design development and construction documents,
to Landlord for Landlord's prior written approval. Tenant hereby acknowledges
that Tenant shall, at Tenant's sole cost and expense, submit a copy of all of
Tenant's drawings, plans and specifications to Landlord's approved and
designated ADA (as defined below) consultant ("ADA Consultant"), or such other
entity as is designated by Landlord, for review of compliance with the Title III
of the Americans With Disabilities Act of 2010, 42 USC 12101, et seq., and its
implementing regulations, 28 C.F.R., part 36, and 49 C.F.R. parts 37 and 38 and
any comparable state or local laws or regulations (as each may be amended from
time to time, the "ADA") and any state and local accessibility laws, ordinances,
rules and regulations (all references to the ADA in this Lease and/or any
Exhibit attached hereto and made a part hereof shall be deemed to include any
such state and local accessibility laws, ordinances, rules and regulations).
Tenant shall pay such ADA Consultant's or other entity's charge for such ADA
Consultant's or other entity's services based upon the actual time required for
such ADA Consultant to conduct that review. Within fifteen (15) days after
receipt of each such submittal from Tenant, Landlord shall notify Tenant of any
failure to meet with Landlord's approval. Tenant shall within ten (10) days
after receipt of any such notice submit final documents based upon the
preliminary submittal and incorporating Landlord's comments thereto. Landlord
shall notify Tenant of Landlord's approval or disapproval of the final documents
within fifteen (15) days after receipt. Upon approval, Landlord shall return one
(1) set of approved final documents to Tenant and the same shall become a part
hereof by this reference as Exhibit B-2. Tenant's final documents shall comply
with all Laws (as defined below), recommendations, ordinances, rules and
regulations including, but not limited to, the ADA. Approval of construction
documents by Landlord shall not constitute the assumption of any responsibility
by Landlord for their accuracy or sufficiency, or compliance with Laws and
Tenant shall be solely responsible for such construction documents. Tenant shall
not commence any of Tenant's Work until Landlord has approved Exhibit B-2.
Notwithstanding anything to the contrary in this Lease, Tenant shall not be
responsible for the cost and performance of any work outside of the Premises
required to cause the portions of the Hotel Complex other than the Premises to
comply with all Laws.

 

 



 10 

 

 

3.3.3. "Project Costs" shall mean all design fees (including but not limited to,
architecture, engineering and interior design fees), furniture, fixture and
equipment costs, construction costs and owner supplies and equipment incurred by
Tenant or Landlord for Tenant's Work. Said amount shall be paid within ten (10)
days of closing the construction books, but in no event later than ninety (90)
days after the Commencement Date.

 

3.3.4. Landlord agrees to reimburse Tenant for any increased, documented costs
in the design or construction of the Tenant Work not to exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) directly resulting from any Hazardous Materials
(including asbestos) in the Premises or Hotel Complex (the "Pre-Existing
Hazardous Materials Cost"), and any delays encountered by Tenant in the design
or construction of the Tenant Work as a result thereof shall be considered a
Landlord Caused Delay. If the Pre-Existing Hazardous Materials Cost exceeds Two
Hundred Fifty Thousand Dollars ($250,000.00), and Landlord does not agree to pay
that excess, Tenant may elect to terminate this Lease.

 

3.3.5. Tenant hereby acknowledges that Landlord and Landlord's Affiliates have
made a significant public commitment to promote diversity in connection with
their operations and businesses. Tenant covenants and agrees that in performing
the Tenant's Work, it and its consultants and contractors shall use commercially
reasonable efforts to the extent practicable to use (i) contractors, vendors, or
design or other professional service providers certified as a diverse owned
business under one of the following categories by a private or governmental
certifying organization or agency recognized by Landlord: Minority Business
Enterprises (MBE), Women Business Enterprises (WBE), Disadvantaged Business
Enterprises (DBE), Veteran Business Enterprise (VBE), Persons with Disabilities
(PWD), or Lesbian, Gay, Bisexual and/or Transgender (LGBTBE) (collectively
"Diverse Business/es") and (ii) a labor workforce that includes minorities,
women and veterans (collectively "Diverse Workforce"). Upon request of Landlord,
Tenant shall provide Landlord with Diverse Business and Diverse Workforce
reporting setting forth: the Diverse Businesses and Diverse Workforce that
Tenant, its consultants and contractors have engaged and utilized for the
performance of Tenant's Work, the type of Diverse Business and applicable
certifications, statistics with respect to the Diverse Workforce (such as
race/ethnicity and gender), the work or services provided by the Diverse
Business and Diverse Workforce, payments made to the Diverse Business, hours
worked by the Diverse Workforce and other information as may be requested by
Landlord. Such reporting shall be made on forms and at such frequencies as
reasonably prescribed by Landlord from time to time.

 

3.4.       Failure of Tenant to Perform. If Tenant fails to open for business
fully fixtured, stocked and staffed on or before the date that is six (6) months
after the Commencement Date (as may be extended by a Force Majeure Event or a
Landlord Caused Delay) (the "Outside Opening Date"), then Tenant shall pay in
addition to Rent an amount equal to 1/30th of the Minimum Monthly Rent for each
day that Tenant has failed to open for business on and after the Outside Opening
Date. The payments set forth in this Section 3.4 shall be in addition to any
other legal or equitable right that Landlord may have hereunder or at Law,
except for Section 8.2.

 

3.5. Governmental Approvals; Compliance with Law.

 

3.5.1. Tenant shall be responsible for obtaining all governmental permits and
approvals required in connection with Tenant's Work and the use of the Premises
for the Permitted Use including, but not limited to, any required demolition of
the Premises and performance of such other work that might otherwise
traditionally be performed by a landlord including, but not limited to, the
running and stubbing of all utilities to the Premises. Tenant's Work and the
Premises and Tenant's use and occupancy of the Premises shall at all times
comply with all applicable laws, ordinances, codes, rules and regulations
including, but not limited to, the Nevada Division of Industrial Relations
Occupational Safety and Health Administration or the United States Department of
Occupational Safety and Health, the ADA, and any other applicable federal, state
or local laws, codes, ordinances, rules, regulations or requirements
(collectively, the "Law" or "Laws").

 

3.5.2. Tenant shall forthwith notify Landlord in writing each time that the
Premises is inspected by, or Tenant receives a verbal or written warning or
notification of any threatened or actual violation or citation relating to
Tenant's use/occupancy or business conducted at the Premises from any applicable
Governmental Authority. "Governmental Authorities" or "Governmental Authority"
means those federal, state and local governmental or quasi-governmental
authorities, agencies, commissions, courts, departments, boards and officials,
as constituted from time to time, now or hereinafter in effect having
jurisdiction over Landlord, the Hotel Complex, Tenant, this Lease, or the
Premises. In addition, Tenant shall forthwith provide to Landlord copies of any
and all correspondence, documents or other information received from, sent to,
or in connection with, the Premises and any Governmental Authority relating to
potential or actual violations. In the event Tenant is cited or notified by a
Governmental Authority of a violation of any Law, recommendation, ordinance,
rule, regulation or requirement enforced by such Governmental Authority, and
without limiting any other provision of this Lease, Tenant shall promptly (but
in no event later than five (5) business days prior to the time allowed by the
Governmental Authority) respond to the citation or violation in writing
addressed to the Governmental Authority (a copy of which Tenant shall at the
same time provide to Landlord) and, subject to Landlord's rights and remedies
set forth in Section 17.1, correct the violation(s) in question to the
satisfaction of the Governmental Authority and Landlord. All notices,
documentation and information to be provided by Tenant to Landlord pursuant to
this Subsection shall be sent to the Risk Management Department with copies to
Landlord at the addresses set forth in the Basic Lease Information.

 

 



 11 

 

 

3.5.3. Tenant shall, from and after the Effective Date and at all times during
the Term comply with and shall cause its consultants, subconsultants,
contractors and subcontractors to comply with the ADA. Tenant shall ensure that
at all times it operates the Premises in conformance with the ADA, including,
but not limited to, providing its guests and customers within the Premises with
any necessary equipment, auxiliary aids and services required by Law for them to
have full and equal enjoyment and use of the goods, services, facilities and
general operation of the Premises, and by modifying the policies and procedures
applicable to the Premises to accommodate individuals with disabilities. Tenant
shall assume full liability for the compliance with ADA requirements within the
Premises in operation of the Premises by it, its consultants, subconsultants,
contractors and subcontractors. If a lawsuit or other action is brought against
Landlord or Landlord's Affiliates by any individual or other entity, including,
but not limited to, the United States Department of Justice, as a result of any
non-compliance with the ADA within the Premises, whether alleged or actual, by
Tenant, its consultants, subconsultants, contractors or subcontractors, Tenant
agrees to indemnify and hold harmless the Landlord Parties for the cost of
defending such suit or action, and any resulting liability therefrom.

 

3.6. Additional Landlord Termination Rights. In the event that, in connection
with its review and approval of the proposed Tenant's Work, any Governmental
Authorities possessing and exercising jurisdiction over the Hotel Complex impose
any requirements or conditions of whatsoever nature (including without
limitation, retrofitting or other requirements relating to development,
demolition, building material removal, entering and exiting, life safety, smoke
evacuation, restroom facilities, or as-built documentation) affecting any
portion of the Hotel Complex outside of the Premises (any such requirement
"Additional Conditions"), Landlord shall not be obligated to approve or comply
with such Additional Conditions. If Landlord, in its sole discretion,
disapproves any such Additional Conditions costing in excess of Two Hundred
Thousand Dollars ($200,000) in the aggregate, Landlord shall have the right,
upon written notice to Tenant, to terminate this Lease; provided however, that
in the event of such termination and provided that no Event of Default exists as
of the termination date, Landlord as its sole and exclusive obligation and
liability to Tenant with respect to such termination shall reimburse Tenant for
an amount equal to the direct, out-of-pocket fees and costs actually incurred by
Tenant for (i) third party design professional work performed prior to the date
of termination and (ii) permit fees paid prior to the date of termination,
payable within thirty (30) days after receipt by Landlord of detailed invoices
and supporting documentation in form and substance acceptable to Landlord; and,
provided further, if the retrofitting or other work relating to any such
Additional Conditions is otherwise acceptable to Landlord in its sole
discretion, but Landlord is not willing to pay the costs and expenses of
performing or otherwise satisfying such Additional Conditions, Tenant may agree
upon written notice to Landlord, to pay such costs itself, in which event
Landlord shall rescind its termination notice, and this Lease shall remain in
full force and effect.

 

3.7.       Tenant's Proof of Financial Ability, Financing Plans, Financial
Condition, Security Deposit, Mechanics' Lien Bond, and Ownership.

 

3.7.1. Intentionally Omitted.

 

3.7.2. No later than thirty (30) days prior to the commencement of the
performance of Tenant's Work, Tenant shall notify Landlord as to whether it
intends to establish a construction disbursement account pursuant to NRS
108.2403(1)(b)(1) in accordance with Subsection 3.7.6(i) of this Lease or
provide a surety bond for the prime contract for Tenant's Work at the Premises
that meets the requirements of NRS 108.2415 in accordance with Subsection
3.7.6(ii) of this Lease. In the event establishes a construction disbursement
account pursuant to NRS 108.2403(1)(b)(1), then no later than ten (10) days
prior to the commencement of the performance of Tenant's Work, Tenant shall
provide Landlord with a security interest in such account in an amount equal to
Three Million Dollars ($3,000,000.00) and execute all reasonable documentation
provided by Landlord to evidence such security interest. Such security interest
shall be subordinate and subject to the rights of the contractor, subcontractors
and other persons having an interest in such account under applicable law. In
the event Tenant provides a surety bond for the prime contract for Tenant's Work
at the Premises that meets the requirements of NRS 108.2415, then no later than
ten (10) days prior to the commencement of the performance of Tenant's Work,
Tenant shall also furnish a completion bond, the form, substance and amount of
which is, and issued by a surety, satisfactory to Landlord in Landlord's
reasonable discretion (which Landlord's satisfaction shall include, but shall
not be limited to, the rating and/or financial stability of such surety) in an
amount equal to, or greater than, one hundred percent (100%) of the projected,
budgeted cost of all such Tenant's Work pursuant to Landlord approved plans and
specifications. Tenant shall promptly, before the expiration thereof and within
ten (10) days after any increase in the projected, budgeted cost of all Tenant's
Work (whether due to cost of living adjustments, change orders or otherwise),
and at Tenant's sole cost and expense, renew and/or increase the amount of such
construction disbursement account or bond, as applicable until such time as all
of Tenant's obligations to perform the Tenant's Work hereunder pursuant to
Landlord approved plans and specifications and in accordance with the terms and
conditions of this Lease have been satisfied.

 

 

 



 12 

 

 

3.7.3. Tenant shall at all times hereunder keep Landlord fully apprised of
Tenant's financial condition, financing plans and contingencies (which shall
include Tenant meeting with Landlord from time-to-time, as determined necessary
by Landlord and as Tenant's financing plans change, regarding such matters and
providing financial information for Tenant).

 

3.7.4. Within fourteen (14) days after the Effective Date, Tenant shall pay to
Landlord the Security Deposit (as set forth in the Basic Lease Information),
which shall be held by Landlord to secure Tenant's performance of its
obligations under this Lease. The Security Deposit is not an advance payment of
rent or release, settlement, or accord and satisfaction or a measure or limit of
Landlord's damages upon a Tenant's default. Landlord may, from time to time,
without prejudice to any other remedy, use all or a part of the Security Deposit
to cure any Event of Default. Following any such application of the Security
Deposit, Tenant shall pay to Landlord on demand the amount so applied in order
to restore the Security Deposit to its original amount. Provided that Tenant has
performed all of its obligations hereunder, Landlord shall, within thirty (30)
days after the Term ends, return to Tenant the portion of the Security Deposit
which was not applied to satisfy Tenant's obligations. The Security Deposit may
be commingled with other funds, and no interest shall be paid thereon. If
Landlord transfers its interest in the Premises and the transferee assumes
Landlord's obligations under this Lease, then Landlord may assign the Security
Deposit to the transferee and Landlord thereafter shall have no further
liability for the return of the Security Deposit. Provided that no monetary
Event of Default has occurred during the first twelve (12) months after the
Commencement Date, the required Security Deposit shall be reduced to Three
Hundred Seventy Five Thousand Dollars ($375,000.00) and Landlord shall credit
the difference between the initial Security Deposit and the reduced Security
Deposit to Rent that is due to Landlord from Tenant.

 

3.7.5. Notwithstanding anything to the contrary contained herein, this Lease is
subject to immediate termination, in writing, by (i) Landlord in its reasonable
discretion and without any liability, if Tenant fails to satisfy Tenant's
obligations in Subsection 3.7.3 above at any time during the Term, when such
failure remains uncured for twenty (20) days following written notice to Tenant
and (ii) Landlord, in Landlord's reasonable discretion, without any liability
from Landlord to Tenant, and in addition to any other legal or equitable right
that Landlord may have hereunder, if Tenant fails to abide by the requirements
of this Section after the commencement of Tenant's Work when such failure
remains uncured for twenty (20) days following written notice to Tenant. For the
avoidance of doubt, in the event that this Lease is terminated pursuant to this
Section, Tenant shall be solely responsible for, and shall pay, in addition to
any other obligation contained herein, any and all costs incurred by Tenant, or
for which Tenant is, or may become, responsible for, in connection with this
Lease or the Premises, and, in addition to Tenant's other indemnity obligations
contained herein, Tenant hereby covenants and agrees to indemnify, defend and
hold the Landlord Parties free, clear and harmless from, and against, any such
amounts.

 

3.7.6. Pursuant to NRS 108.234, Landlord hereby informs Tenant that Tenant must
comply with the requirements of NRS 108.2403 and NRS 108.2407. Tenant shall take
all actions necessary including where required by Law to ensure that no liens
encumbering Landlord's interest in the Premises arise as a result of Tenant's
Work, which actions shall include, without limitation, the recording of a notice
of posted security in the Official Records of Clark County, Nevada, in
accordance with NRS 108.2403, and either (i) establish a construction
disbursement account pursuant to NRS 108.2403(1)(b)(1), or (ii) furnish and
record, in accordance with NRS 108.2403(1)(b)(2), a surety bond for the prime
contract for Tenant's Work at the Premises that meets the requirements of NRS
108.2415. Tenant may not begin any Tenant's Work at the Premises until Tenant
has delivered evidence satisfactory to Landlord that Tenant has complied with
the terms of this Subsection 3.7.6. The requirements of this Subsection 3.7.6
shall be in addition to and not in lieu of the requirements set forth in the
other subsections of this Section 3.7. Further, Landlord shall have the right to
post and maintain any notices of non-responsibility.

 

SECTION 4. Rent.

 

4.1.       Minimum Monthly Rent; Percentage Rent.

 

Tenant covenants and agrees to pay to Landlord, without setoff, deduction,
abatement, notice or demand except as otherwise expressly provided in this
Lease, in accordance with the instructions specified in the Basic Lease
Information for the payment of rent or as may otherwise be directed by Landlord
from time to time, the following as rent for the Premises, commencing on the
Commencement Date.

 

4.1.1. Minimum Annual Rent payable on the first (1st) day of each month in equal
monthly installments of Minimum Monthly Rent. If the Commencement Date is other
than the first day of a month, Tenant shall pay on the Commencement Date a
prorated partial Minimum Monthly Rent for the period prior to the first day of
the next calendar month, and thereafter Minimum Monthly Rent payments shall be
made not later than the first day of each calendar month.

 

 

 



 13 

 

 

4.1.2. In addition to the payment of the Minimum Monthly Rent, as hereinbefore
provided, Tenant shall pay to Landlord for each Lease Year of the Term hereof,
as "Percentage Rent," the amount by which an amount equal to the Percentage Rent
Factor(s) (as set forth in the Basic Lease Information) multiplied by all Gross
Sales (as defined in Section 4.3) exceeds the Minimum Annual Rent during such
Lease Year. The Percentage Rent shall be paid in monthly installments computed
on all Gross Sales during each calendar month of the Term. Such monthly
installments shall be payable within fifteen (15) days after the expiration of
each month of each Lease Year. In the event that the total of the monthly
installments of Percentage Rent for any Lease Year does not equal the Percentage
Rent computed on the total amount of Gross Sales for such Lease Year, in
accordance with the formula set forth in the Basic Lease Information, then
Tenant, at the time it submits the annual statement of Gross Sales required
under this Lease, shall pay Landlord any deficiency, or Landlord shall credit
any overpayment to the next installment of rent due from Tenant, as the case may
be. In no event, however, shall the aggregate of Minimum Monthly Rent and
Percentage Rent to be paid by Tenant and retained by Landlord for any Lease Year
be less than the Minimum Annual Rent or exceed the Percentage Rent Cap (prorated
for any portion for a Lease Year that is less than twelve (12) full calendar
months).

 

4.2.       Miscellaneous Rent Provisions. All amounts required or provided to be
paid by Tenant under this Lease other than Minimum Annual Rent and Percentage
Rent shall be deemed "Additional Rent", and Minimum Annual Rent, Percentage Rent
and Additional Rent shall in all events be deemed "rent" or "Rent" hereunder,
and such amounts shall be due as otherwise set forth in this Lease or, where no
payment date is stated, in no event later than thirty (30) days after Tenant's
receipt of Landlord's invoice for any such amounts.

 

4.2.1. Any rent or other amounts to be paid by Tenant which are not paid by the
fifth (5th) day after the date when due shall bear interest as of the first day
of the month on which any sum is due and owing at the maximum rate of interest
permitted in the State of Nevada, or if there is no such maximum, at a rate
equal to ten percent (10%) (the "Agreed Rate"), and such default interest shall
thereafter be compounded on a monthly basis. In addition to the interest that
may be charged to Tenant, if any installment of rent or any other sum payable by
Tenant hereunder is not received by Landlord within five (5) days after written
notice that it was not paid by the date when due, a late charge of three percent
(3%) of such overdue installment or other payment shall be immediately and
automatically payable by Tenant to Landlord.

 

4.2.2. Tenant shall be responsible for and agrees to pay, before delinquency,
any sales tax on rents, and any tax or assessment that may be assessed, charged
or imposed by law now in effect, or which is hereafter enacted or may go into
effect, in connection with the use, occupancy, possession or tenancy of the
Premises for each month or portion thereof during the Term (all of the foregoing
are hereinafter referred to as "Rent Taxes"). Rent Taxes shall exclude all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, business license or gross
receipts taxes, federal and state income taxes or other taxes to the extent
applicable to Landlord's general or net income. Tenant agrees to pay the Rent
Taxes in the manner and in accordance with the requirements of applicable law,
rule and regulation, as the same may be amended from time to time. In the event
that the applicable taxing authority shall require (or permit and Landlord shall
elect to do so) Landlord or Landlord's agent to collect any Rent Taxes for or on
behalf of the applicable taxing authority then such Rent Taxes shall be paid by
Tenant to Landlord or Landlord's agent monthly with the Minimum Annual Rent
payments required hereunder, in accordance with the requirements of the
applicable taxing authority and in no event later than monthly within fifteen
(15) days' notice from Landlord to Tenant.

 

4.3. Gross Sales Defined; Reports.

 

 

 



 14 

 

 

4.3.1. As used in this Lease, "Gross Sales" means the aggregate selling price of
all products, merchandise, content, advertising, goods and services, generated,
produced, sold, developed, displayed, ordered or received in, upon or from the
Premises (including, but not limited to, any and all products, merchandise, food
and beverage, goods or services, all forms of broadcasting of activities and
content development conducted at the Premises, advertising/sponsorships
activated within or displayed at the Premises or broadcasting related thereto,
publishing fees relating to the Premises, merchandise featuring the name of the
Premises even if sold outside the Hotel Complex ( including those that are sold
through, in, or from a catalog or web site controlled by Tenant), and other
sales and revenues reasonably related to the Premises or activities conducted
therein) or distributed in, upon or from the Premises regardless of where or
when payment is made for such products, merchandise, goods or services or where
such products, merchandise, goods or services are shipped from or delivered to
and stolen, lost, or diverted funds that would otherwise be included in Gross
Sales and all cover charges and admission charges/revenue charged and received
in connection with the Premises by Tenant, Tenant's subtenants, licensees and
concessionaires, personally or from any vending or coin operated or token
operated device, whether for check, cash, on credit or otherwise, excluding only
the following: (i) monies and credit received by Tenant in the settlement of
claims for loss of or damages to Tenant's products, merchandise or goods; (ii)
an amount equal to the cash refunded or credit allowed on products, merchandise
or goods returned by customers and accepted by Tenant, or the amount of cash
refunded or credit allowed thereon in lieu of Tenant's acceptance thereof, but
only to the extent that the sales relating to such products, merchandise or
goods were made in, about or from the Premises; provided, however, that in no
event shall the cost or value of any coupons, trading stamps, premiums,
advertising or other promotional offers be deducted or excluded from Tenant's
Gross Sales or be otherwise construed as a discount, refund, allowance or credit
hereunder (any credit or refund shall reduce Gross Sales for the accounting
period during which such credit or refund is made but shall not affect Gross
Sales for the period in which the original sale was made); (iii) sales taxes, so
called luxury or valued added taxes, Live Entertainment Taxes ("LET") or similar
taxes now or hereafter imposed upon the sale of products, merchandise or goods,
whether such taxes are added separately to the selling price thereof and
collected from customers or paid by Tenant and included in the retail selling
price; (iv) gratuities paid to employees to the extent the same are expressly
designated as such and separately added to the total price charged, whether the
same are collected by Tenant as a stated percentage of the Gross Sales, or which
are voluntarily paid by patrons, and which are paid by Tenant to its employees
directly; (v) proceeds from sale of trade fixtures after use in the Premises;
(vi) proceeds from casualty insurance; (vii) reimbursements, if any, of Tenant's
costs of preparing, altering or restoring improvements in the Premises; (viii)
subtenant security deposits, if any; (ix) amounts paid to Tenant by subtenants
or licensees, if any, in addition to base rent in reimbursement for actual
increase in costs incurred on account of real estate taxes, utilities and other
operating costs; (x) amounts paid to Tenant by subtenants or licensees, if any,
in reimbursement for costs to provide services and electrical utilities outside
of normal operating hours or over and above standard services; and (xi) accounts
receivable that have been determined to be uncollectable for federal income tax
purposes; provided, that there shall be no deduction for costs and expenses
associated with the collection. All gross income of Tenant or any other person,
firm or corporation from any operations in, at or upon the Premises, which are
not specifically excluded by this Section, shall be included in Gross Sales.
Gross Sales shall also include the Premises Sponsorship Share (as defined below)
of an amount equal to 110% of Sponsorship Revenue (as defined below). As used in
this Lease, (a) the term "Sponsorship Revenue" means payments received by Tenant
or a Tenant's Affiliate from corporate sponsors in exchange for sponsorship
opportunities in the Premises and in comparable facilities having a use
comparable to the Permitted Use operated by Tenant or Tenant's Affiliate that
contain at least 8,000 square feet of rentable area (collectively, including the
Premises, the "Comparable Facilities"), and (b) the term "Premises Sponsorship
Share" means a fraction, the numerator of which is one, and the denominator of
which is the number of Comparable Facilities in which such corporate sponsor has
sponsorship opportunities for which it pays Tenant or Tenant's Affiliate. For
clarity, if the Premises is not included within the sponsorship agreement, no
revenues from such agreement shall be included in Gross Sales.

 

4.3.2. Each sale upon installment or credit shall be treated as a sale for the
full price in the month during which such sale is made, regardless of the time
of when Tenant shall receive payment therefor.

 

4.3.3. Tenant shall furnish to Landlord within fifteen (15) days after the end
of each calendar month of the Term a written statement of Gross Sales covering
the preceding month, the statement to be in such form and style and contain such
details and breakdown as Landlord may reasonably require from time to time upon
prior notice to Tenant. Failure of Tenant to timely submit monthly reports as
aforesaid shall entitle Landlord to estimate Gross Sales based upon prior Gross
Sales reports (with a reconciliation upon receipt of the annual report), and
Tenant shall be obligated to pay Percentage Rent, on such estimated Gross Sales.
Tenant also agrees that it shall furnish to Landlord within forty-five (45) days
after the expiration of each Lease Year a complete statement, certified by an
independent certified public accountant or Tenant's principal financial officer
showing in all reasonable detail the amount of such Gross Sales made by Tenant
from the Premises during the preceding Lease Year. Tenant shall require and
cause all its concessionaires, if any, to furnish statements at the times and in
the form and content specified in this Subsection, relating to their operations
within the Premises. All reports of Gross Sales submitted or caused to be
submitted by Tenant to Landlord shall be conclusive and binding upon Tenant
unless such reports are corrected within one (1) year after the date of
issuance. (The term "concessionaire" as used in this Lease shall mean and
include any and all concessionaires, licensees, franchisees, department
operators, subtenants, permittees or others directly or indirectly operating or
conducting a business in or from the Premises).

 

 

 



 15 

 

 

4.4. Intentionally Omitted.

 

4.5. Taxes.

 

4.5.1. Tenant shall pay or cause to be paid all Real Estate Taxes (as defined
below) assessed or imposed upon the Premises, which become due or payable during
the Term as set forth in the Basic Lease Information. Real Estate Taxes
associated with the Premises are anticipated to be included within the tax
assessment for the Hotel Complex. Tenant shall pay Landlord the Real Estate
Taxes as reasonably and equitably determined by Landlord to be attributed to the
Premises, as consistently applied to tenants of the Hotel Complex ("Tenant's Tax
Share"). In making such allocation to the Premises, Landlord may take into
account any reasonable factors including without limitation the relative size,
use, utility, value, benefit or burden of, to or among all premises or users
sharing in such Real Estate Taxes, provided that Landlord shall endeavor to make
such allocation in a manner reasonably consistent among all similarly situated
premises or users. Tenant's Tax Share shall initially be the percentage set
forth in the Basic Lease Information with respect to the Hotel Complex. Tenant's
Tax Share may be re-allocated by Landlord from time to time in a manner
consistent with the foregoing provisions of this Section 4.5.1 upon not less
than thirty (30) days' prior notice to Tenant. Tenant shall pay to Landlord
Tenant's Tax Share of Real Estate Taxes during the Term. Landlord estimates that
Tenant's initial obligation for Tenant's Tax Share of Real Estate Taxes will be
in the amount set forth in the Basic Lease Information, subject to increases for
Landlord's reasonable re-estimates, reassessment for initial improvements,
adjustments based on actual taxes and Landlord's re-allocation rights as set
forth herein. Tenant shall pay Tenant's Tax Share to Landlord in advance in
monthly installments, concurrently with Minimum Monthly Rent, based upon
Landlord's good faith estimate, from time to time of Real Estate Taxes. Within
one hundred twenty (120) days (or a reasonable time thereafter) after the end of
each Lease Year, Landlord shall deliver to Tenant a statement of Real Estate
Taxes for such Lease Year and Tenant shall pay Landlord or Landlord shall credit
Tenant (or, if such adjustment is at the end of the Term, pay Tenant), within
thirty (30) days of receipt of such statement, the amount of any excess or
deficiency in Tenant's payment of its share of Real Estate Taxes for such Lease
Year. As used in this Section 4.5 the term "Real Estate Taxes" shall mean and
include all taxes, public and governmental charges and assessments, including,
without limitation all community assessments, betterments, sewer entrance fees
and public charges (including charges or surcharges of municipal services if
billed separately from other taxes), all business improvement district charges,
and all extraordinary or special assessments levied, assessed or imposed at any
time by any governmental authority upon or against the Hotel Complex and/or any
buildings, fixtures, signs and/or improvements thereon and/or then comprising
the Hotel Complex, all other taxes (excluding Landlord income taxes unless such
income tax is a substitute for real estate taxes) which Landlord is or becomes
obligated to pay with respect to the Hotel Complex or Common Areas (as defined
in Section 5.1), and all reasonable costs, expenses and attorney's fees incurred
by Landlord in contesting or negotiating with public authorities (Landlord
having the sole authority to conduct such a contest or enter into such
negotiations) as to any of the same, whether successful or not. In the event
that any present or future enactment of the state or any political subdivision
thereof or any governmental authority having jurisdiction thereover either: (a)
imposes a direct or indirect tax and/or assessment of any kind or nature upon,
against or with respect to any amounts payable by tenants or occupants in the
Hotel Complex and Common Areas or with respect to the Landlord's ownership of
the land and buildings comprising the Hotel Complex and Common Areas, either in
addition to or by way of substitution for all or any part of the Real Estate
Taxes levied or assessed against such land and such buildings, including,
without limitation, any net profits tax or any comparable tax imposed on any
portion of Landlord's revenues from the Hotel Complex and Common Areas; and/or
(b) imposes a direct or indirect tax or surcharge of any kind or nature, upon,
against or with respect to the parking areas or the number of parking spaces in
the Hotel Center and Common Areas, then in either or both of such events, Tenant
shall be obligated to pay Tenant's Tax Share thereof as provided herein. Tenant
hereby acknowledges that Landlord has obtained or may obtain from the applicable
taxing authorities one or more tax exemptions, credits or abatements relating to
the land and/or buildings and/or improvements comprising all or a portion of the
Hotel Complex and/or Common Areas. Tenant further acknowledges and agrees that,
notwithstanding anything contained in this Lease to the contrary, for purposes
of determining Tenant's Tax Share of Real Estate Taxes pursuant to this Section
4.5.1, Landlord may elect to include in the total amount of Real Estate Taxes an
amount equal to the Real Estate Taxes which would have been payable by Landlord
in the absence of any such tax exemption, credit or abatement (herein referred
to as the "exemption amount"), and Tenant's proportionate share of such Real
Estate Taxes shall be deemed to include its proportionate share of such
exemption amount. Real Estate Taxes shall exclude all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, business license or gross receipts taxes, federal and state
income taxes or other taxes to the extent applicable to Landlord's general or
net income.

 

4.5.2. Tenant shall pay all taxes and other assessments or fees charged against
trade fixtures, utility installations, furnishings, equipment or any other
personal property located within the Premises, or, if applicable elsewhere
within the Hotel Complex. Tenant shall use its best efforts to have its personal
property taxed separately from the remainder of the Hotel Complex. If any of
Tenant's personal property is taxed within the Hotel Complex, Tenant shall pay
Landlord the taxes for such personal property within fifteen (15) days after
Tenant receives a written statement from Landlord for such personal property
taxes.

 

 



 16 

 

 

4.5.3. Tenant's equitable share (as reasonably determined by Landlord) of any
governmental tax or charge (other than income tax), levied, assessed, or imposed
on account of the payment by Tenant or receipt by Landlord, or based in whole or
in part upon, the rents in this Lease shall be paid by Tenant.

 

4.5.4. Tenant agrees that it will collect any applicable LET associated with, or
related to, an admission charge to enter the Premises (which includes, without
limitation, cover charges, minimum purchases or any other fee required to be
paid) and will pay the same to the Nevada Gaming Control Board ("the NGCB") (or
other applicable Nevada taxing authority), as applicable, on a timely basis
before due and provide Landlord with proof thereof at the time the LET is paid
or, in the event the LET is collected by Tenant but Tenant is not permitted to
pay the same directly to the NGCB, Tenant shall remit the LET due to Landlord no
later than the tenth (10th) day of the month following the month in which the
taxable sales occurred (or such earlier date as may be necessary to allow
Landlord to timely emergency) attempt to provide Tenant with prior notice of
each such closure. So long as no Adverse Condition is created, Landlord and
Landlord's Affiliates shall have the right at any and all times to utilize
portions of Common Areas for promotions, exhibits, entertainments, product and
other shows, displays, the leasing of kiosks or food facilities, or such other
uses as they may determine from time to time.

 

4.6. Intentionally Omitted.

 

SECTION 5. Common Areas; Parking.

 

5.1. Common Areas. All parking areas, access roads and facilities furnished,
made available or maintained by Landlord or Landlord's Affiliates in or near the
Hotel Complex, including employee parking areas, truck ways, driveways, loading
docks and areas, delivery areas, multi-story parking facilities, package pickup
stations, elevators, escalators, pedestrian sidewalks, courts and ramps,
landscaped areas, retaining walls, stairways, lighting facilities, sanitary
systems, utility lines, water filtration and treatment facilities, those areas
within and adjacent to the Hotel Complex for ingress and egress to and from the
Hotel Complex, which from time to time may be provided by Landlord or others for
the convenience, use or benefit of the tenants of the Hotel Complex, Landlord,
the occupants and visitors to the Hotel Complex and their respective
concessionaires, agents, employees, customers, invitees and licensees, those
areas, if any, upon which temporary or permanent off-site utility systems or
parking facilities serving the Hotel Complex, may from time to time be located
and other areas and improvements provided by Landlord or Landlord's Affiliates
for the general use in common of tenants and their customers in the Hotel
Complex (all herein called "Common Areas") shall at all times be subject to the
exclusive control and management of Landlord or Landlord's Affiliates, and
Landlord and Landlord's Affiliates shall have the right, from time to time, to
establish, modify and enforce reasonable rules, regulations and requirements
with respect to all Common Areas. Tenant agrees to comply with, and to cause
Tenant's employees and contractors and Tenant's customers and invitees (while in
the premises or otherwise within Tenant's control) to comply with, all rules,
regulations and requirements set forth by Landlord or Landlord's Affiliates, and
all amendments thereto, regardless of whether such rules, regulations and
requirements relate to the Common Areas, Premises or Hotel Complex. Landlord
agrees to apply all such rules, regulations and requirements on a reasonably
consistent basis and in good faith (but may modify rules, regulations and
requirements for certain tenants or occupants as Landlord deems appropriate).

 

5.2. Common Area Changes. So long as no Adverse Condition is created, Landlord
andLandlord's Affiliates shall have the right from time to time to: change or
modify and add to or subtract from the sizes, locations, shapes and arrangements
of parking areas, entrances, exits, parking aisle alignments and other Common
Areas; designate parking areas for Landlord, Landlord's Affiliates and their
employees and tenants, and/or limit the total number of such employee spaces;
restrict parking by Tenant and Tenant's employees to designated areas; construct
surface, sub-surface or elevated parking areas and facilities; establish and
from time to time change the level or grade of parking surfaces; limit such
access as may, from time to time, be available to the Hotel Complex; and do and
perform such other acts in and to said Common Areas as Landlord, and/or
Landlord's Affiliates may determine from time to time. So long as no Adverse
Condition is created, Landlord or Landlord's Affiliates may at any time close
temporarily any Common Areas to make repairs or changes, prevent the acquisition
of public rights therein, discourage non-customer parking, or for other
reasonable purposes, and Landlord shall in all such cases (except in the event
of an

  

5.3.       Parking. In the event that Landlord determines, in Landlord's
reasonable discretion, to provide parking or transportation facilities for the
Hotel Complex, Landlord may charge a fee to users thereof. Tenant shall cause
its concessionaires, employees and agents to park in the area(s) designated by
Landlord for employee parking and shall pay Landlord, upon demand, Twenty
Dollars ($20.00), or such other amount as is determined by Landlord from time to
time in its reasonable discretion, for each day on which a car of Tenant, a
concessionaire, employee or agent of Tenant is parked outside such area(s). In
addition, Tenant also agrees that Landlord may cause any such car to be towed
from such undesignated area and in such event, Tenant shall reimburse Landlord
for the cost thereof upon demand, and otherwise indemnify and hold Landlord
Parties harmless with respect thereto. If requested by Landlord, Tenant shall
furnish Landlord license numbers and descriptions of cars used by Tenant and
Tenant's concessionaires, employees and agents.

 

 

 



 17 

 

 

5.4.       Use of Common Areas. Subject to the terms and conditions contained
herein, Tenant and Tenant's business invitees, employees and customers shall
have the non-exclusive right, in common with Landlord, and all others to whom
Landlord and Landlord's Affiliates have granted or may hereafter grant rights,
to use the Common Areas for ingress, egress and parking subject to such
reasonable regulations as Landlord Landlord's Affiliates or such other person
may from time to time impose and the rights of Landlord and Landlord's
Affiliates set forth above. Tenant shall not interfere with Landlord's,
Landlord's Affiliates' or other permitted users' rights to use any part of the
Common Areas.

 

SECTION 6. Maintenance of Common Areas and Common Area Maintenance Expenses.

 

6.1       Common Area Maintenance. Landlord shall operate, manage, maintain and
repair, or cause to be operated, managed, maintained or repaired, the Common
Areas of the Hotel Complex including, but not limited to, all parking facilities
in first-class condition and operating order.

 

6.2       Common Area Maintenance Expenses. Common Area Maintenance Charges
shall represent Tenant's share of the costs incurred by Landlord in owning,
operating, administering, repairing, replacing, improving, insuring and
maintaining the Common Areas (collectively, "Common Area Maintenance Expenses").
Tenant shall pay the amount of Common Area Maintenance Charges specified in the
Basic Lease Information, in advance in monthly installments, concurrently with
Minimum Monthly Rent.

 

SECTION 7. Utilities and Services

 

7.1.       Utilities. Tenant shall not install any equipment at the Premises or
the Hotel Complex which can exceed the capacity of any utility facilities
currently serving, or intended or available to serve, the Premises and if any
equipment installed by Tenant, or if Tenant's utility demands for the Premises,
require additional utility facilities and/or the relocation or resizing of the
existing facilities, the same shall be installed, relocated or resized, as
applicable, at Tenant's sole cost and expense and in compliance with all code
requirements and plans and specifications which must be approved of in advance
and in writing by Landlord (which approval shall not be unreasonably withheld or
delayed). Except as may be expressly provided otherwise in Section 7.2 of this
Lease, Tenant shall be solely responsible for and promptly pay all charges for
the installation of separate meters and the connection and use of sewer, water,
gas, electricity, telephone, television, interne, telecommunications and all
other utility services relative to the Premises. In the event public utility
meters are not available for the Premises, upon request of Landlord, Tenant
shall be responsible for cost and expense of installing a private meters. Tenant
agrees to directly and promptly, but in any event before the due date, pay the
utilities providing the sewer, gas, electricity, water, telecommunications,
intenet and other utilities for such services. In the event that separate meters
arec not installed for the Premises and/or Tenant receives services from a
central plant or system owned or controlled by Landlord or Landlord's
Affiliates, Landlord shall reasonably allocate the cost of such unmetered
services to the Premises based upon an allocation basis reasonably determined by
Landlord, and Tenant shall promptly reimburse Landlord for such allocated costs
for each month of the Term within fifteen (15) days after demand from Landlord.
Landlord may make additional services including, but not limited to, pest
control, security and cleaning available to the Premises and, in such event,
Tenant shall utilize such services, at Tenant's sole cost and expense.

 

7.2. HVAC of Premises. Landlord shall reasonably allocate the cost of such
heating and air conditioning to the Premises based upon an allocation basis
reasonably determined by Landlord. Landlord may require that Tenant installing a
metering system from which Tenant's usage may be determined. Tenant shall
promptly reimburse Landlord for such costs for each month of the Term within
fifteen (15) days after demand from Landlord. If sufficient heating and/or air
conditioning capacity does not currently exist for the Premises to provide
sufficient heating and/or air conditioning for the Premises based upon Tenant's
use thereof, any additional facilities and/or the relocation or resizing of
existing facilities required to provide sufficient heating and/or air
conditioning for the Premises shall be installed, relocated or resized, as
applicable, at Tenant's sole cost and expense and in compliance with all code
requirements and plans and specifications which must be approved of in advance
and in writing by Landlord (which approval shall not be unreasonably withheld or
delayed). Tenant acknowledges that because of the nature of the Premises, Tenant
might not have access to the controls for heating and air conditioning at the
Premises and Tenant shall not attempt to make any changes to such controls
located outside the Premises.

 

7.3. Enforcement and Termination. Without limiting Section 23.40, Landlord shall
not be liable to Tenant in damages or otherwise if any utilities or services,
whether or not furnished by Landlord hereunder, are interrupted or terminated
because of repair, installation of improvements, or any cause other than due to
Landlord's gross negligence, nor shall any such termination relieve Tenant of
any of Tenant's obligations under this Lease. Tenant shall operate the Premises
in such a way as shall not waste fuel, energy or natural resources.

 

 

 



 18 

 

 

7.4. Tenant Operations. Tenant shall use reasonable efforts to operate the
Premises in such a way as shall not waste fuel, energy or natural resources and
in a manner that is consistent with any LEED Certification that Landlord may
have achieved or seeks to obtain with respect to the Hotel Complex or Premises.

 

SECTION 8. Conduct of Business by Tenant.

 

8.1. Use of Premises; Merchandise; Trade Marks.

 

8.1.1. The Premises shall be occupied and used by Tenant solely for the
Permitted Use set forth in the Basic Lease Information, and for no other
purpose, and under the Trade Name set forth in the Basic Lease Information.
Tenant's method of conducting Tenant's business in the Premises shall at all
times be in keeping with and not inconsistent with or detrimental to the
operation by Landlord of an exclusive, first class resort/casino/entertainment
facility. Tenant shall not use or permit or suffer the use of the Premises for
any other business or purpose or purposes whatsoever, without Landlord's prior
written consent, which consent Landlord may withhold in Landlord's sole and
absolute discretion.

 

8.1.2. Landlord reserves the right to disapprove any item of merchandise or
goods which it reasonably deems to be inappropriate or offensive and Tenant
shall remove such item from the Premises upon Landlord's written notice. All
merchandise and goods to be offered from the Premises shall be subject to the
prior written approval of Landlord, such approval not to be unreasonably
withheld or delayed. Tenant shall ensure that all merchandise is authentic and
does not violate the copyright, trademark or patent rights of a third party.
Notwithstanding the foregoing, it shall be reasonable for Landlord to not
approve any items that, if offered by Tenant, would violate any other lease or
other Landlord contractual arrangement. In addition, Tenant may not, without the
prior written consent of Landlord, which consent Landlord may withhold in
Landlord's sole and absolute discretion, offer for sale, or sell, from or at the
Premises any merchandise, goods, or other items which (i) contain logos similar
or related to the MGM Resorts International or the Hotel Complex, (ii) are
merchandise themes related to (A) MGM Resorts International or the Hotel Complex
or (B) entertainment being held at the Hotel Complex or other Hotel Complex
special events during the dates the entertainer or special event is occurring,
or (iii) contain the Hotel Name (as defined in the Basic Lease Information)
other than as part of the Trade Name.

 

8.1.3. At Landlord's request, Tenant shall reasonably cooperate with Landlord in
offering Hotel Complex guests and Landlord's customer loyalty club members
reasonable discounts on Tenant's goods and/or services.

 

8.1.4. From and after the Effective Date and throughout the Term, Tenant hereby
grants to Landlord and Landlord's Affiliates a non-exclusive license to use the
Trade Name and Marks and such other name(s) and Marks of Tenant's operation
located at the Premises and/or any related marks (as each may be updated by
Tenant from time to time) in connection with Landlord's and Landlord's
Affiliates promotion and/or advertising of the esports arena and experience
center in the Premises, including those listed on Exhibit I (the "Tenant IP").
Landlord's and Landlord's Affiliates shall not use the Tenant IP for any other
purpose without Tenant's prior written consent, which shall not be unreasonably
withheld. Use of the Tenant IP shall comply with Tenant's guidelines, as the
same may exist from time to time. Tenant hereby represents and warrants to
Landlord that Tenant has, and Tenant hereby covenants and agrees to at all times
maintain, the right to use the Trade Name and Marks, and all related rights, for
Tenant's operation at the Premises. Tenant shall indemnify, defend and hold
harmless Landlord and the Landlord Parties against any all liability associated
with Landlord's or Landlord's Affiliates' use of Tenant's Marks in compliance
with this Section. Landlord hereby acknowledges and agrees that Landlord shall
not acquire any right, title, and interest in, or to, the Tenant IP except the
right of use in compliance with this Lease. Landlord shall not attempt to
register the Tenant IP or any confusingly similar marks in any jurisdiction
during the Term or within three (3) years thereafter or such longer period of
time that coincides with Tenant 's trademark registration in any jurisdiction
for the Tenant IP shall be effective. Landlord shall not dispute or otherwise
contest, directly or indirectly, the validity of the Tenant IP or any of
Tenant's registrations in connection therewith or Tenant's exclusive right,
title and interest in, or to, the Tenant IP, or aid or assist any third party in
so doing.

 

8.1.5. No public or private auction or any fire, "going out of business,"
bankruptcy, bulk sales, or similar sales or auctions shall be conducted in or
from the Premises. The Premises shall not be used except in a dignified and
ethical manner consistent with the general high standards of the Hotel Complex
and not in a scandalous, disreputable or immoral manner or in violation of any
Laws. Further, Tenant shall not conduct business in an obscene, lewd or
pornographic manner; in any manner that would bring disrepute to Landlord; or in
violation of NRS 598.0915 or Clark County Code Chapter 8.04 or 8.20.

 

 

 



 19 

 

 

8.2.       Prompt Occupancy and Use. After initially opening for business in the
Premises, Tenant shall thereafter continuously operate and conduct the business
permitted under Section 8.1 hereof on such days, and during such hours, as are
required in Section 8.3 of this Lease with a full staff and full stock of
products, merchandise and goods, using only such minor portions of the Premises
for storage and office purposes as are reasonably required. The parties agree
that Landlord has relied upon Tenant's occupancy and operation in accordance
with the foregoing provisions. Because of the difficulty or impossibility of
determining Landlord's damages which would result from Tenant's violation of
such provisions including, but not limited to, damages from loss of Percentage
Rent from Tenant and other tenants, and diminished salability, leaseability,
mortgageability or economic value of the Hotel Complex, Landlord shall be
entitled to liquidated damages in the event Landlord elects to pursue such
remedy. Therefore, as liquidated damages, for any day that Tenant does not fully
comply with the provisions of this Section 8.2 and Section 8.3, which failure is
not cured by the expiration of the Go-Dark Cure Period (as defined below), the
Minimum Monthly Rent, prorated on a daily basis, for each such day shall be
increased by one hundred percent (100%), such increased sum representing the
damages, which the parties agree Landlord will suffer by Tenant's noncompliance.
As used in this Section 8.2, the term "Go-Dark Cure Period" shall mean five
days: provided that after the first time during the Term that Tenant fails to
conduct business in the Premises as provided above for more than four
consecutive days, the Go-Dark Cure Period shall thereafter be reduced to two
days for the remainder of the Term.

 

8.3. Hours of Operation.

 

8.3.1. During each day of the Term that the Hotel Complex is open for business,
the Premises shall be open to the general public and continuously operate for at
least the Minimum Hours of Operation as set forth in the Basic Lease
Information. Any reduction or extension of the Minimum Hours of Operation shall
require Landlord's prior written consent. Tenant shall provide Landlord with a
list of all events that are planned to be held at the Premises on a monthly
basis on or before fifteen (15) days prior to the beginning of each month;
provided that in the event Tenant schedules additional events after such list is
provided to Landlord, Tenant shall endeavor to provide Landlord with notice of
such additional events as soon as possible after they are scheduled. Tenant
shall not be obligated to provide Landlord with notice of any event during which
at least 40% of the Premises will be the open to the general public. Landlord
informs Tenant that private events may not include access to or use of the
Sports Booth and that the Sports Booth may need to be closed during private
events.

 

8.3.2. Notwithstanding the provisions of Section 8.3.1, if Tenant is required to
close for business to make required repairs or Landlord-permitted alterations or
alterations required by this Lease or due to Force Majeure Events, including
without limitation casualty, then Landlord shall permit Tenant to do so provided
Tenant shall use all of its reasonable efforts to commence any and all such work
so as to minimize any closure and if Tenant determines that it is required to
close in connection with the performance of any work, then it may do so only
with the prior written consent of Landlord, which consent shall not be
unreasonably withheld. Except in cases of emergency repairs or Force Majeure
Events, Tenant shall provide Landlord with not less than five (5) days prior
notice of Tenant's intention to so close and such reasons therefor.

 

8.4. Operational Covenants by Tenant; Compliance with Law; No Exclusive Rights.

 

 

 



 20 

 

 

8.4.1. Tenant covenants and agrees that it shall: allowing queuing, or place or
maintain any merchandise, goods, vending machines or other articles in any
vestibule or entry to the Premises or outside the Premises; not permit any
gaming or gaming devices that are regulated by Gaming Authorities in the
Premises; store garbage, trash, rubbish and other refuse in rat-proof and
insect-proof containers inside the Premises, and remove the same frequently and
regularly and, if directed by Landlord, by such means and methods and at such
times and intervals as are designated by Landlord, all at Tenant's sole cost and
expense; keep all mechanical equipment free of vibration and noise and in good
working order and condition; not commit or permit waste or a nuisance upon the
Premises; not permit or cause odors to emanate or escape from the Premises; not
permit the loading or unloading or the parking or standing of delivery vehicles
outside any area designated therefor, nor permit any use of vehicles which will
interfere with the use of any Common Areas; comply with all Laws with
Governmental Authorities and the reasonable recommendations of those with
authority over insurance rates, with respect to the use or occupancy of the
Premises, and including but not limited to the Occupational Safety and Health
Act and the ADA; use commercially reasonable efforts to staff a Diverse
Workforce at the Premises; light the exterior of the Premises and all signs
during all hours of the day and night; not permit any noxious, toxic or
corrosive fuel or gas, dust, dirt or fly ash on the Premises; and not place a
load on any floor in the Hotel Complex which exceeds the floor load per square
foot which such floor was designed or constructed to carry. Tenant may not
store, use or operate any equipment at the Hotel Complex which interferes with
the operation of any other equipment at the Hotel Complex by Landlord or any
other tenant, licensee, contractor or subcontractor. Tenant and Tenant's
authorized representatives shall not pay any gratuity, commission or other form
of compensation of any sort to any of Landlord's or Landlord's Affiliates
personnel without the prior written consent of Landlord, which consent may be
withheld in Landlord's sole and absolute discretion. Tenant shall not
discriminate in the conduct or operation of its business in the Hotel Complex
against any person or group of persons because of the race, creed, color, sex,
sexual orientation, age, national origin or ancestry of such person or group of
persons. Tenant and Tenant's employees and/or agents shall not solicit business
in the parking areas or other Common Areas, or any part of the Hotel Complex
other than in the Premises, nor shall Tenant distribute any handbills or other
advertising matter in the parking area, other Common Areas, or any part of the
Hotel Complex other than in the Premises. Tenant shall not give samples or
approach customers outside the Premises for purposes of soliciting sales.
Moreover, and generally, Tenant shall not give away any promotional items which
could create a nuisance or require Landlord to incur additional Common Area
Expenses. Tenant shall not sell or display any paraphernalia used in the
preparation or consumption of controlled substances. In the event Landlord has
approved Tenant's remaining open for business before or after Operational Hours,
then such approval shall be conditioned upon Tenant's paying for all additional
costs incurred by Landlord as a result thereof. Tenant shall not permit any
odors or material noise in the Premises to travel into other leased or occupied
space or within the Common Areas if same is reasonably objectionable to Landlord
or Hotel Complex customers. Tenant shall use commercially reasonable efforts to
not allow customers to consume any marijuana or cannabis products at the
Premises. Tenant shall ensure that Tenant's employees do not smoke or congregate
within the Common Areas. Tenant shall ensure that its employees shall only use
restroom facilities located within the Premises and shall not use the Common
Area restroom facilities for any purpose unless there are no restroom facilities
located within the Premises. Tenant shall not use the areas adjacent to the
Premises for business purposes. Tenant shall not store anything in service or
exit corridors. Tenant agrees that all receiving and delivery of goods and
merchandise, and all removal of merchandise, supplies, equipment, trash and
garbage, and all storage of trash and garbage, shall be made only by way of or
in the areas provided therefor by Landlord. Tenant shall not use or permit the
use of any portion of the Premises as sleeping quarters, lodging rooms, or for
any unlawful purposes. Notwithstanding the foregoing, nothing in this Lease
shall be construed as requiring Tenant to be responsible for any legal
requirements applicable to the structural portions of the Premises, any
restrooms outside of the Premises (other than restrooms constructed by or at the
special request of Tenant) or the mechanical, electrical, plumbing or HVAC
systems that serve portions of the building outside the Premises, unless the
failure to comply with any such legal requirements is caused by Tenant. Tenant
shall not install any radio or television or other similar device exterior to
the Premises and shall not erect any aerial on the roof or exterior walls of any
building within the Hotel Complex.

 

8.4.2. Except as set forth in No. 21 of the Basic Lease Information, this Lease
does not grant any exclusive use rights with respect to the Hotel Complex or
with respect to any products, merchandise, goods or services currently or in the
future sold at or from the Premises. Except as set forth in No. 21 of the Basic
Lease Information, Tenant acknowledges that Landlord has or will enter into
other leases within the 'Hotel Complex and that the products, merchandise, goods
and/or services offered or sold hereunder may, during the Term, create a
conflict with the products, merchandise, goods and/or services offered or sold
by such other tenants. In the event of a controversy between Tenant and Landlord
or Tenant and the tenant or operator of any other business in the Hotel Complex,
relating to the type or selling price of products, merchandise, goods and/or
services to be sold in, or from, the Premises, Landlord shall have the right to
resolve such controversy including the right to direct Tenant to limit the types
of products, merchandise, goods and/or services offered or sold by Tenant, so
long as Landlord exercises reasonable discretion, and such decision does not
materially interfere with Tenant's Permitted Use. Notwithstanding anything to
the contrary in this Section 8.4.2, Landlord will not grant during the Term, any
exclusive rights that would prohibit Tenant offering the following types of
merchandise: T-shirts, hats, computers, handheld gaming consoles, gaming gear,
or electronic equipment related to computers and/or video games. A list of
exclusive rights granted to other tenants of the Hotel Complex as of the
Effective Date is attached to this Lease as Exhibit J. Upon written request of
Tenant, Landlord shall provide Tenant with any updates to the list of exclusives
granted to the other tenants of the Hotel Complex after the execution of this
Lease. For clarity, nothing in this Section 8.4.2 authorizes Landlord to grant
any exclusives (other than to Tenant) for the Competitive Use.

 

 

 



 21 

 

 

8.5.       Sponsorships. Tenant acknowledges and agrees that Landlord and
Landlord's Affiliates have entered into, or in the future may enter into
agreements setting forth certain obligations to third parties (such as their
vendors or suppliers) that require Landlord to endorse and otherwise distribute
such third parties' products and services ("Promotional Partners"), as may be on
an exclusive basis, at certain of Landlord's locations, including but not
limited to the Premises. The obligations to these Promotional Partners may
include restrictions or limitations on the advertising, promotion or display of
items that appear on or within areas owned, managed or controlled by Landlord
(including use of the Premises). Therefore, Tenant agrees to fully cooperate
with Landlord in complying with any of Landlord's obligations to its Promotional
Partners, subject to the terms and conditions of this Section 8.5. If requested
by Landlord or by its Promotional Partners, Tenant agrees to: (i) offer for
sale, display or promote the Promotional Partner's products or services; and/or
(ii) remove or limit the display, sale or promotion of Tenant's or other third
party's advertising, products or service offerings. Tenant shall not be
obligated to comply with any requests of Landlord concerning future Landlord's
Promotional Partners if such request would cause Tenant to be in violation of an
exclusive relationship of Tenant or other agreement with any of Tenant's
Promotional Partners that is in existence at the time of Landlord's request.
Tenant hereby represents, warrants and covenants to comply with all of the
foregoing from and after the Effective Date and throughout the Term and that the
current Tenant's Promotional Partners as of the Effective Date are as set forth
in the Basic Lease Information. Without limiting the foregoing, Tenant agrees to
comply with any exclusive product and marketing agreements with the current
Landlord's Promotional Partners as of the Effective Date as set forth in the
Basic Lease Information. Tenant shall not enter into any agreement with or
otherwise permit any sponsors who advertise or have naming rights within the
Premises including but not limited to all venue sponsors as well as event
sponsors for terms in excess of sixty (60) days (each, a "Tenant Long Term
Sponsor") without first obtaining Landlord's prior, written consent, which shall
not be unreasonably withheld. If Landlord does not approve or disapprove a
Tenant Long Term Sponsor within ten (10) business days of a written request for
approval from Tenant, Landlord shall be entitled to receive a second notice
stating, in all capital letters and in bold type, that failure to respond to the
request will result in a deemed approval of the Tenant Long Term Sponsor, and
Landlord shall have an additional five (5) business days to respond to the
notice, if Landlord fails to respond to the second notice, Landlord will be
deemed to have approved that Tenant Long Term Sponsor. Any sponsors who
advertise or have naming rights within the Premises including but not limited to
all venue sponsors as well as event sponsors for terms of sixty (60) days or
less are referred to herein as "Tenant Short Term Sponsors." Tenant shall
provide Landlord with a five (5) business day written notice prior to entering
into any agreement with a Tenant Short Term Sponsor, and such Tenant Short Term
Sponsor shall be deemed approved unless Landlord object to such Tenant Short
Term Sponsor within such five (5) day period. Landlord and Tenant shall at all
times comply with the Sponsorship Guidelines attached to this Lease as Exhibit
K. Landlord agrees not to enter into any agreement with any Landlord's
Promotional Partner or any other tenant or occupant of the Hotel Complex that
includes covenants or restrictions (including without limitation any exclusive
rights) that would limit the rights known to Landlord of any Tenant's
Promotional Partner (including without limitation any Tenant Long Term Sponsor
or any Tenant Short Term Sponsor) of which Landlord approved or has been deemed
approved prior to entering into the agreement with such Landlord's Promotional
Partner or other tenant or occupant. Landlord and Tenant shall work together in
good faith to resolve any conflict between Tenant's and Landlord's Promotional
Partners. Tenant shall not allow or permit any advertising or sponsorships at
the Premises or on any advertising featuring the Premises by businesses which
are affiliated with any casino or are regulated by any Gaming Authority or whose
business competes with venues that operate at the Hotel.

 

8.6. Vending Machines. Tenant shall not, without Landlord's prior written
approval, operate or permit to be operated on the Premises any coin or token
operated vending machines or similar device for the sale or leasing to the
public of any goods, wares, merchandise, food, beverages, and/or service
including, without limitation, pay telephones, pay lockers, pay toilets, scales
and amusement devices.

 

8.7. Security; Pyrotechnics.

 

8.7.1. Tenant, as requested from time to time, shall provide Landlord with a
copy of its security manual and procedures for Landlord's review, comment and
approval, exercising reasonable discretion. Tenant acknowledges that Landlord's
or Landlord's Affiliates security department and security officers ("Landlord's
Security Department") are not responsible for providing security services in the
Premises and that all such responsibility is the obligation of Tenant. In no
event shall Landlord or Landlord's Affiliates be liable to Tenant or any
third-party for Landlord's Security Department's failure to respond to a request
for aid or assistance by Tenant. Notwithstanding the foregoing, or anything to
the contrary contained herein, Landlord's Security Department and other Landlord
management, NGCB agents and Nevada Gaming Commission personnel, any other
federal and state agents and personnel, including law enforcement personnel, and
Clark County Business License agents, including law enforcement and fire
department personnel, shall at all times hereunder, upon showing valid
identification, be provided immediate and unimpeded access to the Premises and
may not at any time ever be barred or delayed from entering the Premises.

 

 

 



 22 

 

 

8.7.2. Tenant shall promptly notify Landlord, by calling Landlord's Security
Department dispatch, in the event that (i) a physical altercation has taken
place in, or in connection with, the Premises, (ii) Tenant has called for the
police, fire department and/or emergency medical technicians/paramedics to
respond to the Premises, or (iii) Tenant is preparing to eject someone from the
Premises (regardless of the reason). In the event of an ejection pursuant to
Subsection (iii) above, Tenant shall notify Landlord's Security Department
dispatch of such ejection a sufficient time before such ejection takes place (or
if not reasonably possible, immediately upon such ejection) to allow Landlord's
Security Department to promptly respond and be present near the entrance of the
Premises when such person is ejected. Physical interaction between Tenant's
employees and patrons of the Premises is permitted only in the event of threat
of bodily harm to Tenant's employees or guests and, even in those situations,
only through reasonable self-defense actions. In all other cases, Tenant's
employees shall adhere to a written "hands off" policy. Allegations of physical
violence by Tenant employees must be immediately reported to Landlord, and
Tenant shall keep Landlord's Security Department informed of Tenant's
investigation and action in each such case. Tenant acknowledges and agrees that
notwithstanding anything contained in this Lease to the contrary, and
notwithstanding the presence of Landlord's Security Department, or any other
agents, employees or contractors of Landlord, neither Landlord nor Landlord's
Security Department shall have any obligation to provide any security services
to Tenant, or to Tenant's agents, employees, contractors or invitees or to any
third party, or to perform any act, nor to prevent any act from occurring in
connection with any physical altercation, trespass, ejection or otherwise
occurring in or around the Premises.

 

8.7.3.       Tenant hereby further covenants and agrees at all times from and
after the Effective Date and during the Term to fully "document" each
"Incident," both as defined herein, occurring in, or in connection with, the
Premises. For purposes of this Lease, the term "Incident" means any injury,
illness, accident, altercation, fight, trespass, arrest or detention of, or
alleged by, any person in, or in connection with, the Premises. In the event of
an Incident, Tenant shall, to the extent any persons involved with, or
witnessing, such Incident, cooperate, fully document the Incident. For purposes
of this Lease, the term "document" shall mean to complete and retain, promptly
following an Incident, thorough and accurate Incident reports and witness
statements (both of Tenant's employee's and Tenant's patrons) and recordings in
whatever format including, but not limited to, video tapes, CD ROM and DVD, if
applicable, of the Incident (collectively the "Documentation"). Tenant shall (i)
within two (2) days of each Incident, notify Landlord's Security Department in
writing of such Incident and (ii) upon request from Landlord's Security
Department, forthwith deliver to Landlord's Security Department a full and
complete copy of all Documentation for an Incident. Tenant further agrees to
cooperate with Landlord's Risk Management Department with regard to any Incident
occurring in, or in connection with, the Premises and to provide any document to
Landlord's Risk Management Department upon request.

 

8.7.4. Tenant shall, at all times during the Term, maintain cameras (that are at
all times being recorded) at all of the Premises' entrances and exits and
maintain such recordings in a commercially reasonable manner for no less than
thirty (30) days. Tenant agrees to preserve and/or provide access to the
recordings upon request by the Landlord's Security Department and other Landlord
management, NGCB agents and Nevada Gaming Commission personnel, any other
federal and state agents and personnel, including law enforcement personnel, and
Clark County Business License agents and fire department personnel.

 

8.7.5. Neither Tenant, nor any other person or entity, may incorporate or in any
way use pyrotechnics, open flames or MYLAR material of any kind including, but
not limited to, MYLAR confetti or balloons, in, on or at the Premises without
first (i) obtaining Landlord's prior written consent given in its sole and
absolute discretion, taking into account Landlord's and Landlord's Affiliates
usual and ordinary business and safety concerns, (ii) obtaining all necessary
and applicable permits from the Clark County Fire Department and any other
Governmental Authority having jurisdiction over Landlord, Tenant and/or the
Premises, and (iii) obtaining any additional insurance coverage or policies as
required by Landlord. Without limiting the foregoing, any such approved and
permitted pyrotechnics or open flames must also be in accordance, in all
respects, with the National Fire Protection Association Code and must not in any
way be modified or changed without again complying with Subsections (i) and (ii)
above.

 

8.7.6. Tenant acknowledges and agrees that the manner and means of storage and
removal of waste from the Premises is of critical importance to Landlord and
unless strictly adhered to by Tenant, could negatively impact the image of and
operations within the Hotel Complex and benefits granted to Landlord. Landlord,
in its sole and absolute discretion, may from time to time: (i) establish and
designate a waste disposal contractor to dispose of waste from the Premises,
and/or (ii) establish and designate a waste recycling company to remove for
recycling certain types of waste from the Premises, and/or (iii) require Tenant
to store and sort waste in a particular manner, and/or (iv) require Tenant to
deliver waste to a particular location designated by Landlord in a particular
manner. Tenant, at Tenant's expense, shall at all times keep the Premises
(including the service areas of the Hotel Complex used by Tenant in connection
with Tenant's operations at the Premises, display windows and signs) orderly,
neat, safe, clean and free from rubbish and dirt, and vermin, and shall store
all trash, garbage and other solid waste within the Premises.

 

 

 



 23 

 

 

8.7.7. Tenant shall establish an emergency response and evacuation plan and
provide a copy of such plan to Landlord's Security Department.

 

8.8.       Customer and Guest Relations.

 

8.8.1. Tenant acknowledges that the Hotel Complex is of the caliber of a first
class resort/casino/entertainment facility and that the maintenance of
Landlord's and the Hotel Complex's reputation and the goodwill of all of
Landlord's guests and invitees is absolutely essential to Landlord and that any
impairment thereof whatsoever will cause great damage to Landlord. Tenant
therefore covenants that it shall operate the Premises in accordance with the
highest standards of honesty, integrity, quality and courtesy so as to maintain
and enhance the reputation and goodwill of Landlord and the Hotel Complex.
Tenant shall continuously monitor the performance of each of Tenant's employees
at the Premises to insure that such standards are consistently maintained. The
continued failure of Tenant to maintain such standards and/or respond reasonably
to customer/guest complaints in a timely, courteous and professional manner
which in the opinion of a reasonable person would have a material effect in
lessening the reputation of the Hotel Complex shall be deemed an Event of
Default.

 

8.8.2. Landlord may allow, and in such event, Tenant shall permit guests of the
properties operated by Landlord and/or Landlord's Affiliates (collectively, "MGM
Resorts Group") to charge purchases from Tenant to their room or customer
loyalty account through Tenant's point of sale system. As of the Commencement
Date, Tenant shall be required, at Tenant's sole cost and expense, to install
and use the point of sale system currently known as the Infogenesis POS System
at the Premises, or such other point of sale system as is utilized by Landlord
at the Hotel Complex from time to time. In the event Tenant desires to utilize a
different point of sale system, Tenant shall notify Landlord and coordinate with
Landlord's Information Technology Group to ensure that such point of sale system
can effectively interface with the point of sale system utilized by Landlord,
with any costs of such integration to be at Tenant's sole cost and expense.
Tenant shall be solely responsible for ascertaining that any persons purporting
to be guests of the MGM Resorts Group are in fact guests. Landlord shall use
reasonable efforts to collect any charges by Tenant's customers to their hotel
rooms or loyalty accounts but shall not be responsible for any uncollected or
uncollectible charges. Tenant agrees to comply with all rules and regulations,
which Landlord may, in Landlord's reasonable discretion, adopt from time to time
to facilitate charges to rooms and/or to minimize uncollected charges. Landlord
shall cause to be prepared and delivered to Tenant a monthly accounting of all
charges to MGM Resorts Group guest accounts by Tenant's customers and
concurrently therewith shall deliver to Tenant any sums collected with respect
to such charges less fees assessed by credit and debit card companies for any
payment made using a credit or debit card. In the event that any MGM Resorts
Group guest pays any portion of his/her bill but refuses to pay any charges of
Tenant, Tenant agrees separately to bill such guest and to pursue collection
independent of Landlord. In the event Tenant determines that collection efforts
are necessary to collect an unpaid bill by one of Tenant's customers, Tenant
shall inform Landlord in writing of the identity of such customer at least five
(5) days prior to the commencement of any collection efforts.

 

8.83. Tenant shall permit customers and guests to use gift card(s) branded by
Landlord and/or Landlord's Affiliates as payment for purchases from Tenant
through Tenant's standard credit/debit card processors at its point of sale
terminals, or through such other system as reasonably requested by Landlord.
Tenant shall be reimbursed for gift card purchases at 100% of the face value in
accordance with Landlord's standard practices. Any service fees charged by the
merchant banker or other servicer shall be the expense of Tenant.

 

8.8.4. In the event a dispute shall arise between Tenant and any of Tenant's
customers concerning the acceptability of Tenant's products, merchandise, goods
and/or services which results in a customer demanding a refund from Landlord,
Landlord may in good faith and in the exercise of a reasonable business judgment
make such refund or rebate to avoid embarrassment to the MGM Resort Group and to
retain the goodwill of such customers. In such case, Tenant shall reimburse
Landlord in the amount of such refund or rebate. In the event that Tenant
maintains a "No Refund" policy or a "No Return - Exchanges Only" policy, Tenant
shall post a sign at each register to inform customers of such policy.

 

8.9.       Credit Card Transactions; Currency. Notwithstanding anything in this
Lease to the contrary: (i) to the extent required by Landlord, Tenant has, or
shall have or otherwise shall acquire its own merchant identification numbers
and merchant accounts (separate from Landlord or Landlord's Affiliates) with
applicable credit card and payment card companies; (ii) Tenant shall fully
comply with any and all applicable Payment Cards Industry ("PCI") data security
standards including any merchant regulations; and (iii) Tenant shall fully
cooperate with Landlord such that Landlord shall not be deemed a service
provider or a hosting provider as generally understood under PCI standards.
Tenant agrees to comply with all Federal Law requirements concerning the
issuance of credit card receipts and debit card transactions under the Fair and
Accurate Credit Transactions Act, including but not limited to 15 U.S.C. Section
1681(c)(g)(1). In no event shall Landlord be required to grant Tenant rights to
use Landlord's credit or debit card processing systems or equipment, as Tenant
shall be solely responsible for its own credit card and debit card processing.
Tenant shall conduct all transactions at the Premises in U.S. Dollars and shall
not accept bitcoin, m-money, or other forms of digital currency (currently
existing or as may be developed) without the prior written consent of Landlord
given in its sole and absolute discretion.

 

 

 



 24 

 

 

8.10. Live Animals. Tenant shall not without Landlord's prior written approval
given in its sole and absolute discretion keep, or permit the keeping of, any
live animals of any kind in, about or upon the Premises, except as required by
Law.

 

8.11. Proximity of Other Operations; Exclusive Rights of Landlord. From and
after the Effective Date and during the Term and, in the event Landlord
terminates this Lease upon any Event of Default or Repeated Default for a period
of one (1) year from and after the termination of this Lease, neither Tenant nor
any of Tenant's Affiliates (as defined below) nor any franchisee of Tenant shall
own, open, operate, manage or otherwise have any interest in, or be involved
with any Competing Establishment (as defined below) anywhere within the
Restricted Zone (as defined in the Basic Lease Information). Tenant agrees that
a breach of the foregoing will injure Landlord's ability and right to receive
Percentage Rent (such ability and right being a major consideration for this
Lease). Accordingly, any such breach shall be, at Landlord's sole option, an
Event of Default and, whether or not Landlord elects such occurrence to be an
Event of Default, one hundred percent (100%) of all sales made from any such
Competing Establishment shall be included in the computation of Gross Sales for
the purpose of determining Percentage Rent under this Lease as though said Gross
Sales had actually been made at, in or from the Premises and while such
Competing Establishment shall be operating in the Restrictive Zone, Minimum
Monthly Rent shall be increased by thirty-five percent (35%). Tenant hereby
agrees that Landlord shall have all rights of inspection of books and records
with respect to any such Competing Establishment as Landlord has with respect to
the Premises, and Tenant shall furnish to Landlord such reports with respect to
Gross Sales from such Competing Establishment, as Tenant is herein required to
furnish with respect to the Premises. "Tenant's Affiliate" shall mean each of
(i) any person or entity that, directly or indirectly, is controlling,
controlled by, or under common control with, Tenant, and (ii) any owner, manager
(of the Tenant entity), member, director or officer of Tenant (whether or not
listed on Exhibit G). "Competing Establishment" means any venue that: (i) offers
esports activity; (ii) utilizes a similar concept, theme and/or design as the
Premises or (iii) operates under the Trade Name.

 

8.12. Emissions and Hazardous Materials.

 

8.12.1. Tenant shall not, without the prior written consent of Landlord given in
its sole and absolute discretion, cause or permit, knowingly or unknowingly, any
Hazardous Material (as defined below) to be brought or remain upon, kept, used,
discharged, leaked, or emitted in or about, or treated at the Premises, the
Common Areas or the Hotel Complex, except for supplies and cleaning solutions in
nominal quantities typically used in the ordinary course of Tenant's business
and customarily used in similar businesses or activities expressly permitted to
be undertaken in the Hotel Complex by Landlord provided that Tenant's use and
storage of such products complies with all applicable Laws. As used in this
Lease, "Hazardous Materials" shall mean any hazardous, toxic or radioactive
substance, material, matter or waste which is or becomes regulated by any
federal, state or local Law, ordinance, order, rule, regulation, code or any
other governmental restriction or requirement, and shall include asbestos,
petroleum products and the terms "Hazardous Substance" and "Hazardous Waste" as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act, as amended 42 U.S.C. § 9601 et seq. ("CERCLA"), and the Resource
Conservation and Liability Act, as amended 42 U.S.C. § 9601 et seq. ("RCRA"). To
obtain Landlord's consent, Tenant shall prepare an "Environmental Audit" for
Landlord's review. Such Environmental Audit shall contain: (i) the name(s) of
each Hazardous Material and a Material Safety Data Sheet ("MSDS") as required by
the Occupational Safety and Health Act; (ii) the volume proposed to be used,
stored and/or treated at the Premises (monthly); (iii) the purpose of such
Hazardous Material; (iv) the proposed on-premises storage location(s); (v) the
name(s) of the proposed off-premises disposal entity; and (vi) an emergency
preparedness plan in the event of a release. Additionally, the Environmental
Audit shall include copies of all required federal, state, and local permits
concerning or related to the proposed use, storage, or treatment of any
Hazardous Material at the Premises. Tenant shall submit a new Environmental
Audit whenever it proposes to use, store, or treat a new Hazardous Material at
the Premises or when the volume of existing Hazardous Materials to be used,
stored, or treated at the Premises expands by more than ten percent (10%) during
any thirty (30) day period. If Landlord in its reasonable judgment finds the
Environmental Audit acceptable, then Landlord shall deliver to Tenant,
Landlord's written consent. Notwithstanding such consent, Landlord may revoke
its consent if (i) Tenant fails to remain in full compliance with applicable
environmental permits and/or any other requirements under any federal, state, or
local Law, ordinance, order, rule, regulation, code or any other governmental
restriction or requirement (including but not limited to CERCLA and RCRA or any
similar state statute related to environmental safety, human health, or employee
safety); (ii) Tenant's business operations pose or potentially pose a human
health risk; or (iii) Tenant expands its use, storage, or treatment of any
Hazardous Material in a manner inconsistent with the safe operation of a
resort/casino/entertainment facility. Should Landlord consent in writing to
Tenant bringing, using, storing or treating any Hazardous Material in or upon
the Premises or the Hotel Complex, Tenant shall strictly obey and adhere to any
and all federal, state or local Laws, ordinances, orders, rules, regulations,
codes or any other governmental restrictions or requirements (including but not
limited to CERCLA and RCRA or any similar state statute which in any way
regulate, govern or impact Tenant's possession, use, storage, treatment or
disposal of said Hazardous Materials). In addition, Tenant represents and
warrants to Landlord that (i) Tenant shall apply for and remain in compliance
with any and all federal, state or local permits in regard to Hazardous
Materials; (ii) Tenant shall report to any and all applicable Governmental
Authorities any release of reportable quantities of any Hazardous Material as
required by any and all federal, state or local Laws, ordinances, orders, rules,
regulations, codes or any other governmental restrictions or requirements; (iii)
Tenant, within five (5) days of receipt, shall send to Landlord a copy of any
notice, order, inspection report, or other document issued by any Governmental
Authority relevant to Tenant's compliance status with environmental or health
and safety Laws; and (iv) Tenant shall remove from the Premises all Hazardous
Materials at the termination of this Lease in full compliance with all Laws.

 



 25 

 

 

8.12.2. If Tenant breaches its obligations under this Section 8.12, Landlord may
immediately take any and all action reasonably appropriate to remedy the same,
including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant's use, generation, storage or disposal of
Hazardous Materials. Tenant shall defend, indemnify, and hold harmless the
Landlord Parties and their representatives and agents from and against any and
all claims, demands, liabilities, causes of action, suits, judgments, damages
and expenses (including reasonable attorneys' fees and cost of clean-up and
remediation) arising from Tenant's failure to comply with the provisions of this
Section 8.12. This indemnity provision shall survive the earlier termination or
expiration of this Lease.

 

8.12.3. Landlord represents that as of the Delivery Date, to the best of its
knowledge, it is unaware of any Hazardous Materials located in, on, under or
about any portion of the Premises the existence of which would constitute a
violation of any Law. In the event any Hazardous Materials are discovered at the
Premises by Tenant during the course of Tenant's Work, Tenant shall immediately
notify Landlord in writing and Landlord shall be responsible for the costs of
removal as set forth in Section 3.3.4.

 

8.13. Entertainment Zone. Tenant acknowledges that the Premises is located in an
entertainment zone within a resort/casino/entertainment facility and that
Landlord may, at its discretion, offer or provide, or allow other persons to
offer or provide, entertainment in the Hotel Complex or Common Areas outside the
Premises; and that Tenant may expect to experience sound, music, noise,
vibrations, light effects and crowds relating to such activities. Tenant accepts
these conditions as they relate to the Premises; provided, however, Landlord
agrees to use reasonable efforts to prevent any such entertainment being
conducted near the Premises from materially and adversely affecting Tenant's use
of the Premises as allowed herein.

 

8.14. Gaming Authorities.

 

8.14.1. Tenant acknowledges that Landlord and Landlord's Affiliates are engaged
in businesses that are or may be subject to and exist because of privileged
licenses issued by Governmental Authorities. Such Governmental Authorities,
including, but not limited to the Nevada Gaming Control Board and the Nevada
Gaining Commission, that regulates the operation or conduct of any gambling
game, race book or sports pool, pari-mutuel wagering and/or offer for play, slot
machines, video lottery terminals, table games, gaming kiosks, pari-mutuel
wagering systems, and/or other software systems and devices used now or in the
future (including any variation or derivative of any of the foregoing, or any
newly created equipment, software system or gaming device) for the purposes of
conducting gambling games is referred to in this Lease as a "Gaming
Authorities." If requested to do so by Landlord or required to do so by
applicable Laws, Tenant, and Tenant's agents, employees and subcontractors,
shall obtain any registration, certification, license, qualification, clearance
or the like which shall be requested or required of any of them by Landlord or
any regulatory authority having jurisdiction over Landlord or Landlord's
Affiliates at Tenant's cost and expense. If Tenant, or Tenant's principals,
agents, employees, or subcontractors, fails to satisfy such requirement or if
Landlord or Landlord's Affiliates is directed to cease business with Tenant or
Tenant's principals, agents, employees or subcontractors, or if Landlord shall
in good faith determine, in Landlord's sole and absolute judgment, that Tenant,
or any of Tenant's agents, employees, subcontractors, or representatives, (a) is
or might be engaged in, or is about to be engaged in, any activity or
activities, or (b) was or is involved in any relationship, either of which could
or does jeopardize Landlord's business or such licenses, or those of a parent
company, subsidiary or affiliate, or if any such license is threatened to be, or
is, denied, curtailed, suspended or revoked, this Lease may be immediately
terminated by Landlord without further liability from Landlord to Tenant. In
addition, Tenant hereby acknowledges that it is illegal for a denied license
applicant or a revoked licensee (pursuant to the Laws of the Nevada Gaming
Authorities), or a business organization under the control of a denied license
applicant or a revoked licensee, to enter into, or attempt to enter into, a
contract with Landlord without the prior approval of the Nevada Gaming
Commission. Tenant hereby affirms, represents and warrants to Landlord that
Tenant is not a denied license applicant, a revoked licensee or a business
organization under the control of a denied license applicant or a revoked
licensee, and Tenant hereby agrees that this Lease is subject to immediate
termination by Landlord without further liability from Landlord to Tenant if
Tenant should become a denied license applicant, a revoked licensee or a
business organization under the control of a denied license applicant or a
revoked licensee.

 

8.14.2. Each party acknowledges that the other party hereto and its Affiliates
have a reputation for offering high quality entertainment and/or services to the
public and desire to maintain their reputation and receive positive publicity.
Each party therefore agrees that from and after the Effective Date and
throughout the Term, it will not conduct themselves in a manner that adversely
affects or is detrimental to, the other party or its Affiliates, and will not
directly or indirectly make any oral, written or recorded private or public
statement or comment that is disparaging, critical, defamatory or otherwise
adverse to the other party or its Affiliates.

 

 

 



 26 

 

 

8.15. Tenant's Employees.

 

8.15.1. Tenant shall staff the Premises with such number of Tenant's employees
as are reasonably required for the proper and efficient operation thereof, and
all such Tenant employees shall be hired, fired, directed, and controlled solely
by Tenant; provided, however, that Tenant shall ensure compliance by Tenant's
employees with the provision of this Lease, as are applicable to such
individuals and shall require all such employees to comply at all times from and
after the Effective Date and during the Term with Landlord's rules of conduct
and personal appearance standards, which Landlord will provide to Tenant and may
update with reasonable notice to Tenant, while such employees are at the Hotel
Complex working. Tenant shall, at Tenant's sole cost and expense, adopt for
Tenant's employees working at the Hotel Complex Landlord's employment drug
testing program as it may change from time to time, a current copy of which is
attached hereto as Exhibit F. Landlord shall provide to Tenant in writing any
amendments thereto. Tenant's failure to follow such drug testing program shall
constitute an Event of Default under this Lease. Landlord may audit Tenant's
records regarding such program at any reasonable time during the Term to assure
that Tenant is complying, and/or has complied, with such program. Each of
Tenant's employees working at the Premises shall, at Tenant's reasonable
expense, attend an orientation program conducted by Landlord from time to time
intended to educate tenant employees about the Hotel Complex. Furthermore,
Tenant shall, at Tenant's cost, to the fullest extent permitted by, and in
compliance with all, applicable Laws, codes, ordinances, rules and regulations,
conduct a background security check on each of Tenant's prospective employees,
and take what it deems to be appropriate action based upon the results of each
such background security check. That background security check shall, at a
minimum, include a Criminal Offender Record Information inquiry and a background
security check performed by a company as may be approved in writing by Landlord.
Tenant's failure to adopt and adhere to a program requiring such background
security checks shall constitute an Event of Default under this Lease. Subject
to any limitations imposed by applicable Laws, Landlord may audit Tenant's
records regarding such background security checks at any reasonable time during
the Term to assure that Tenant is complying with such requirements. Subject to
any limitations imposed by applicable Laws, upon request of Landlord, Tenant
shall promptly provide all of Tenant's employee names to Landlord's Human
Resources Department. Tenant shall, upon request of Landlord, send a letter to
Landlord, do Landlord's Controller at the address of Landlord specified in the
Basic Lease Information, attesting that Tenant has at all times during the prior
twelve (12) months fully complied with the foregoing drug testing and background
security requirements (or detailing any existing non-compliance with full
details and how such failure has been corrected). In addition to, and without
limiting, the investigations, training and programs provided for above, Tenant
shall at all times notify Landlord of its key employees (defined as any Tenant
employees with management or supervisory authority over the Premises, including
the head of security for the Premises) and ensure, at Tenant's sole cost and
expense, that Tenant's key employees, prior to performing any such duties at the
Premises, submit to, and pass, a background investigation completed by
Landlord's Security Department, the results of which are satisfactory to
Landlord in Landlord's reasonable business discretion. Tenant shall defend,
indemnify and hold harmless Landlord Parties from and against any and all
claims, actions, causes of action, loss, costs, damages, liabilities and
expenses (including, without limitation, reasonable attorney's fees) incurred by
Landlord Parties and arising out of the employment relationship between Tenant
and its employees at the Hotel Complex and/or any allegation that Tenant and
Landlord are joint employers.

 

8.15.2. Tenant has no authority to employ persons on behalf of Landlord and no
employees or independent contractors of Tenant shall be deemed to be employees
or agents of Landlord; such persons at all times remaining Tenant's employees or
independent contractors working for Tenant. Tenant shall at all times have the
sole and exclusive control over Tenant's labor and employee relations policies
and Tenant's policies relating to wages, hours and working conditions of
Tenant's employees. Tenant has the sole and exclusive right over the terms as to
which Tenant will engage and contract with independent contractors. Tenant has
the sole and exclusive right to hire, transfer, suspend, lay off, recall,
promote, assign, discipline, adjust grievances and discharge Tenant's employees.
In addition, but subject to any prohibition contained herein relative to
assignments, Tenant shall at all times have the sole and exclusive right to
enter into, and to terminate, contracts with independent contractors.

 

8.15.3. Tenant shall at all times hereunder conduct any work or operations
hereunder in accordance with, and shall at all times strictly adhere to, the
requirements of United States immigration laws and regulations including, but
not limited to, the Immigration Reform and Control Act and regulations
thereunder including any comparable state or local laws or regulations
(collectively "IRCA"), as now existing and as may be amended from time-to-time,
with regard to Tenant's employees on the Premises and/or Hotel Complex. Tenant
further covenants and agrees that Tenant shall (i) verify the identity and
employment eligibility for every person employed by Tenant on the Premises in a
manner consistent with the provisions of the IRCA, and (ii) prepare and retain
in Tenant's employment records a Form 1-9 for every such employee in a manner
consistent with the IRCA. Landlord shall have the right to periodically request
and require that Tenant affirm that Tenant is in compliance with all applicable
provisions of United States immigration laws including, but not limited to, the
IRCA. Notwithstanding the foregoing or anything to the contrary contained
herein, nothing contained herein shall be construed as providing or granting
Landlord control of any part of the employment relationship between Tenant and
Tenant's employees. Tenant acknowledges and agrees that Tenant's grossly
negligent, willful or intentional failure to comply with the provisions of this
Subsection two (2) or more times in any twelve (12) month period will constitute
an Event of Default of this Lease and will be a sufficient basis for Landlord to
terminate this Lease with no further liability from Landlord to Tenant. Tenant
shall indemnify, defend and hold harmless Landlord and the Landlord Parties
against any and all liability associated with Tenant's failure to comply with
the IRCA.

 

 

 



 27 

 

 

8.15.4. Tenant shall not cause or permit Tenant's employees to enter upon those
areas of the Hotel Complex which are designated "Employees Only" as the parties
acknowledge that "Employees Only" refers to the employees of Landlord and not to
the employees of Tenant. However, Tenant shall, at Landlord's discretion,
require that Tenant's employees only enter and exit the Hotel Complex through
the Hotel Complex's employee entrance.

 

8.15.5. Intentionally Omitted.

 

8.15.6. Tenant acknowledges and agrees that the Premises, Landlord, Landlord's
Affiliates and their respective employees and personnel, the Hotel Complex (any
other employees and personnel working at the Hotel Complex) may be subject to
collective bargaining agreements (including amendments, side letters and
memoranda of understandings thereto) also commonly known as union agreements
and, as such, the Premises, employment or engagement of Tenant's employees or
personnel and the operation of the Tenant's business on the Premises (and the
demolition and construction thereof) may be subject to the same ("Union
Compliance"). In furtherance of Union Compliance, Tenant may only use union
signatory contractors and subcontractors (and, if applicable, Tenant must ensure
that Tenant's union signatory contractors and subcontractors only use union
signatory contractors and subcontractors), who are in compliance with their
respective collective bargaining/union agreements, to perform work at the Hotel
Complex (either as part of Tenant's Work or otherwise). The enforcement of or
applicability of Union Compliance on Tenant's use of and on Tenant's other
business operations at the Premises shall be at Landlord's sole and absolute
discretion, which Landlord may exercise at any time. Upon Landlord's exercise of
such right, Tenant represents, warrants and covenants to adhere to Union
Compliance (including the employment of union employees by Tenant). Tenant will
in no way commit any act or omission that would disrupt or compromise any of
Landlord's current or future business operations or relationships with any
Unions. Without limiting the foregoing, Union Compliance shall include any
judgment, ruling, decision or finding by a court, arbitrator or mediator related
to the scope and applicability of any collective bargaining agreements to the
Premises and in any case the Tenant's business at the Hotel Complex.

 

SECTION 9. Maintenance of Premises.

 

Tenant shall at all times keep the interior non-structural elements of the
Premises (including all entrances, storefronts and vestibules) and all
partitions, windows and window frames and moldings, glass, doors, door openers,
HVAC equipment, systems and ductwork, and fixtures, improvements, equipment and
appurtenances whether located within or outside of but exclusively servicing the
Premises (including without limitation, lighting, heating, electrical, plumbing
and any grease/interceptors/traps), ventilating and air conditioning fixtures
and systems and other mechanical equipment and appurtenances and all parts of
the Premises, and parts of Tenant's Work not on the Premises in good order,
condition and repair and clean, orderly, sanitary and safe, damage by
unavoidable casualty excepted, (including, but not limited to, doing such things
as are necessary to cause the Premises, and any other items which Tenant is
obligated to maintain, to comply with applicable Laws). If replacement of
equipment, fixtures and appurtenances thereto is necessary, Tenant shall replace
the same with new or completely reconditioned equipment, fixtures and
appurtenances, and repair all damages done in or by such replacement. Tenant
shall be responsible for its own janitorial services to clean the Premises. If
Tenant fails to perform Tenant's obligations hereunder, and that failure
continues after Landlord provides Tenant with written notice and a reasonable
opportunity to cure, Landlord may, but shall not be obligated to perform
Tenant's obligations or perform work resulting from Tenant's acts or omissions
and add the cost of the same together with an administrative fee of ten percent
(10%) to the next installment of Minimum Monthly Rent due hereunder to be repaid
in full. Landlord shall not be obligated to make repairs, replacements or
improvements of any kind upon the Premises, or to any leasehold improvements,
equipment, merchandise, goods, stock in trade, facilities or fixtures therein,
all of which shall be Tenant's responsibility, but Tenant shall give Landlord
prompt written notice of any accident, casualty, damage or other similar
occurrence in or to the Premises or the Common Areas of which Tenant has
knowledge. Unless caused by the acts or omissions of Tenant or its agents,
employees, contractors, subcontractors, consultants or representatives, Tenant
shall have no responsibility to perform or construct, any repair, maintenance or
improvements (i) necessitated by the acts or omissions of Landlord or its
agents, employees, contractors or representatives, (ii) to the electrical,
mechanical, HVAC, water, sewer, plumbing and elevator systems serving the
portions of the Building other than the Premises, or (v) outside the demising
walls and storefront of the Premises. Tenant shall be responsible for all
electrical, mechanical, HVAC, life-safety, water, sewer, and plumbing systems
that service the Premises including the connection of such systems to Landlord's
main drains or distribution points. Tenant shall provide its own uninterrupted
power supply for the Premises.

 

 

 



 28 

 

 

SECTION 10. Furniture; Fixtures; Equipment; Refurbishment; Alterations; Tenant
Liens; Security Interest.

 

10.1. Fixtures/Requirement to Refurbish. Except as otherwise required by the
theme of the Premises, all furniture, fixtures flooring, wall coverings and
equipment installed by Tenant shall be new. Upon the request of Landlord, and
without limiting the refurbishment obligation provided for in this Section,
Tenant shall promptly refurbish at Tenant's sole cost and expense all or any
portion of the interior of the Premises so that the furnishings, flooring, wall
fixtures and coverings, lighting, equipment and other appurtenances in the
Premises are kept in like new order, condition and repair in conformity with the
standards of appearance for a first class resort/casino/entertainment facility.
Tenant hereby covenants and agrees to spend on refurbishments of the Premises
including upgrading technology, excluding the cost of regular and ordinary
maintenance and cleaning, an amount equal to, or greater than the Refurbishment
Minimum. All refurbishment work to be performed pursuant to this Section shall
be Tenant's Work, and subject to, the approvals and other conditions of Tenant's
Work. All refurbishment work shall be at the standards and level of quality and
general appearance of the Premises that existed as of the Commencement Date.

 

10.2. Alterations; Signage; Displays. Tenant will not paint, decorate or change
the architectural treatment of any part of the exterior of the Premises nor any
part of the interior of the Premises visible from the exterior nor make any
structural alterations, additions or changes in the Premises including to
building utility systems or equipment without Landlord's prior written approval
thereto, which shall not be unreasonably withheld, conditioned or delayed, and
will promptly remove any paint, decoration, alteration, addition or changes
applied or installed without Landlord's prior written approval and restore the
Premises to an acceptable condition or take such other action with respect
thereto as Landlord directs. Any work performed by, or on behalf of, Tenant
shall be considered Tenant's Work, and subject to the approvals and other
conditions of Tenant's Work. Tenant shall not place or permit on any exterior
door, window or wall of the Premises or otherwise, any sign, awning, canopy,
advertising matter, decoration, lettering or other thing of any kind which has
not been approved by Landlord. Landlord reserves the right to disapprove, in
Landlord's sole and absolute discretion, any signage or decoration located on
the exterior of the Premises or which can be seen outside the Premises which
Landlord deems to be in poor taste, inappropriate or offensive and Tenant shall
remove such sign or item from the Premises upon Landlord's written notice to
Tenant. Tenant shall not use any advertising medium or other devices which can
be heard or experienced outside the Premises, such as flashing lights,
searchlights, lasers, loudspeakers, phonographs, radios or televisions. Tenant
agrees not to display, paint or place any handbills, bumper stickers, or other
advertising fliers on any vehicle in the parking area of the Hotel Complex or in
the Common Areas. Tenant will install and maintain at all times, subject to the
other provisions of this Section 10.2, merchandise displays in any show windows
on the Premises; the arrangement, style, color and general appearance thereof
and of displays in the interior of the Premises which are visible from the
exterior, including, but not limited to, window displays, advertising matter,
signs, merchandise and store fixtures, shall be maintained in keeping with the
character and standards of the Hotel Complex.

 

10.3. Liens; Security Interest.

 

10.3.1. Tenant acknowledges that Landlord (or in certain cases, Landlord's
Affiliate) is the owner or ground lessee of the Hotel Complex, the Common Areas
and the Premises and that Tenant neither has, nor at any time hereunder will
have, any ownership interest in the Hotel Complex, the Common Areas or the
Premises. Tenant shall not permit or suffer any mechanics' or materialmen's lien
to be filed against the Premises, the Common Areas or the Hotel Complex or any
interest of Landlord or Landlord's Affiliate therein by reason of work, labor,
services or materials performed or furnished to Tenant or anyone holding any
part of the Premises under Tenant. If any such lien shall at any time be filed
as aforesaid, Tenant may contest the same in good faith, but, notwithstanding
such contest, Tenant shall, within fifteen (15) days after Tenant's receipt of
written notice of the filing thereof, cause such lien to be released of record
by payment, bond, order of a court of competent jurisdiction, or otherwise in a
manner satisfactory to Landlord and all Superior Holders, if any. In the event
of Tenant's failure to release of record any such lien within the aforesaid
period, Landlord may remove said lien by paying the full amount thereof or by
bonding or in any other manner Landlord deems appropriate, without investigating
the validity thereof, and irrespective of the fact that Tenant may contest the
propriety or the amount thereof, and Tenant, upon demand, shall pay Landlord the
amount so paid out by Landlord in connection with the discharge of said lien,
together with interest thereon at the rate set forth in Section 4.2 herein and
reasonable expenses incurred in connection therewith, including reasonable
attorneys' fees, which amounts are due and payable in full to Landlord as
Additional Rent on the first day of the next following month. Nothing contained
in this Lease shall be construed as consent on the part of Landlord to subject
Landlord's estate in the Premises to any lien or liability under the lien Laws
of the State of Nevada. Tenant's obligation to observe and perform any of the
provisions of this Subsection 10.3.1 shall survive the earlier termination or
expiration of this Lease. Landlord shall have the right to post and maintain on
the Premises any notices of non-responsibility provided for under applicable
Law. Upon completion of Tenant's Work, Tenant shall furnish to Landlord lien
waivers from all contractors, subcontractors and materialmen who provided work,
labor, services, equipment or material to Tenant.

 

 

 



 29 

 

 

10.3.2. Tenant shall not create or suffer to be created a security interest or
other lien against any improvements, additions or other construction made by
Tenant in or to the Premises or against any fixtures installed by Tenant
therein, and should any security interest be created in breach of the foregoing,
Landlord shall be entitled to discharge the same by exercising the rights and
remedies afforded it under Subsection 10.3.1.

 

10.3.3. In addition to any security or lien interest arising out of operation of
law or statute, Tenant grants Landlord a valid security interest in, to and upon
all Collateral (as defined below), in order to secure (a) payment of all rent
and other sums of money becoming due under this Lease from Tenant, (b) payment
of any damages or loss which Landlord may suffer by reason of the breach by
Tenant of any covenant, agreement or condition contained in this Lease, and (c)
all other payment and performance obligations and liabilities under or relating
to this Lease. Except in the ordinary course of Tenant's business, Tenant will
not remove the Collateral from the Premises without the consent of Landlord
given in its sole and absolute discretion until all arrearages in rent as well
as any and all other sums of money then due to Landlord under this Lease will
first have been paid in full and discharged and all covenants, agreements and
conditions of this Lease have been fully complied with and performed by Tenant,
unless otherwise prohibited by law. As used herein, "Collateral" shall mean (i)
all goods, inventory, equipment, fixtures, furniture, use permits, liquor
licenses, improvements and other personal property of Tenant, presently, or
which may hereafter be, situated in or on the Premises (ii) all tangible
personal property of Tenant which is now or may hereafter serve and be located
in the Premises, and (iii) all proceeds therefrom. Upon the final termination of
Tenant's right of possession of the Premises due to the occurrence of an Event
of Default, in addition and not in substitution of any of its other rights and
remedies, Landlord may, in addition to any other remedies provided in this Lease
or under the Uniform Commercial Code or other applicable law, enter upon the
Premises and take possession of any and all Collateral situated in the Premises,
without liability for trespass or conversion, and sell such Collateral at public
or private sale, with or without having such property at the sale, after giving
Tenant reasonable notice of the time and place of any public sale or of the time
after which any private sale is to be made, at which sale Landlord may purchase,
unless otherwise prohibited by law. The requirement of reasonable notice under
this Lease and the Uniform Commercial Code will be met if such notice is given
in the manner prescribed in Section 23.7 of this Lease deposited as therein
provided at least ten (10) days before the time of sale. Any public sale made
pursuant to the provisions of this Section 10.3.3 will be deemed to have been a
public sale conducted in a commercially reasonable manner if held in or on the
Premises or where the property is located after the time, place and method of
sale and a general description of the types of property to be sold have been
advertised in a daily newspaper published in the local area, for five (5)
consecutive days before the date of the sale. The proceeds from any such
disposition, less any and all expenses connected with the taking of possession,
holding and selling of the property (including reasonable attorney's fees and
expenses), will be applied as a credit against the indebtedness secured by the
security interest granted in this Section 10.3.3. Any surplus will be paid to
Tenant or as otherwise required by law and Tenant will pay any deficiencies upon
demand. Landlord is hereby authorized to file a financing statement in form
sufficient to perfect the security interest of Landlord in the Collateral under
the provisions of the Uniform Commercial Code in force in any relevant
jurisdiction. Notwithstanding the foregoing, the following shall be excluded
from the Collateral: any name, copyright, trademark or other intellectual
property of Tenant and equipment such as copiers, computers and point-of-sale
systems with a value of not more than Ten Thousand Dollars ($10,000.00) that are
customarily leased or financed.

 

SECTION 11. Insurance; Indemnities.

 

11.1. By Landlord. During the Term, Landlord will be responsible for maintaining
fire and extended coverage property insurance covering the Hotel Complex
buildings (excluding stock in trade, fixtures, furniture, Tenant's Work,
leasehold improvements, furnishings, carpeting, floor covering, wall covering,
drapes, ceiling and equipment), and commercial general liability insurance
covering the Common Areas within the Hotel Complex, in amounts and coverages as
Landlord deems appropriate in Landlord's sole and absolute discretion.

 

11.2. By Tenant. At Tenant's sole cost and expense, Tenant shall obtain and keep
in full force and effect from and after the Effective Date and during the Term
the insurance coverage as set forth on Exhibit H attached hereto and
incorporated herein. Tenant shall require its contractors and subcontractors to
comply with the construction insurance requirements contained in Exhibit H.

 

11.3. Waiver of Subrogation Rights. Landlord and Tenant shall cause each fire
and extended coverage or all-risk and liability insurance policy carried by them
to be written in such a manner so as to provide that the insurer waives all
right of recovery by way of subrogation against Tenant or Landlord, as the case
may be, in connection with any loss or damage to property or personal injury for
which proceeds of insurance are actually received by the insured party under
such policy. Neither party hereto shall be liable to the other for any loss or
damage caused by fire or any of the casualties covered by all-risk insurance or
personal injury covered by liability policies, to the extent of the releasing
party's actual recovery under its insurance policy or policies even though such
loss or damage might have been occasioned by the negligence of such party, its
agents or employees. In the event either party shall fail to obtain such wavier
of subrogation, or shall fail to supply the other party with evidence thereof,
then such other party, after providing the other party with written notice,
shall have the right to procure such waiver, if available, on behalf of, and at
the sole cost and expense of, the party failing to obtain the waiver or to
supply evidence thereof. If a waiver of subrogation is unavailable to either
Landlord or Tenant, the other party shall not be obligated to obtain any waiver
of subrogation.

 

 



 30 

 

 

11.4. Waiver; Limitation of Liability. Except to the extent caused by the
willful misconduct or gross negligence of any of the Landlord Parties, all
Landlord Parties shall not be liable for, and Tenant waives all claims for
damage to persons or property sustained by Tenant, Tenant's employees and/or any
person claiming through Tenant or Tenant's employees resulting from any accident
or occurrence in or upon any part of the Hotel Complex or the Common Areas
including, but not limited to, claims for damage resulting from: (i) injury done
or caused by wind, water, or other natural element; (ii) any defect in or
failure of plumbing, heating or air conditioning equipment, electric wiring or
installation thereof, gas, water, and steam pipes, roof, walls, stairs, porches,
escalators, elevators, railings or walks; (iii) broken glass; (iv) the backing
up of any sewer pipe or downspout; (v) the bursting, leaking or running of any
tank, tub, washstand, water closet, waste pipe, drain or any other pipe or tank;
(vi) the escape of steam or hot water; (vii) water, snow or ice; (viii) the
falling of any fixture, plaster or stucco; (ix) damage to or loss by theft or
otherwise of property of Tenant or others; (x) acts or omissions of persons in
the Premises, other tenants in the Hotel Complex, occupants of nearby
properties, or any other persons; and (xi) any act or omission of occupants of
adjacent or contiguous property.

 

11.5. Indemnities.

 

11.5.1. Subject to the terms and conditions of this Section 11, including,
without limitation, Section 11.3, Tenant hereby covenants and agrees to
indemnify, defend using counsel reasonably acceptable to Landlord, save, and
hold the Landlord Parties, the Premises and the leasehold estate created by this
Lease, the Common Areas and the Hotel Complex free, clear and harmless from, and
against, any and all liabilities, losses, costs, expenses (including reasonable
attorney's fees), judgments, claims, liens, fines, penalties, and demands of any
kind whatsoever caused by, resulting from, or in any way connected with (i) any
act, omission, negligence or willful misconduct of Tenant or Tenant's Affiliates
or their respective parents, subsidiaries, partnerships, joint venturers, other
affiliates, officers, directors, members, managers, shareholders, employees,
agents, contractors, subcontractors, consultants and licensees (collectively,
with Tenant, the "Tenant Parties", and each a "Tenant Party") while in, upon,
about, or in any way connected with the Premises, the Common Areas or the Hotel
Complex (including, but not limited to, the sale of unlicensed merchandise or
goods); (ii) arising from any accident, injury or damage, howsoever and by
whomsoever caused, to any person or property whatsoever occurring, in, upon,
about or in any way connected with Tenant's activities, Tenant's Work or
Tenant's use of the Premises, the Common Areas or the Hotel Complex, or any
portion thereof; and (iii) Tenant's employment decisions based upon, or as a
result of, the employment eligibility and background checks required by this
Lease.

 

11.5.2. Subject to the terms and conditions of this Section 11, including,
without limitation, Sections 11.3 and 11.4, Landlord shall indemnify, defend
using counsel reasonably acceptable to Tenant, save, and hold the Tenant Parties
free, clear and harmless from, and against, any and all liabilities, losses,
costs, expenses (including reasonable attorney's fees), judgments, claims,
liens, fines, penalties, and demands of any kind whatsoever arising from any
occurrence in or on the Common Areas or other parts of the Hotel Complex
(excluding therefrom the Premises) caused by, resulting from, or in any way
connected with the sole negligence or willful misconduct of Landlord or any
Landlord Parties; or, to the extent arising from a risk that is not covered by
the insurance Tenant is obligated to carry under this Lease, any other
negligence or willful misconduct of Landlord or any Landlord Parties as to an
occurrence in or on the Common Areas or other parts of the Hotel Complex
(excluding therefrom the Premises).

 

11.5.3. The indemnities set forth in this Lease shall survive the earlier
termination or expiration of this Lease and shall not terminate or be waived,
diminished or affected in any manner by any abatement or apportionment of rent
under any provision of this Lease. If any proceeding is filed for which
indemnity is required hereunder, the indemnifying party agrees, upon request
therefor, to defend the indemnified party in such proceeding at its sole cost
utilizing counsel satisfactory to the indemnified party. Nothing in this Section
11 shall impose any obligation on Tenant or Landlord to be responsible or liable
for, and each hereby releases the other from all liability for, lost profits or
consequential damages.

 

SECTION 12. Estoppel Certificate, Attornment, Subordination.

 

12.1. Estoppel Certificate. Within fifteen (15) days after Landlord's written
request, Tenant shall deliver, executed in recordable form, a declaration to any
person designated by Landlord that as of the date of the estoppel certificate
(i) ratifying this Lease; (li) stating the commencement and termination dates;
and (iii) certifying (A) that this Lease is in full force and effect and has not
been assigned, modified, supplemented or amended (except by such writings as
shall be stated), (B) that to Tenant's actual knowledge all conditions under
this Lease to be performed by Landlord have been satisfied (stating exceptions,
if any), (C) that to Tenant's actual knowledge no defenses or offsets against
the enforcement of this Lease by Landlord exist (or stating those claimed), (D)
as to advance rent, if any, paid by Tenant and the date to which rent has been
paid, (E) as to the amount of security deposited with Landlord, and (F) such
other information as Landlord reasonably requires; provided that Tenant shall
not be obligated to agree to any provision in an estoppel certificate that
amends this Lease. Persons receiving such statements shall be entitled to
conclusively rely upon them and such estoppels shall be deemed to have been
given for good and valuable consideration, all of which shall be so stated in
the estoppels. Tenant shall not be permitted to assert or enforce any claim
against the person to whom it is delivered (or against such person's property)
which is inconsistent with the statements contained in the certificate. The
estoppel certificate shall not be deemed to amend the Lease or waive any of
Tenant's rights under the Lease as between Landlord and Tenant.

 

 

 



 31 

 

 

12.2. Attornment. Tenant shall, in the event of a sale, assignment,
cancellation, surrender or termination of Landlord's interest in the Premises or
the Hotel Complex or this Lease, or if the Premises or the Hotel Complex is
transferred pursuant to, or in lieu of, a foreclosure of a Superior Instrument
(as defined in Section 12.3.1), be bound to the purchaser, assignee,
beneficiary, lessor or other transferee of Landlord's interest to the Premises
or Hotel Complex, in accordance with all the provisions of this Lease for the
balance of the Term and shall attom to the purchaser, assignee, beneficiary,
lessor or other transferee and recognize the same as Landlord hereunder;
provided, however, that in the event of a transfer pursuant to, or in lieu of, a
foreclosure of Superior Instrument, the beneficiary of such other transferee
shall not be liable for, nor subject to, any claims, offsets or defenses which
Tenant may have by reason of any act or omission of Landlord (or any prior
landlord) under this Lease, nor for the return or offset of the sums which
Tenant may have paid to Landlord (or any prior landlord) for security deposits,
advance rent or otherwise, except to the extent that such sums have actually be
delivered to the beneficiary, or such other transferee. Tenant shall execute,
within fifteen (15) days after Landlord's written request, any attornmnent
agreement required by any purchaser, assignee, beneficiary, lessor or other
transferee to be executed, containing such provisions as such person requires.
In the event Tenant receives a notice from a Superior Holder (as defined in
Section 12.3.1) that such Superior Instrument has been cancelled, surrendered or
terminated, then Tenant shall thereafter pay all rents accruing under this Lease
to the Superior Holder (or as Superior Holder may direct) with all such rents
being credited against the amounts owing by Landlord under the Superior
Instrument. Any such payments to the Superior Holder shall be deemed payments to
Landlord under this Lease.

 

12.3. Subordination.

 

12.3.1. Landlord may, in Landlord's sole and absolute discretion and at any
time, fmance or refinance, as applicable, any portion of the Hotel Complex. This
Lease shall be subordinate, secondary, junior and inferior at all times to the
lien of any mortgage, deed of trust or other method of financing or refinancing
now or hereafter existing against all or a part of the Hotel Complex and/or
ground, master or other underlying lease encumbering all or any part of the
Hotel Complex, and to all renewals, amendments, modifications, replacements,
consolidations and extensions thereof (hereinafter collectively referred to as
"Superior Instrument") and within fifteen (15) days after Landlord's written
request Tenant shall execute and deliver all documents requested by the
mortgagee, lessor or other applicable holder of a Superior Interest (each a
"Superior Holder") to effect such subordination. If Tenant fails to timely
execute and deliver any such document requested by a Superior Holder to effect
such subordination, Landlord is hereby authorized to execute such documents and
take such other steps as are necessary to effect such subordination on behalf of
Tenant as Tenant's duly authorized irrevocable agent and attorney-in-fact.
Notwithstanding the foregoing, the subordination of Tenant's rights and
interests under this Lease to any ground lease, mortgage or deed of trust shall
be contingent upon Tenant's having received from any such ground lessor,
mortgagee or beneficiary of any deed of trust a written recognition agreement
(the "Non-Disturbance Agreement") in the form attached hereto as Exhibit L.
Landlord shall use commercially reasonable efforts to obtain the Non-Disturbance
Agreement prior to the Delivery Date. Landlord represents and warrants that as
of the execution and delivery of this Lease there are no Superior Holders other
than those set forth on Exhibit L.

 

12.3.2. This Lease is subject and subordinate to any and all declarations,
agreements, instruments, easements and easement agreements (collectively, the
"CC&Rs") which may be or have been entered into with or granted to any person
heretofore or from time to time hereafter, whether such persons are located
within or upon the Hotel Complex or not, and Tenant shall execute such
instruments as Landlord requests to evidence such subordination. Landlord
represents and warrants no such CC&Rs shall materially impair Tenant's use of
the Premises for the Permitted Use. Notwithstanding any constructive notice
given by the recording of any instrument modifying to the CC&Rs, Tenant shall
have no obligation to observe or perform the terms and conditions of any
modification until Tenant has actually received a copy of such instrument duly
executed and recorded. Tenant shall have the right to assume, and rely on such
assumption, that Landlord has obtained all consents and approvals required under
the CC&Rs prior to giving Landlord's consent or approval to anything required
under this Lease, and Tenant shall have no obligation to request any consent or
approval directly from any third party under the CC&Rs, although Tenant shall,
upon Landlord's request, cooperate with Landlord in obtaining any such consent
or approval.

 

12.3.3. Failure to Execute Instruments. Tenant's failure to execute instruments
or certificates provided for in this Section 12 within fifteen (15) days after
the mailing by Landlord of a written request shall, after Landlord provides an
additional five (5) day notice and Tenant fails to provide, be, at Landlord's
sole option, an Event of Default under this Lease.

 

 

 



 32 

 

 

SECTION 13. Assignment, Subletting and Concessions.

 

13.1. Consent Required. Tenant shall not sell, assign, mortgage, pledge or in
any manner transfer this Lease or any interest therein, nor sublet all or any
part of the Premises, nor license concessions nor lease departments therein, nor
grant any other use or occupancy right to any other person or entity to use all
or any part of the Premises whether directly, indirectly or by operation of law
or whether voluntarily or involuntarily (any of the foregoing being a
"transfer"), without Landlord's prior written consent in each instance at
Landlord's sole and absolute discretion. Landlord has entered into this Lease
with Tenant in order to obtain for the benefit of the entire Hotel Complex the
unique attraction of Tenant's trade name set forth in the Basic Lease
Information and the unique merchandising mix and product line associated with
Tenant's business as described in Basic Lease Information, and Landlord has
specifically relied on the identity and special skill of Tenant in its ability
to conduct the specific business identified in Basic Lease Information, and the
foregoing prohibition on assignment or subletting or the like is expressly
agreed to by Tenant as a material consideration and inducement to Landlord to
lease to Tenant. Tenant hereby acknowledges that the foregoing provisions of
this Section 13.1 constitute a freely negotiated restraint on alienation.
Consent by Landlord to any assignment or subletting shall not waive the
necessity for consent to any subsequent assignment or subletting. This
prohibition shall include a prohibition against any subletting or assignment by
operation of Law and nothing contained herein shall be deemed to in any way
limit Landlord's rights to oppose the assumption and/or assignment of this Lease
in any Tenant bankruptcy proceedings. Any purported transfer made without full
compliance with the provisions of this Section 13 shall, at Landlord's election,
be void and shall confer no rights upon any third person. If this Lease is
assigned or the Premises or any part sublet or occupied by anybody other than
Tenant, Landlord may collect rent from the assignee, subtenant or occupant and
apply the same to the rent herein reserved, but no such assignment, subletting,
occupancy or collection of rent shall be deemed a waiver of any restrictive
covenant contained in this Section 13.1 or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the performance by
Tenant of any covenants on the part of Tenant herein contained. Any assignment
(i) as to which Landlord has consented, or (ii) which is made by reason of and
in accordance with the provisions of any statute, including, without limitation,
the Laws governing bankruptcy, insolvency or receivership shall be subject to
all terms and conditions of this Lease, and shall not be effective or deemed
valid unless, at the time of such assignment:

 

13.1.1. Each assignee or subtenant shall agree, in a written agreement
satisfactory to Landlord, to assume and abide by all of the terms and provisions
of this Lease, including but not limited to those which govern the Permitted Use
of the Premises described in Section 8 herein; and

 

13.1.2. Each assignee or subtenant has submitted a current financial statement,
audited by a certified public accountant, showing a net worth and working
capital in amounts determined by Landlord to be sufficient to assure the future
performance by such assignee or subtenant of Tenant's obligations hereunder; and

 

13.1.3. Each assignee or subtenant has submitted, in writing, evidence
satisfactory to Landlord of substantial experience in and the sale of
merchandise, goods and services permitted under Section 8 of this Lease; and

 

13.1.4. The business background and reputation of each assignee or subtenant
shall meet or exceed generally acceptable commercial standards; and

 

13.1.5. The use of the Premises by each assignee or subtenant shall not violate,
or create any potential violation of applicable Laws, nor violate any other
agreements affecting the Premises, Landlord or other tenants in the Hotel
Complex or surrounding properties; and

 

13.1.6. Tenant shall pay Landlord for all administrative and legal expenses
incurred by Landlord in connection with evaluating any such assignment or
subletting up to a maximum of Five Thousand Dollars ($5,000.00); and

 

13.1.7. Neither the assignee nor subtenant nor any person or entity affiliated
in any manner with the assignee or subtenant shall own, operate, manage or
control in any manner a hotel, resort/casino facility or other gaming operation;
and

 

13.1.8. Any assignee or subtenant is found acceptable to do business with
Landlord by Landlord's Security Department.

 

 

 



 33 

 

 

For the purposes of this Lease, the entering into of any management agreement or
any agreement in the nature thereof transferring control of the business
operations of Tenant in the Premises as well as any substantial percentage of
the profits and losses thereof to a person or entity other than Tenant, or
otherwise having substantially the same effect, shall be treated for all
purposes as a Transfer of this Lease and shall be governed by the provisions of
this Section 13.

 

Notwithstanding any transfer by Tenant hereunder, Tenant shall remain primarily
liable for all of Tenant's obligations hereunder. Each transfer shall be subject
to all of the terms and conditions of this Lease, including all restrictions on
Transfer. No act or conduct by the Landlord other than its express written
consent shall constitute its consent or waiver of its consent rights with
respect to a particular transfer. No transfer or consent to Transfer will
operate to waive Landlord's rights with respect to any future transfer.

 

13.2. Change in Ownership. If Tenant is a corporation the stock of which is not
traded on any national securities exchange (as defined in the Securities
Exchange Act of 1934, as amended), then the following shall constitute a
transfer of this Lease for all purposes of this Section 13: (a) the merger,
consolidation or reorganization of such corporation; and/or (b) the sale,
issuance, or transfer of any voting stock, by Tenant. If Tenant is a joint
venture, limited liability company, partnership or other association (the
ownership interests of which are not traded on any national securities exchange
(as defined in the Securities Exchange Act of 1934, as amended), then for all
purposes of this Section 13, the sale, issuance or transfer of any ownership
interest therein, or the termination of any joint venture, partnership or other
association, shall constitute an assignment. Tenant shall notify Landlord at
least thirty (30) days prior to any person acquiring an ownership interest or
equity position in Tenant at or above five percent (5%), in whatever form (other
than the purchase or sale of stock or other ownership interest traded on any
national securities exchange (as defined in the Securities Exchange Act of 1934,
as amended), in order to allow Landlord the opportunity to conduct a background
investigation completed by Landlord's Security Department on such person, the
results of which shall be satisfactory to Landlord in Landlord's reasonable
business discretion. If such investigation is not satisfactory to Landlord,
Tenant shall take all necessary steps to reverse the acquisition at issue, and
Tenant's failure to do so shall constitute an Event of Default. Tenant shall
provide all information required by Landlord in order to conduct such background
investigation.

 

13.3. Tenant's Directors, Officers and Owners/Shareholders. Attached hereto as
Exhibit G is a list of the names and titles of Tenant's present directors,
officers and members/owners/shareholders/ trustees that hold or own an equity
interest of five percent (5%) or more of Tenant or are otherwise entitled to
control the Tenant. If, subject to the preceding sentence, any of Tenant's
members/owners/shareholders/trustees is a corporation, limited liability
company, partnership, limited partnership or some other entity not a natural
person (collectively an "Owner Entity"), Tenant shall, upon request of Landlord
also use commercially reasonable efforts to obtain and provide the
members/owners/shareholders/trustees of such Owner Entity, the
members/owners/shareholders/trustees of any Owner Entity of such Owner Entity,
and so on. Without limitation to the provision of Section 13.2 of this Lease,
Tenant shall, in writing and within thirty (30) days after the date of any such
change, notify landlord of any change in or to the information set forth on
Exhibit G attached hereto. Within ten (10) days after Landlord's request, Tenant
shall provide to Landlord an updated copy of Exhibit G and any Owner Entity
ownership information requested by Landlord certified by an officer of Tenant as
being true and correct.

 

13.4. Consent Not Required. Tenant may allow persons to acquire a less than five
percent (5%) ownership interest in Tenant without obtaining Landlord's advance
written consent. Tenant may also assign this Lease without Landlord's consent to
an entity that is wholly-owned by a Direct Tenant Subsidiary; provided, however,
that prior to any such assignment becoming effective, any owner of the Direct
Tenant Subsidiary other than Tenant that holds or owns an equity interest of
five percent (5%) or more in the Direct Tenant Subsidiary shall be subject to a
background investigation completed by Landlord's Security Department on such
person, the results of which shall be satisfactory to Landlord in Landlord's
reasonable business discretion. For purposes of this Lease, a "Direct Tenant
Subsidiary" is an entity which is at least ninety percent (90%) owned by Tenant.
Additionally, the individually named natural persons who are members, owners,
shareholders and/or trustees of Tenant or of the members of Tenant listed in
Exhibit G shall be permitted to transfer amongst themselves a cumulative total
of no more than twenty-five percent (25%) of the ownership interests in Tenant
without obtaining Landlord's advance written consent. Any other or further
transfers of any ownership interests in Tenant shall require the advance written
consent of Landlord.

 

 

 



 34 

 

 

SECTION 14. Hotel Name; Promotion of Hotel Complex and Premises.

 

14.1. Hotel Name Use with Trade Name. Landlord is the owner of the LUXOR
trademark, including United States trademark registration nos. 1798924, 1741984,
and 1923054, among others, (the "Landlord In. Landlord hereby grants Tenant a
non-exclusive, non-transferrable, and royalty-free right to use the Landlord IP
in connection with its Trade Name. Landlord reserves all rights not expressly
granted to Tenant. Notwithstanding that the Trade Name is used in connection
with the Landlord IP, Tenant hereby acknowledges and agrees that the Landlord IP
is, and shall at all times remain, the intellectual property of Landlord and,
therefore, that any use of the Landlord IP in connection with the Premises is
expressly excluded from the definition of "Trade Name" and Tenant's use of the
Landlord IP shall inure solely to the benefit of Landlord. In that regard,
Tenant hereby acknowledges and agrees that Tenant shall not acquire any right,
title, and interest in, or to, the Landlord IP except the right of use in
compliance with this Lease. Tenant shall not attempt to register the Landlord IP
or any confusingly similar marks in any jurisdiction. Tenant shall not dispute
or otherwise contest, directly or indirectly, the validity of the Landlord IP or
any of Landlord's registrations in connection therewith or Landlord's exclusive
right, title and interest in, or to, the Landlord IP, or aid or assist any third
party in so doing. Tenant recognizes the goodwill associated with, and the high
standard of quality symbolized by, the Landlord IP. Tenant shall use the
Landlord IP in a manner that is consistent with this standard of quality and in
compliance with any brand guidelines or style guide provided by Landlord from
time to time during the Term. Tenant shall include any trademark designations,
including, but not limited to, the ® symbol, reasonably required by Licensor in
connection with use of the Landlord IP. Tenant shall not use the Landlord IP in
connection with any of the following without the Landlord's prior written
consent that Landlord may withhold it is sole and absolute discretion: nudity,
guns or weapons, smoking, controlled substances, profanity, offensive materials,
or other operators of hotels, resorts/casinos or gaming facilities. Landlord
reserves the right to require that Tenant cease using the Landlord IP within the
Trade Name at any time and Tenant shall immediately cease the use of the
Landlord IP and the Hotel Name. Landlord hereby represents and warrants to
Tenant that Landlord has, and Landlord hereby covenants and agrees to at all
times maintain, the right to use the Landlord IP and all related rights, for
Landlord's operation at the Hotel Complex. Landlord shall indemnify, defend and
hold harmless Tenant and the Tenant Parties against any all liability associated
with Tenant's use of Landlord IP in compliance with this Section.

 

14.2. Promotion of Hotel Complex and Premises. Tenant shall refer to the Hotel
Complex under the Hotel Name, or such other names as Landlord may designate from
time to time, in designating the location of the Premises in all newspaper and
other advertising and in all other references to the location of the Premises,
and list this location first in such advertising and include in all Tenant's
newspaper advertising during the thirty (30) day period prior to the
Commencement Date the designation in bold type that Tenant is opening for
business in the Hotel Complex. In particular, but not by way of limitation,
Tenant shall not have the right to use the Hotel Name to market or make any
product that has the Hotel Name on the product without Landlord's prior written
consent. Tenant shall follow Landlord's direction as to the style for the Hotel
Name whenever Tenant is entitled to use the Hotel Name hereunder, except that,
when the Hotel Name is being used solely as an address, another style may be
used. All signage, advertising and literature of or on behalf of Tenant using
the Hotel Name (except when the Hotel Name is being used solely as an address)
shall be submitted to Landlord for Landlord's prior written approval as to form
and content, to be given or withheld in Landlord's sole discretion. Landlord's
failure to approve within fourteen (14) days after submission to Landlord shall
be deemed not approved. The rights granted to Tenant pursuant to this Section 14
shall terminate upon the expiration of the Term or the earlier termination of
this Lease or Landlord's cessation of the use of the Hotel Name or termination
of Landlord's right to use the Hotel Name. The rights granted herein shall not
be assigned or sublicensed to any third party without Landlord's prior written
consent. Should Landlord determine in its sole discretion that any advertising
by Tenant adversely affects the image, reputation or operation of the Hotel
Complex, or promotes any competitor of Landlord or Landlord's Affiliates in the
gaming and/or hotel business, Tenant shall cease such advertising promptly upon
receipt of notice to do so from Landlord. Tenant shall not use with respect to
the Hotel Complex a name the same or substantially the same as a name then used
by Landlord or Landlord's Affiliates at the Hotel Complex (or any other facility
owned and operated by Landlord or Landlord's Affiliates). The prohibitions set
forth in this Section 14 are for the benefit of and directly enforceable by
Landlord.

 

 

 



 35 

 

 

SECTION 15. Damage and Destruction.

 

If the Premises are hereafter damaged or destroyed or rendered partially
untenantable for their accustomed use by fire or other casualty insured under
the coverage which Landlord carries pursuant to Section 11.1 hereof, Landlord
will promptly repair the same to substantially the condition which they were in
immediately prior to the happening of such casualty (excluding stock in trade,
fixtures, furniture, Tenant's Work, leasehold improvements, furnishings,
carpeting, floor covering, wall covering, drapes, ceiling and equipment) and no
portion of the Minimum Monthly Rent and other payments payable hereunder shall
abate Landlord shall not be obligated to repair and restore if such casualty is
not risk covered by the insurance which Landlord is obligated to carry pursuant
to Section 11.1 hereof. Landlord shall be responsible for all deductibles;
provided, however, that Landlord shall not be obligated to expend any funds in
excess of the insurance proceeds recovered therefor. In the event the Premises
are damaged, destroyed or rendered untenantable for their accustomed uses by
fire or other casualty to the extent of more than fifty percent (50%) of the
cost to replace the Premises or during the final two (2) Lease Years of the
Term, then Landlord and Tenant shall each have the right to terminate this Lease
effective as of the date of such casualty by giving to the other, within ninety
(90) days after the happening of such casualty, written notice of such
termination. If such notice is given, this Lease shall (without further
obligation or liability) terminate and Landlord shall promptly repay to Tenant
any rent theretofore paid in advance, which was not earned at the date of such
casualty. Any time that Landlord repairs or restores the Premises after damage
or destruction, then Tenant shall promptly repair or replace Tenant's stock in
trade, fixtures, furnishings, furniture, Tenant's Work, leasehold improvements,
carpeting, wall covering, floor covering, drapes, ceiling and equipment to
substantially the same condition as they were in immediately prior to the
casualty, and if Tenant has closed the Premises. Tenant shall promptly reopen
for business upon the completion of such repairs. Tenant shall not be obligated
to repair and restore if such casualty is not risk covered by the insurance
which Tenant is obligated to carry pursuant to Section 11.2 hereof. Tenant shall
be responsible for all deductibles and all costs and expenses for any repair or
restoration regardless of whether the amount is in excess of the insurance
proceeds recovered therefor. Should Tenant not repair the Premises to
substantially the condition which it was in immediately prior to the casualty,
as hereinabove described, within one hundred eighty (180) days of Landlord's
completion of required work of Landlord for the restoration of the Premises
("Landlord's Repairs"), Landlord shall have the right to terminate this Lease if
Landlord provides written notice to Tenant within ten (10) days after the
expiration of the one hundred eighty (180) day period and Landlord shall be
entitled to all property insurance proceeds paid or recoverable with respect to
any betterments to the Premises (and excluding any proceeds with respect to
equipment or assets other than tenant improvements and fixtures) in connection
with such loss. Notwithstanding anything to the contrary set forth herein, in
the event all or any portion of the Hotel Complex shall be damaged or destroyed
by fire or other cause (notwithstanding that the Premises may be unaffected
thereby), to the extent the cost of restoration thereof would exceed fifteen
percent (15%) of the amount it would have cost to replace the Hotel Complex at
the time such damage or destruction occurred, then Landlord may terminate this
Lease (without further obligation or liability) by giving Tenant thirty (30)
days prior notice of Landlord's election to do so, which notice shall be given,
if at all, within ninety (90) days following the date of such occurrence. In the
event of the termination of this Lease as aforesaid, this Lease shall cease
thirty (30) days after such notice is given, and the rent and other charges
hereunder shall be adjusted as of that date. If Landlord does not elect to
terminate this Lease pursuant to Landlord's termination right as provided above,
and the Landlord Repairs cannot, in the reasonable opinion of Landlord's
contractor, be completed within one hundred eighty (180) days after the date of
the damage, Tenant may elect, no later than thirty (30) days after the date of
Tenant's receipt of Landlord's estimate of the time necessary to restore the
Premises, to terminate this Lease by written notice to Landlord effective as of
the date specified in the notice, which date shall not be less than thirty (30)
days nor more than sixty (60) days after the date such notice is given by
Tenant, and the rent and other charges hereunder shall be adjusted as of that
date. Furthermore, if neither Landlord nor Tenant have terminated this Lease,
and the Landlord Repairs are not actually completed within a two hundred ten
(210) day period, Tenant shall have the right to terminate this Lease if Tenant
provides written notice to Landlord within ten (10) days after the expiration of
the two hundred ten (210) day period effective as of the date specified in the
notice, which date shall not be less than thirty (30) days nor more than sixty
(60) days after the date such notice is given by Tenant, and the rent and other
charges hereunder shall be adjusted as of that date.

 

SECTION 16. Taking.

 

16.1. Total Taking. If the entire Hotel Complex or Premises are taken by right
of eminent domain or conveyed in lieu thereof (a "Taking"), this Lease shall
terminate as of the date of the Taking.

 

16.2. Partial Taking - Tenant's Rights. If any part of the Hotel Complex becomes
subject to a Taking and such Taking will prevent Tenant from conducting on a
permanent basis its business in the Premises in a manner reasonably comparable
to that conducted immediately before such Taking, then Tenant may terminate this
Lease as of the date of such Taking by giving written notice to Landlord within
thirty (30) days after the Taking, and rent shall be apportioned as of the date
of such Taking. If Tenant does not terminate this Lease, then rent shall be
abated on a reasonable basis as to that portion of the Premises rendered
untenantable by the Taking.

 

 

 



 36 

 

 

16.3. Partial Taking - Landlord's Rights. If any material portion, but less than
all, of the Hotel Complex becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds arising from a Taking to a Superior Holder,
then Landlord may terminate this Lease by delivering written notice thereof to
Tenant within thirty (30) days after such Taking, and rent shall be apportioned
as of the date of such Taking. If Landlord does not so terminate this Lease,
then this Lease will continue, but if any portion of the Premises has been
taken, rent shall equitably abate. Tenant waives any and all rights it might
otherwise have pursuant to Nevada Revised Statutes Section 37.115.

 

16.4. Temporary Taking. If all or any portion of the Premises becomes subject to
a Taking for a limited period of time, this Lease shall remain in full force and
effect and Tenant shall continue to perform all of the terms, conditions and
covenants of this Lease, including the payment of Minimum Monthly Rent and all
other amounts required hereunder. If any such temporary Taking terminates prior
to the expiration of the Term, Tenant shall restore the Premises as nearly as
possible to the condition it was in prior to such temporary Taking, at Tenant's
sole cost and expense. Landlord shall be entitled to receive the entire award
for any such temporary Taking, except that Tenant shall be entitled to receive
the portion of such award which (i) compensates Tenant for its loss of use of
the Premises within the Term and (ii) reimburses Tenant for the reasonable
out-of-pocket costs actually incurred by Tenant to restore the Premises as
required by this Section.

 

16.5. Award. If any Taking occurs, then Landlord shall receive the entire award
or other compensation for the land, the Hotel Complex, and other improvements
taken; however, Tenant may separately pursue a claim (to the extent it will not
reduce Landlord's award) against the condemnor for the value of Tenant's
personal property which Tenant is entitled to remove under this Lease, moving
costs and loss of business and an amount attributable to unamortized cost of the
improvements made to the Premises by Tenant determined using the Amortization
Basis. Landlord reserves, and Tenant assigns to Landlord, all rights to damages
on account of any taking or condemnation or any act of any public or
quasi-public authority for which damages are payable. Tenant shall execute such
instruments of assignment as Landlord requires, join with Landlord in any action
for the recovery of damages, if requested by Landlord, and turn over to Landlord
any damages recovered in any proceeding. If Tenant fails to execute instruments
required by Landlord, or undertake such other steps as requested, Landlord shall
be deemed the duly authorized irrevocable agent and attorney-in-fact of Tenant
to execute such instruments and undertake such steps on behalf of Tenant.

 

SECTION 17. Default by Tenant; Rights and Remedies; Bankruptcy of Tenant

 

17.1. Tenant Default; Rights and Remedies.

 

17.1.1. Any of the following shall be considered for all purposes to be an
"Event of Default" under this Lease: (i) any failure of Tenant to pay any rent
or other amount payable under this Lease on the date due, whether or not the
same shall have been demanded, and such failure continues for a period of five
(5) days after such amount is due; (ii) any failure of Tenant to perform or
observe the provisions of Sections 8.1, 11.2 or 19 of this Lease for more than
ten (10) days after written notice of such failure; (iii)except to the extent a
shorter cure period is expressly set forth in this Lease, and except for
Subsections (i), (ii) and (iv) through (xiii) of this Subsection 17.1.1 (all of
which are not subject to the cure right provided for in this Subsection (iii)),
any failure by Tenant to perform or observe any other of the terms, provisions,
conditions or covenants of this Lease for more than thirty (30) days after
written notice of such failure; provided, however, that if the default
complained of in such notice is of such a nature that the same can be rectified
or cured, but cannot with reasonable diligence be cured within said thirty (30)
day period, then such default shall be deemed to be rectified or cured if Tenant
shall, within said thirty (30) day period, commence to rectify and cure the same
and shall thereafter complete such rectification and cure with all due
diligence; (iv) a determination by Landlord that Tenant has intentionally
submitted any false report required to be furnished hereunder; (v) anything done
by Tenant upon or in connection with the Premises or the construction,
remodeling, or refurbishment of any part thereof which directly or indirectly
interferes in any way with, or results in a work stoppage in connection with,
construction, remodeling, or refurbishment of any part of the Hotel Complex or
any other tenant's space; (vi) Tenant or any Guarantor(s) becomes insolvent,
files a petition for protection under the Bankruptcy Code (as defined below) (or
similar Law) or a petition is filed against Tenant or any Guarantor(s) under
such Laws and is not dismissed within forty-five (45) days after the date of
such filing, makes a transfer in fraud of creditors or makes an assignment for
the benefit of creditors, or admits in writing its inability to pay its debts
when due; (vii) Tenant abandons or vacates or does not do business in the
Premises when required to do so under this Lease (including but not limited to
Sections 8.2 and 8.3 of this Lease) for a period of seven (7) or more days;
(viii) this Lease or Tenant's interest herein or in the Premises or any
improvements thereon or any property of Tenant is executed upon or attached;
(ix) the Premises come into the hands of, or is operated by, any person other
than expressly permitted under this Lease; (x) Tenant operates the Premises
under any name other than the Trade Name; (xi) in the event of a default by
Tenant or any of Tenant's Affiliates under the terms of another lease or license
agreement for space in the Restricted Zone entered into with Landlord or
Landlord's Affiliates, such default shall constitute a default under this Lease
and vice versa; (xii) an event deemed an Event of Default as expressly set forth
in other provisions of this Lease; or (xiii) the breach by Tenant, with no right
to cure, of Sections 8.14, 13, 20.1 and 20.3 of this Lease.

 

 

 



 37 

 

 

17.1.2. In addition, and notwithstanding anything to the contrary set forth
above or elsewhere in this Lease, if there is a default with respect to any one
or combination of the following: (i) the timely payment of any rent due Landlord
from Tenant or the payment of any other money due Landlord from Tenant under the
terms of this Lease and such failure continues for a period of five (5) days
after such amount is due, (ii) the timely reporting by Tenant of Gross Sales as
required by this Lease, such failure continues for a period of five (5) days
after such report is due and Landlord has given Tenant notice of such failure,
(iii) the grossly negligent, intentional or willful failure of Tenant to abide
by Section 3.5 of this Lease, (iv) the timely reporting by Tenant of any
material Incident, or the timely delivery by Tenant of Documentation, as
required by Section 8.7 of this Lease as to a material Incident, or (v) the
refusal of Tenant to provide Landlord with a current set of keys to the Premises
as required by Section 19 after Landlord's request therefor, three (3) or more
times in any period of twelve (12) consecutive months; then, notwithstanding
that such default may have been cured, any further written notice to Tenant of a
default as set forth in (i) through (v) of this Subsection 17.1.2 within a
twelve (12) month period shall be deemed to be a "Repeated Default". In the
event of a Repeated Default, Landlord, without affording Tenant an opportunity
to cure such Repeated Default, may terminate this Lease forthwith by notice to
Tenant given within ninety (90) days of such Repeated Default, and pursue any of
its rights and remedies as provided for in Subsection 17.1.3.

 

17.1.3. Upon any Event of Default or Repeated Default, Landlord shall have the
right without notice or demand to pursue any of its rights and remedies at Law
or in equity, including but not limited to any one or more of the following
remedies, concurrently or successively: (i) terminate this Lease; (ii) after
five (5) day written notice to Tenant, cure such Event of Default for Tenant at
Tenant's sole cost and expense (plus a 15% administrative fee); (iii) apply any
Security Deposit, certificate of deposit or letter of credit provided under this
Lease; and/or (iii) recover such amounts as may be permitted from time to time
by applicable Law, including without limitation, reasonable attorneys' fees,
broker or leasing fees, tenant improvements costs, and any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant's failure to perform its obligations under this Lease or which in the
ordinary course of events would be likely to result therefrom.

 

17.2. Right to Relet.

 

17.2.1. If Landlord reenters the Premises as set forth above, or if it takes
possession pursuant to legal proceedings or otherwise, it may terminate this
Lease or it may, from time to time, without terminating this Lease, make such
alterations and repairs as it deems advisable to relet the Premises, and relet
the Premises or any part thereof for such term or terms (which may extend beyond
the Term) and at such rentals and upon such other terms and conditions as
Landlord deems advisable; upon each such reletting all rentals received by
Landlord therefrom shall be applied: first, to pay any costs and expenses of
reletting, including without limitation, brokers and attorneys' fees and costs
of advertising, alterations and repairs; second, to any indebtedness other than
rent due hereunder from Tenant to Landlord; and, third, to rent due hereunder,
and the residue, if any, shall be held by Landlord and applied in payment of
future rent as it becomes due hereunder.

 

17.2.2. If rentals received from such reletting during any month are less than
that to be paid during that month by Tenant hereunder, Tenant shall immediately
pay any such deficiency to Landlord. No re-entry or taking possession of the
Premises by Landlord shall be construed as an election to terminate this Lease
unless a written notice of such termination is given by Landlord.

 

17.2.3. Notwithstanding any such reletting without termination, Landlord may at
any time thereafter terminate this Lease for any prior Event of Default or
Repeated Default.

 

17.3       Damages Upon Termination.

 

If Landlord terminates this Lease upon any Event of Default or Repeated Default,
in addition to any other remedies it may have under this Section 17, at law and
in equity, it may recover from Tenant, all (i) sums which were due prior to the
date of termination, (ii) damages incurred by reason of such breach or default,
including reasonable attorney's fees at the trial and appellate levels, (iii)
costs of retaking the Premises; and (iv) a sum (the "Liquidated Damages Amount")
equal to all rent and other charges which would be payable from the date of such
termination through what would have been the then unexpired Term. The Liquidated
Damages Amount shall be calculated by using the highest total of each of Minimum
Annual Rent, Percentage Rent and Additional Rent payable by Tenant at any time
during the Term prior to such termination. It is hereby acknowledged and agreed
by Landlord and Tenant that the Liquidated Damages Amount to be paid by Tenant
is not a penalty, but a reasonable and equitable pre-estimate of the damages
which would be incurred by Landlord (which damages are impossible to calculate
more precisely) and in that regard, constitutes liquidated damages and not a
penalty, with respect to damages incurred by Landlord as a result of the
applicable Event of Default and termination of this Lease. Notwithstanding
anything to the contrary contained in this Article 17 or any other provisions of
this Lease, nothing in this Lease shall impose any obligation on Tenant or
Landlord to be responsible or liable for, and each hereby releases the other
from all liability for, consequential damages.

 

 

 



 38 

 

 

17.4. Set-off. Tenant hereby agrees that Landlord may hold back, offset and fail
to pay to Tenant any amount due from Landlord to Tenant hereunder in exchange
for any amount due from Tenant to Landlord hereunder which was not paid by
Tenant. In the event of any such offset by Landlord, Landlord shall provide to
Tenant in writing an explanation of such offset and a copy of the supporting
documentation in connection with such offset.

 

17.5 Waiver of Rights of Redemption. To the extent permitted by Law, Tenant
waives any and all rights of redemption granted by or under any present or
future Law if Tenant is evicted or dispossessed for any cause, or if Landlord
obtains possession of the Premises due to Tenant's default hereunder or
otherwise.

 

17.6 Cumulative Remedies. All of Landlord's remedies in this Lease or at Law
provided shall be cumulative and not exclusive and shall survive the earlier
termination or expiration of this Lease.

 

17.7 Bankruptcy. If this Lease is not terminated in accordance with paragraph
17.3 hereof because such termination is not permitted under title 11 of the
United States Code (the "Bankruptcy Code"), then upon the filing of a petition
by or against Tenant under the Bankruptcy Code, Tenant, as debtor and
debtor-in-possession, or any trustee who may be appointed, agrees: (i) to
perform each and every obligation of Tenant under this Lease until such time as
this Lease is either rejected or assumed by order of the United States
Bankruptcy Court; (ii) to reject or assume this Lease within ninety (90) days of
the filing of such petition under the Bankruptcy Code or such shorter period of
time as allowed by the bankruptcy rules; (iii) neither Tenant nor any Trustee
shall seek any extension of any period for the rejection or assumption of this
Lease; (iv) that all amounts payable by Tenant to or on behalf of Landlord
hereunder, whether or not expressly denominated as Rent, shall constitute "rent"
for the purposes of Section 502(b)(7) of the Bankruptcy Code, including, without
limitation, reasonable attorney's fees incurred by Landlord by reason of
Tenant's bankruptcy; (v) the Premises shall be deemed a lease of real property
in a shopping center for purposes of Section 365(b)(3) of the Bankruptcy Code,
and Landlord shall be entitled to all adequate assurance of future performance
required with respect to the assumption and assignment of shopping center leases
under the Bankruptcy Code, in addition to any additional and further adequate
assurances and requirements imposed by a Bankruptcy Court; (vi) in no event
after the assumption of this Lease shall an existing default remain uncured for
a period more than the earlier of twenty (20) days or the time period specified
in this Lease; (vii) Landlord shall have no obligation to provide Tenant or any
trustee with services or utilities unless all payments of Rent and Additional
Rent are paid current; and (viii) neither Tenant's interest in this Lease, nor
any estate created hereby in Tenant nor any interest herein or therein, shall
pass to any trustee or receiver or assignee for the benefit of creditors or
otherwise by operation of law except as may specifically be provided by the
Bankruptcy Code. Nothing contained in this Section 17.7 shall be deemed in any
manner to limit Landlord's rights and remedies under the Bankruptcy Code, as
presently existing or as may hereafter be amended. Landlord reserves any and all
rights and remedies provided herein or at law.

 

17.8 Mitigation. Notwithstanding anything to the contrary in this Article 17, if
Landlord terminates this Lease or Tenant's possession of the Premises due to an
Event of Default by Tenant, Landlord shall use commercially reasonable efforts
to mitigate its damages.

 

SECTION 18. Default by Landlord.

 

Landlord shall in no event be charged with default in any of Landlord's
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days (or such additional time as is
reasonably required to correct any such default) after written notice as set
forth in Section 23.7 to Landlord by Tenant, specifically describing such
failure. Except as may be otherwise expressly provided in this Lease, Tenant
shall have no right to terminate this Lease nor withhold/offset any rent payment
based upon an uncured default by Landlord in the performance of Landlord's
obligations under this Lease; provided, however, that Tenant shall have all
rights and remedies expressly stated under this Lease and Tenant may seek to
recover from Landlord an amount representing appropriate actual, compensatory
damages for breach of contract based on any such uncured default by Landlord,
but not otherwise and in no event shall Tenant be permitted to recover indirect,
consequential, punitive, or exemplary damages from Landlord based on any such
uncured default of Landlord, or otherwise.

 

 

 



 39 

 

 

SECTION 19. Access by Landlord.

 

Landlord and Landlord's agents and employees shall have the right to enter the
Premises at any reasonable times including, but not limited to, during the
conduct of Tenant's Work and/or the right of immediate entry at any time in the
case of an emergency or to protect access to the Hotel Complex and the Common
Areas, to examine the Premises and show them to prospective purchasers and other
persons and to post notices as Landlord may deem reasonably necessary or
appropriate for protection of Landlord, Landlord's interests, the Premises, the
Common Areas or the Hotel Complex. Landlord shall attempt in all such cases
other than an emergency situation to provide Tenant with prior notice. Landlord
and Landlord's respective agents and employees shall have the further right to
enter the Premises from time to time at reasonable times and upon prior notice
to Tenant (i) to make such repairs, alterations, improvements or additions to
the Hotel Complex, Common Areas or neighboring properties (including, without
limitation, to install, maintain, use, repair and replace pipes, ductwork,
conduits, utility lines and wires through hung ceiling space, column space, and
partitions, in or beneath the floor slab or above or below the Premises or other
parts of the Hotel Complex or Common Areas) as Landlord deems desirable, in
which case, Landlord shall use commercially reasonable efforts not to interfere
with Tenant's business operations or to create any Adverse Condition; (ii) to
verify that Tenant is operating in the Premises in compliance with this Lease
and the standards set forth herein; or (iii) in connection with the security or
oversight of Landlord's operations at the Hotel Complex. During the last
eighteen (18) months of the Term (or at any time that Tenant shall be in default
under this Lease), Landlord may exhibit the Premises to prospective tenants and
maintain upon the Premises notices deemed advisable by Landlord. In addition,
during any apparent emergency, Landlord or Landlord's agents may enter the
Premises forcibly without liability therefor and without in any manner affecting
Tenant's obligations under this Lease. Nothing herein contained, however, shall
be deemed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for any care, maintenance or repair except as otherwise herein
expressly provided. Tenant shall ensure that Landlord at all times from and
after the Effective Date and during the Term has the correct keys necessary to
gain access to the Premises in the furtherance of its rights under this Lease.
Tenant acknowledges and agrees that Landlord's Security Department may enter the
Premises at any time it deems necessary. Landlord's activities under this
Section 19 shall not be construed as an eviction of Tenant, nor render Landlord
liable in damages, nor entitle Tenant to an abatement of rent, nor release
Tenant from the obligation to fulfill any of the covenants under this Lease.

 

SECTION 20. Holding Over; Successors; Surrender.

 

20.1. Holding Over. If Tenant holds over or occupies the Premises beyond the
Term (it being agreed there shall be no such holding over or occupancy without
Landlord's prior written consent given in its sole and absolute discretion),
Tenant shall pay Landlord for each day of such holding over a sum equal to the
greater of (i) 150% the Minimum Monthly Rent prorated for the number of days of
such holding over, or (ii) Minimum Annual Rent plus Percentage Rent prorated for
the number of days of such holding over, plus, whichever of (i) or (ii) is
applicable, a pro-rata portion of all other amounts which Tenant would have been
required to pay hereunder had this Lease been in effect. If Tenant holds over
with or without Landlord's written consent, Tenant shall occupy the Premises on
a tenancy at sufferance but all other terms and provisions of this Lease shall
be applicable to such period. In addition, if Tenant fails to surrender the
Premises in the event Landlord provides Tenant with thirty (30) days written
notice that it has another tenant who will be occupying the Premises, then in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold the Landlord Parties harmless from all loss,
costs (including reasonable attorneys' fees) and liability resulting from such
failure, including any claims made by any succeeding tenant founded upon such
failure to surrender, and any lost profits to Landlord resulting therefrom.

 

20.2. Successors. All rights and liabilities herein given to or imposed upon the
respective parties hereto shall bind and inure to the respective heirs,
successors, administrators, executors and assigns of the parties and if Tenant
is more than one (1) person, each person shall be bound jointly and severally by
this Lease except that no rights shall inure to the benefit of any assignee or
subtenant of Tenant unless the assignment or sublease was approved by Landlord
in writing as provided in Section 13.1 hereof. Landlord, at any time and from
time to time, may make an assignment of Landlord's interest in this Lease and,
in the event of such assignment, Landlord and Landlord's successors and assigns
(other than the assignee of Landlord's interest in this Lease) shall be released
from any and all liability thereafter.

 

20.3. Surrender. No act by Landlord shall be deemed an acceptance of a surrender
of the Premises, and no agreement to accept a surrender of the Premises shall be
valid unless it is in writing and signed by Landlord. At the expiration or
termination of this Lease, Tenant shall remove all personal property from the
Premises and deliver to Landlord the Premises with all improvements located
therein in good repair and condition, free of Hazardous Materials placed on the
Premises as of the Effective Date and during the Term, broom-clean, reasonable
wear and tear excepted, and shall deliver to Landlord all keys to the Premises.
Additionally, at Landlord's option, Tenant shall remove improvements as Landlord
specifies made to the Premises after the date of this Lease and identified by
Landlord in writing for removal at the time of Landlord's approval of the
particular alteration; provided that Tenant shall not be obligated to restore
any portion of the Premises that was modified or demolished as part of the
initial improvement of the Premises or any subsequent alteration approved by
Landlord. Tenant shall repair all damage caused by such removal. Any items of
personal property not removed by Tenant shall, at Landlord's option, be deemed
to have been abandoned by Tenant and may be appropriated, sold, stored,
destroyed, or otherwise disposed of by Landlord without notice to Tenant and
without any obligation to account for such items; any such disposition shall not
be considered a strict foreclosure or other exercise of Landlord's rights in
respect of the security interest granted under Section 10.3. The provisions of
this Section 20 shall survive the earlier termination or expiration of this
Lease.

 

 



 40 

 

 

SECTION 21. Quiet Enjoyment.

 

If Tenant pays the rents and other amounts herein provided, observes and
performs all the covenants, terms and conditions hereof and provided that no
Event of Default by Tenant occurs, Tenant shall peaceably and quietly hold and
enjoy the Premises for the Term without interruption by Landlord or any person
or persons claiming by, through or under Landlord, subject, nevertheless, to the
terms and conditions of this Lease, and further subject to all Superior
Interests to which this Lease is subordinate and to all Laws.

 

SECTION 22. Books and Records.

 

Tenant agrees that it will keep for no less than seven (7) years complete books
and records reflecting Gross Sales and all of the business activities with
respect to the Premises and will comply with generally accepted accounting
principles consistently applied. Said books and records shall include: (i) dated
and time stamped cash register tapes (customer receipt and detail audit) which
provide a non-resettable, non-clearing gross sales total and/or consecutively
numbered duplicate sales tickets which are to be dated and time stamped
(documentation of voided sales must be kept with regular sales tickets and tapes
and originals of voided tickets must be retained); (ii) daily sales summaries;
(iii) monthly sales journals showing breakdown of sales by day; (iv)
authenticated bank deposit slips showing deposits of daily sales (if deposits
are not made on a daily basis, then the number of days' receipts deposited
should be shown on the deposit slip and in the monthly sales journal); (v)
monthly state sales tax returns and canceled checks showing payment of those
taxes; (vi) Federal Income Tax returns for the same period of time that Tenant
is required to maintain Tenant's Federal Income Tax returns by the Department of
the Treasury, Internal Revenue Service; and (vii) all of Tenant's purchase
orders and invoices relating to the purchase, exchange, or replacement of
products, merchandise or goods sold or to be sold by Tenant at, upon, or from
the Premises.

 

Landlord shall have the right to examine all of Tenant's books and records
relating to Gross Sales and corporate-wide sponsorships that include the
Premises at any reasonable time and place. Landlord shall have the right at any
time during the Term, and within three hundred sixty-five (365) days after the
end of the Term, to have an audit conducted of Tenant's books and records by
Landlord's employees or auditors of Landlord's choice. Any deficiency in rent
attributable to Tenant's failure to accurately report Gross Sales shall be due
immediately upon completion of the audit together with interest as set forth in
Section 4.2 and a late fee equal to fifteen percent (15%) of the amount of the
rent deficiency. If any audit reveals Gross Sales were understated by more than
three percent (3%), the entire cost and expense of such audit shall be borne by
Tenant. It is further agreed that an understatement of five percent (5%) or more
of Gross Sales on two or more monthly reports during any twelve (12) month
reporting period, which is not due to a mathematical error by Tenant or employee
theft, shall be an Event of Default hereunder and cause for termination of this
Lease by Landlord. In addition to all other remedies available to Landlord, in
the event that any such audit shall disclose that Tenant's records and other
documents as referred to in Section 22 hereof and such other materials provided
by Tenant to Landlord's auditor are inadequate, in the opinion of Landlord's
auditor, to accurately disclose Tenant's Gross Sales, then Landlord shall be
entitled to collect as Additional Rent from Tenant an amount equal to thirty
percent (30%) of the Minimum Monthly Rent payable by Tenant in the same period,
provided Tenant shall be permitted a prompt refund with respect to any amount of
additional rent collected by Landlord from Tenant pursuant to this paragraph
when adequate records are provided by Tenant.

 

SECTION 23. Miscellaneous.

 

23.1. No Waiver. No waiver by Landlord or Tenant of any breach of any term,
covenant or condition hereof shall be deemed a waiver of the same or any
subsequent breach of the same or any other term, covenant or condition. The
acceptance of rent by Landlord shall not be deemed a waiver of any earlier
breach by Tenant of any term, covenant or condition hereof, regardless of
Landlord's knowledge of such breach when such rent is accepted. No covenant,
term or condition of this Lease shall be deemed waived by Landlord or Tenant
unless waived in writing.

 

23.2. Accord and Satisfaction. Landlord is entitled to accept, receive and cash
or deposit any payment made by Tenant for any reason or purpose or in any amount
whatsoever, and apply the same at Landlord's option to any obligation of Tenant
and the same shall not constitute payment of any amount owed except that to
which Landlord has applied the same. No endorsement or statement on any check or
letter of Tenant shall be deemed an accord and satisfaction or otherwise
recognized for any purpose whatsoever. The acceptance of any such check or
payment shall be without prejudice to Landlord's right to recover any and all
amounts owed by Tenant hereunder and Landlord's right to pursue any other
available remedy.

 

 

 



 41 

 

 

23.3. Entire Agreement. There are no representations, covenants, warranties,
promises, agreements, conditions or undertakings, oral or written, between
Landlord and Tenant other than herein set forth. Except as herein otherwise
provided, no subsequent alteration, amendment, change or addition to this Lease
shall be binding upon Landlord or Tenant unless in writing, signed by them and
approved by any Superior Holder.

 

23.4. No Partnership. Landlord does not, in any way or for any purpose, become a
partner, employer, principal, master, agent or joint venturer of, or with,
Tenant.

 

23.5. Force Majeure. If either party hereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lockouts, failure of power, restrictive governmental Laws or
regulations including delays by regulatory authorities, riots, insurrection, war
or other reason of a like nature not the fault of the party delayed in
performing work or doing acts required under this Lease (each a "Force Majeure
Event"), except as otherwise provided in this Lease, the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. Notwithstanding the foregoing, an informational or
recognitional picket line shall not be deemed a Force Majeure Event. In
addition, the provisions of this Section 23.5 shall not operate to excuse Tenant
from any obligations for payment of Minimum Annual Rent, Percentage Rent,
Additional Rent or any other payments required by the terms of this Lease when
the same are due, and all such amounts shall be paid when due.

 

23.6. Submission of Lease. Submission of this Lease to Tenant or any subsequent
draft of this Lease, does not constitute an offer or option to lease, does not
constitute a reservation of the Premises for Tenant, does not create any
interest of Tenant in the Premises, and does not create an obligation on
Landlord's part to negotiate a lease with Tenant; this Lease shall become
effective only upon execution and delivery thereof by Landlord and Tenant. Upon
execution of this Lease by Tenant, Landlord is granted an irrevocable option for
thirty (30) days to execute this Lease within said period and thereafter return
a fully executed copy to Tenant. The Effective Date of this Lease shall be the
date filled in by Landlord in the Basic Lease Information, which shall be the
date of execution by the last of the parties to execute this Lease.

 

23.7. Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be (i) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, (ii) hand delivered
to the intended addressee, or (iii) sent by a nationally recognized overnight
courier service, in each case addressed to the parties hereto at the addresses
specified in the Basic Lease Information. All notices shall be effective upon
delivery (even if such addressee refuses delivery thereof). The parties hereto
may change their addresses/contact information by giving notice thereof to the
other in conformity with this provision.

 

23.8. Landlord's Approvals. Notwithstanding Landlord's execution of this Lease,
this Lease and the transaction contemplated herein shall be subject to all
requisite approvals of Landlord including the Board of Directors of Landlord
and/or any entity that owns and controls Landlord, Superior Holders, Landlord's
collateral agents, lenders and/or loan participants, Landlord's Security
Department, applicable Governmental Authorities and other Landlord-related
third-parties for which approvals are required.

 

23.9. Captions and Section Numbers. This Lease shall be construed without
reference to titles of Sections, which are inserted only for convenience of
reference.

 

23.10. Number and Gender. The use herein of a singular term shall include the
plural and use of the masculine, feminine or neuter genders shall include all
others. The use of the term "person" may, as the context requires, refer to an
entity.

 

23.11. Objection to Statements. Notwithstanding the provisions of Section 23.1,
Tenant's failure to object to any statement, invoice or billing rendered by
Landlord within a period of one (1) year after eceipt thereof shall constitute
Tenant's acquiescence with respect thereto and shall render such statement,
invoice or billing an account stated between Landlord and Tenant.

 

23.12. Representation by Corporate Tenant. Tenant (if a corporation, limited
liability company, partnership or other business entity) hereby represents and
warrants to Landlord that Tenant is a duly formed and existing entity qualified
to do business in the State of Nevada, that Tenant has full right and authority
to execute and deliver this Lease, and that each person signing on behalf of
Tenant is authorized to do so.

 

 

 



 42 

 

 

23.13. Landlord's Limitation of Liability. Anything to the contrary herein
contained notwithstanding, there shall be absolutely no personal liability on
persons, firms or entities who constitute Landlord with respect to any of the
terms, covenants, conditions and provisions of this Lease, and Tenant shall,
subject to the rights of any Superior Holder, look solely to the interest of
Landlord, Landlord's successors and assigns, in the Hotel Complex for the
satisfaction of each and every remedy of Tenant in the event of default by
Landlord hereunder; such exculpation of personal liability is absolute and
without any exception whatsoever. Tenant agrees that the foregoing provisions
shall be applicable to any covenant or agreement either expressly contained in
this Lease or imposed by statute or at common law.

 

23.14. Broker's Commission. Tenant represents that it has not dealt with any
broker, fmder or other person entitled to claim a fee or commission in
connection with the Premises or the negotiation or execution of this Lease.
Tenant shall indemnify, defend and save harmless Landlord Parties from and
against all claims, liabilities, costs and expenses (including reasonable
attorney's fees and costs) incurred as a result of any breach of the foregoing
representation by Tenant.

 

Landlord represents that it has not dealt with any broker, finder or other
person entitled to claim a fee or commission in connection with the Premises or
the negotiation or execution of this Lease. Landlord shall indemnify, defend and
save harmless Tenant from and against all claims, liabilities, costs and
expenses (including reasonable attorney's fees and costs) incurred as a result
of any breach of the foregoing representation by Landlord.

 

23.15. Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby and each provision of this Lease
shall be valid and enforceable to the fullest extent permitted by Law.

 

23.16. Governing Law. This Lease shall be governed by and construed in
accordance with the Laws of the State of Nevada, excluding its conflict of law
rules. Landlord and Tenant hereby acknowledge that the courts situated in Clark
County, Nevada shall have exclusive jurisdiction over any action in connection
with this Lease. In the event any action is commenced in connection with this
Lease, the prevailing party thereto shall be entitled to recover its costs and
expenses (including reasonable attorneys' fees) of such action. The parties
hereto consent to personal jurisdiction in any such court and hereby waive any
objection thereto and agree not to deny or defeat such court's jurisdiction or
venue (including, without limitation, by a motion alleging forum non
conveniens). THE PARTIES HERETO AGREE TO WAIVE ALL RIGHT TO A JURY TRIAL IN
CONNECTION WITH DISPUTES BROUGHT UNDER OR IN CONNECTION WITH THIS LEASE.

 

23.17. FCPA and Anti-Bribery Compliance. Tenant agrees to ensure that it is
reasonably knowledgeable with relevant laws and regulations, including those
dealing with anti-corruption, such as the United States Foreign Corrupt
Practices Act and U.K. Anti-Bribery Act and will take appropriate steps to
ensure compliance therewith, and it will not cause any actions which would cause
Landlord to be in violation thereof. Tenant further represents, warrants and
agrees that it and its owners, officers, directors, employees, representatives,
contractors and/or agents ("Principals") have not offered, paid, promised,
authorized or given, and will not offer, pay, promise, authorize, or give,
anything of value to any official, officer, representative or other party
related to any government (including entities wholly or partly owned or
controlled by the government), public international organization, or political
party, or any political candidate, for purposes of obtaining or retaining
business or any improper advantage in connection with this Lease. Additionally,
Tenant warrants and represents that, except as it otherwise notifies Landlord in
writing, none of its Principals are officials, officers, representatives, or
employees of any government or political party or candidates for political
office. . Tenant represents and warrants that it will not subcontract or
delegate any material aspect of this Lease to a third party without the prior
written consent of the Company; that Tenant has conducted or will conduct on
individuals and entities engaged by Tenant to work in connection with this Lease
anti-corruption due diligence that comports with best practices and is
appropriate to the anti-corruption risk profile presented by each such
individual or entity; and that Tenant will not engage any individual or entity
to work in connection with this Lease if Tenant has a reasonable belief that
such individual or entity has either engaged in corrupt conduct or been
investigated for, charged with or placed under indictment or consent decree for,
or convicted of a crime involving moral turpitude or corruption (whether under
the laws of the United States, or any other country).

 

23.18. Superior Holder's Approval. If any Superior Holder requires any
modification of the terms and provisions of this Lease as a condition to such
financing as Landlord may desire, then Landlord shall have the right to cancel
this Lease if Tenant fails or refuses to approve and execute such
modification(s) within thirty (30) days after Landlord's request therefor. Upon
such cancellation by Landlord, this Lease shall be null and void and neither
party shall have any liability either for damages or otherwise to the other by
reason of such cancellation. In no event, however, shall Tenant be required to
agree, and Landlord shall not have any right of cancellation for Tenant's
refusal to agree, to any modification of the provisions of this Lease relating
to: the amount of rent or other charges reserved herein; the size and/or
location of the Premises; the duration and/or Commencement Date of the Term; or
a modification which will result in a material decrease in Tenant's rights or a
material increase in Tenant's obligations under this Lease.

 

 

 



 43 

 

 

23.19. Reservation of Air Rights. There has been no representation or warranty
by Landlord and Tenant acknowledges that there is no inducement or reliance to
lease the Premises on the basis that the existing access to light, air and views
from the Premises would continue unabated. Tenant acknowledges and understands
that it shall have no rights to the airspace above the Premises and/or Hotel
Complex and those rights shall be the sole property of Landlord.

 

23.20. Delay in Delivery. Notwithstanding anything to the contrary contained in
this Lease, if Landlord is unable to tender possession of the Premises in the
condition required by Exhibit B to Tenant by the Estimated Delivery Date, then:
(a) the validity of this Lease shall not be affected or impaired thereby, (b)
Landlord shall not be in default hereunder or be liable for damages therefor,
and (c) Tenant shall accept possession of the Premises when Landlord tenders
possession thereof to Tenant. However, in the event that Landlord has not
delivered possession of the Premises to Tenant in the condition required under
Exhibit B, within twelve (12) months after the Estimated Delivery Date of this
Lease (subject to extension for delay caused by Tenant and any Force Majeure
Events), then Tenant shall have the right to terminate this Lease during the
30-day period following the expiration of such twenty-four (24) month period,
upon written notice to Landlord in which case this Lease shall become null and
void and both parties hereto shall be relieved of all obligations hereunder
(except any liabilities which have been theretofore accrued and not yet paid
shall remain outstanding), in which event each party will, at the other's
request, execute an instrument in recordable form containing a release and
surrender of all right, title and interest in and to this Lease. Time is of the
essence with respect to the parties' termination rights under this Section.

 

23.21. Construction/Remodeling or Redesign of Hotel Complex; Rights of Landlord.
Notwithstanding Exhibit A or anything else contained in this Lease, Landlord
reserves the right to change or modify and add to or subtract from the size and
dimensions of the Hotel Complex, the Common Areas or any part thereof, the
number, location and dimensions of buildings and stores, the size and
configuration of the parking areas, entrances, exits and parking aisle
alignments, dimensions of hallways, malls and corridors, the number of floors in
any building, the location, size and number of kiosks which may be erected in or
fronting on any mall or otherwise (so long as kiosks and use of Landlord's
frontage space do not materially and adversely interfere with Tenant's access to
the Premises), the identity, type and location of other stores and tenants, and
the size, shape, location and arrangement of Common Areas, and including without
limitation the integration of the Hotel Complex or any portions thereof with any
other property or properties (whether owned by Landlord, a Landlord Affiliate or
a third party), and to use, design and decorate any portion of the Hotel Complex
as it desires so long as no Adverse Condition occurs. Except pursuant to
Sections 2.5 and 2.6, Landlord will not make modifications and/or changes to the
Hotel Complex, which would materially and adversely interfere with the access to
the Premises. In addition to any other provision contained herein, Tenant
acknowledges that Landlord or Landlord's Affiliates may conduct construction at
or upon, or remodel or redesign all or any portion of, the Hotel Complex or
Common Areas (excluding the Premises), and that such work will not result in a
breach of this Lease; provided, however, Tenant shall be granted an equitable
abatement of Minimum Monthly Rent based on the area of the Premises in which
Tenant is prevented from operating as a result of any such work; and, provided,
further, Landlord will exercise commercially reasonable efforts to minimize
interference with business operations of Tenant and the occurrence of any
Adverse Condition. Except as otherwise provided herein, Landlord shall have no
liability to Tenant relative to such work.

 

23.22. Definition of Days. Except as otherwise expressly provided herein, the
term "day" shall mean a single calendar day, whether or not a working or
business day. For purposes of this Lease, the term "business day" shall mean
each Monday through Friday, inclusive, which is not a United States and/or State
of Nevada designated holiday.

 

23.23. Confidentiality. At all times from and after the Effective Date until the
expiration or earlier termination of the Term (unless consented to in writing by
both Tenant and Landlord, or as otherwise required by Law or legal process, or
requested by the NGCB (or other gaming regulators)), no press release or other
public disclosure concerning the use, opening, rent or other terms of this
transaction shall be made by any person, unless jointly agreed to in advance by
Landlord and Tenant. Each party agrees to use diligent efforts to prevent such
disclosure, other than (i) to employees, agents and consultants of the parties
who are involved in the ordinary course of business with this transaction, or to
the principals of the previous tenant in the Premises, all of whom shall be
instructed to comply with the confidentiality provisions hereof, or (ii) in
response to lawful process or subpoena or other valid or enforceable order of a
court of competent jurisdiction or as otherwise required to comply with
applicable Laws or regulations. Landlord and Tenant agree that all information
furnished by one party to the other or obtained by a party through such party's
own investigation, as well as the provisions of this Lease and all exhibits and
documents related thereto, shall be treated as confidential information.

 

 

 



 44 

 

 

23.24. Recordation of Lease. Neither this Lease, nor a memorandum thereof, may
be recorded without the prior written consent of Landlord, in its sole and
absolute discretion.

 

23.25. Construction. The terms and conditions of this Lease shall be construed
as a whole according to its fair meaning and not strictly for or against any
party. The parties acknowledge that each of them has reviewed this Lease and has
had the opportunity to have it reviewed by their attorneys and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Lease, including
its exhibits or any amendments. The parties further agree that prior drafts of
this Lease shall not be relevant or considered in connection with the
construction or interpretation of this Lease, or to vary, modify or contradict
any of the terms or provisions of this Lease.

 

23.26. Landlord Expenses. If Landlord pays any monies or incurs any expense to
correct a breach of this Lease by Tenant or to do anything in this Lease
required to be done by Tenant, or incurs any expense (including, but not limited
to, reasonable attorney's fees and court costs), as a result of Tenant's failure
to perform any of Tenant's obligations under this Lease, all reasonable and
necessary amounts so paid or incurred shall, on notice to Tenant, be considered
Additional Rent payable in full by Tenant with the first Minimum Monthly Rent
installment thereafter becoming due and payable, and may be collected as by Law
provided in the case of rent.

 

23.27. Intentionally Omitted.

 

23.28. Consents. In all circumstances under this Lease where the prior consent
of one party (the "Consenting Party"), whether it be Landlord or Tenant, is
required before the other party (the "Requesting Party") is authorized to take
any particular type of action, the Requesting Party agrees that its exclusive
remedy if it believes that consent has been withheld improperly shall be to
institute litigation either for a declaratory judgment or for a mandatory
injunction requiring that such consent be given (with the Requesting Party
hereby waiving any claim for damages, attorneys' fees or any other remedy unless
the Consenting Party refuses to comply with a court order or judgment requiring
it to grant its consent).

 

23.29. Independent Covenants. Except as otherwise expressly provided in this
Lease, Tenant waives all rights to (i) any abatement, off-set, suspension,
deferment, reduction or deduction of or from Rent, and/or (ii) quit, terminate
or surrender this Lease or the Premises or any part thereof, except, in either
case, as expressly provided herein. Tenant hereby acknowledges and agrees that
the obligations of Tenant and Landlord hereunder shall be separate and
independent covenants and agreements, that rent shall continue to be payable in
all events and that the obligations of Tenant and Landlord hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated pursuant to an express provision of this Lease. Tenant
agrees that Tenant shall not take any action to terminate, to rescind or to
avoid this Lease notwithstanding any default by Landlord hereunder. Landlord and
Tenant each acknowledges and agrees that the independent nature of the
obligations of Tenant hereunder represents fair, reasonable and accepted
commercial practice with respect to the type of property subject to this Lease,
and that this agreement is the product of free and informed negotiation during
which both Landlord and Tenant were represented by counsel skilled in
negotiating and drafting commercial leases and Tenant hereby expressly waives
the benefit of any currently existing or hereinafter enacted statute or case law
to the contrary. Such acknowledgements, agreements and waivers by Tenant are a
material inducement to Landlord's entering into this Lease.

 

23.30. Counterparts. This Lease may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Additionally, telecopied, electronic or
pdf signatures may be used in place of original signatures on this Lease.
Landlord and Tenant intend to be bound by the signatures on the telecopied,
electronic or pdf document, are aware that the other party will rely on the
telecopied, electronic or pdf signatures, and hereby waive any defenses to the
enforcement of the terms of this Lease based on the form of signature.

 

23.31. Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease.

 

23.32. Waiver of Jury Trial. Landlord and Tenant each hereby waives all rights
to a trial by jury in any claim, action, proceeding or counterclaim BROUGHT BY
EITHER OF THEM AGAINST THE OTHER IN CONNECTION WITH ANY MATTER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT
HEREUNDER. TENANT'S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OR INJURY OR
DAMAGE RELATING TO THE PROPERTY OR THE PREMISES. TENANT HEREBY WAIVES ANY RIGHT
TO FILE A COUNTERCLAIM AGAINST LANDLORD IN ANY SUMMARY DISPOSSESSION OR SIMILAR
PROCEEDING.

 

 

 



 45 

 

 

23.33. REIT. Landlord and Tenant hereby agree that it is their intent that all
rent (as defined in Section 4.2) shall qualify as "rents from real property"
within the meaning of Section 856(d) of the Internal Revenue Code of 1986, as
amended, (the "Code") and the U.S. Department of the Treasury Regulations
promulgated thereunder (the "Regulations"). In the event that (i) the Code or
the Regulations, or interpretations thereof by the Internal Revenue Service
contained in revenue rulings or other similar public pronouncements, shall be
changed so that any Rent no longer so qualifies as "rent from real property" for
purposes of Section 856(d) or (ii) Landlord, in its sole discretion, determines
that there is any risk that all or part of any Rent shall not qualify as "rents
from real property" for the purposes of Section 856(d), such Rent shall be
adjusted in such manner as Landlord may require so that it will so qualify;
provided, however, that any adjustments required pursuant to this Section shall
be made so as to produce the equivalent (in economic terms) Rent as payable
prior to such adjustment; and provided further, that, if the Rent cannot be
adjusted as described above and such inability to adjust the Rent results in an
adverse effect upon Landlord or any Superior Holder, then Landlord shall have
the option to terminate this Lease upon ninety (90) days' prior written notice
to Tenant. If such notice shall be given, then this Lease shall terminate on the
ninetieth (90th) day after the date of such notice, all with the same force and
effect as if such date were the expiration date specified in this Lease. The
parties agree to execute such further commercially reasonable instrument as may
reasonably be required by Landlord in order to give effect to the foregoing
provisions of this Section.

 

23.34. Patriot Act. As an inducement to Landlord to enter into this Lease,
Tenant hereby represents and warrants that to the best of Tenant's knowledge:
(i) Tenant is not, nor is it owned or controlled directly or indirectly by, any
person, group, entity or nation named on any list issued by the Office of
Foreign Assets Control of the United States Department of the Treasury ("OFAC")
pursuant to Executive Order 13224 or any similar list or any law, order, rule or
regulation or any Executive Order of the President of the United States as a
terrorist, "Specially Designated National and Blocked Person" or other banned or
blocked person (any such person, group, entity or nation being hereinafter
referred to as a "Prohibited Person"); (ii) Tenant is not (nor is it owned,
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) from and after the effective date of the above-referenced Executive Order,
Tenant (and any person, group, or entity which Tenant controls, directly or
indirectly) has not conducted nor will conduct business nor has engaged nor will
engage in any transaction or dealing with any Prohibited Person in violation of
the U.S. Patriot Act or any OFAC rule or regulation, including without
limitation any assignment of this Lease or any subletting of all or any portion
of the Premises or the making or receiving of any contribution of funds, goods
or services to or for the benefit of a Prohibited Person in violation of the
U.S. Patriot Act or any OFAC rule or regulation. In connection with the
foregoing, it is expressly understood and agreed that (x) any breach by Tenant
of the foregoing representations and warranties shall be deemed an Event of
Default by Tenant under Section 11.1 of this Lease and shall be covered by the
indemnity provisions of Section 7.10 above, and (y) the representations and
warranties contained in this subsection shall be continuing in nature and shall
survive the expiration or earlier termination of this Lease.

 

23.35. Other Riders. Tenant shall comply with the provisions of the Customer and
the Restaurant Rider attached to this Lease.

 

23.36. Intentionally Omitted.

 

23.37. Minimization of Interference; Good Faith. Without limiting any other
provision in this Lease, Landlord shall exercise its rights and perform its
obligations hereunder in such a way as to reasonably minimize (given the
circumstances, including without limitation the existence of an emergency
situation) any resulting interference with Tenant's use of the Premises and
Tenant shall exercise its rights and perform its obligations hereunder in such a
way as to reasonably minimize (given the circumstances, including without
limitation the existence of an emergency situation) any resulting interference
with Landlord's use of the Hotel Complex. Landlord and Tenant shall deal with
each other reasonably and in good faith with respect to this Lease. Whenever the
exercise or performance of either party's rights or obligations hereunder
requires the reasonable cooperation of the other party, such other party shall
reasonably cooperate therewith.

 

23.38. When Payment is Due. Whenever a payment is required to be made by one
party to the other under this Lease, but a specific date for payment or a
specific number of days within which payment is to be made is not set forth in
this Lease, or the words "immediately," "promptly" and/or "on demand," or their
equivalent, are used to specify when such payment is due, then such payment
shall be due thirty (30) days after the party which is entitled to such payment
sends written notice to the other party demanding such payment.

 

23.39. Reasonable Expenditures. Any expenditure by a party permitted or required
under this Lease, for which such party is entitled to demand and does demand
reimbursement from the other party, shall be limited to the fair market value of
the goods and services involved, shall be reasonably incurred, and shall be
substantiated by documentary evidence available for inspection and review by the
other party or its representatives during normal business hours.

 

 

 



 46 

 

 

23.40. Untenantability and Unfitness. Except as otherwise set forth in this
Lease, if the Premises (or any material portion thereof) shall be rendered
untenantable or unfit for Tenant's customary business operations as a result of
(i) any defect in the Building, (ii) Landlord's failure to make any repair or
perform any work that it is required to make or perform under this Lease, (iii)
Landlord's making of any repair to the Building or its performance of any work
in or about the Building, (iv) Landlord's performance of any work that it is
required to provide under this Lease, or (v) any other breach of, or default
under, this Lease by Landlord, then, in any case that such untenantability or
unfitness shall continue for a period of five (5) consecutive business days
after Tenant has provided written notice to Landlord, all base rent and
additional rent shall abate for the period that the Premises remain untenantable
or unfit for Tenant's use in a customary manner (or, in the event that only a
portion of the Premises are rendered untenantable or unfit for Tenant's use in a
customary manner, base rent and additional rent shall abate for such period with
respect to the portion of the Premises that are rendered untenantable or unfit).
In the event that any such untenantability or unfitness for Tenant's customary
business operations shall continue for a period of one hundred eighty (180)
consecutive days after Tenant has provided written notice to Landlord, Tenant
shall have the right to terminate this Lease at any time during which such
untenantability or unfitness continues to exist after the expiration of such one
hundred eighty (180) consecutive day period by serving written notice to
Landlord thereof.

 

23.41. Landlord's Expenses and Fees: Tenant will not incur any fees from
Landlord in connection with its use of elevators or temporary utilities in
connection with the construction of the Tenant Improvements. Landlord may charge
Tenant fees for shut downs, fire watches and other construction-related
activities that require Landlord coordination in commercially reasonable
amounts.

 

23.42. Limitation on Late Charge. With respect to any payment required under
this Lease other than (a) the base rent and (b) any amounts that are expressly
stated to be payable within a fixed period of time after notice or other demand
from Landlord (collectively, "Non-Regular Payments"), Landlord will not impose a
late charge with respect to those Non-Regular Payments in the event that the
Non-Regular Payment is made within 10 business days after notice from Landlord
to Tenant of the delinquency.

 

[Remainder of page intentionally left blank.]

 

 

 

 



 47 

 

 

 



RAMPARTS, INC. ALLIED ESPORTS INTERNATIONAL, INC., A NEVADA CORPORATION      
By: /s/ Andrew Hagapian By: /s/ Judson Hannagan     Name: Andrew Hagopian III
Name: Judson Hannagan     Title: Assistant Secretary Title: CEO     Date: March
23, 2107 Date: March 23, 2017       Tax ID: XXXXXXXXXXXXXXXX

 

 

APPROVED AS TO FORM BY:

 

 

By: /s/ Ed Mulholland

            [signature]

 

Name: Ed Mulholland

 

Title: General Counsel for Luxor Hotel andCasino

 



 

 

 



 48 

